Exhibit 10.2

EXECUTION VERSION

Deal CUSIP Number: 04930BAE2

Term Loan CUSIP Number: 04930BAF9

CREDIT AGREEMENT

dated as of

July 31, 2013

among

ATLAS ENERGY, L.P.,

as Borrower,

THE LENDERS PARTY HERETO,

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

DEUTSCHE BANK SECURITIES INC.,

as Joint Lead Arranger

WELLS FARGO SECURITIES LLC,

as Joint Lead Arranger

WELLS FARGO SECURITIES LLC,

as Syndication Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS AND ACCOUNTING MATTERS   

Section 1.01

  

Terms Defined Above

     1   

Section 1.02

  

Certain Defined Terms

     1   

Section 1.03

  

Types of Loans and Borrowings

     24   

Section 1.04

  

Terms Generally; Rules of Construction

     24   

Section 1.05

  

Accounting Terms and Determinations

     24    ARTICLE II    THE CREDITS   

Section 2.01

  

Commitments

     25   

Section 2.02

  

Loans and Borrowings

     25   

Section 2.03

  

Requests for Borrowings

     26   

Section 2.04

  

Interest Elections

     26   

Section 2.05

  

Funding of Borrowings

     27   

Section 2.06

  

Increase in Commitments

     28    ARTICLE III    PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES
  

Section 3.01

  

Repayment of Loans

     30   

Section 3.02

  

Interest

     30   

Section 3.03

  

Alternate Rate of Interest

     31   

Section 3.04

  

Prepayments

     31   

Section 3.05

  

Fees

     34    ARTICLE IV    PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS   

Section 4.01

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     34   

Section 4.02

  

Presumption of Payment by the Borrower

     35   

Section 4.03

  

Certain Deductions by the Administrative Agent

     36   

Section 4.04

  

Disposition of Proceeds

     36    ARTICLE V    INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES   

Section 5.01

  

Increased Costs

     36   

Section 5.02

  

Break Funding Payments

     37   

Section 5.03

  

Taxes    

     37   

 

-i-



--------------------------------------------------------------------------------

          Page  

Section 5.04

  

Designation of Different Lending Office

     40   

Section 5.05

  

Replacement of Lenders

     40   

Section 5.06

  

Illegality

     40    ARTICLE VI    CONDITIONS PRECEDENT   

Section 6.01

  

Effective Date

     41   

Section 6.02

  

Additional Conditions

     43    ARTICLE VII    REPRESENTATIONS AND WARRANTIES   

Section 7.01

  

Organization; Powers

     44   

Section 7.02

  

Authority; Enforceability

     44   

Section 7.03

  

Approvals; No Conflicts

     44   

Section 7.04

  

Financial Condition; No Material Adverse Change

     45   

Section 7.05

  

Litigation

     45   

Section 7.06

  

Environmental Matters

     45   

Section 7.07

  

Compliance with the Laws and Agreements; No Defaults

     46   

Section 7.08

  

Investment Company Act

     47   

Section 7.09

  

No Margin Stock Activities

     47   

Section 7.10

  

Taxes

     47   

Section 7.11

  

ERISA

     47   

Section 7.12

  

Disclosure; No Material Misstatements

     48   

Section 7.13

  

Insurance

     48   

Section 7.14

  

Restriction on Liens

     49   

Section 7.15

  

Subsidiaries

     49   

Section 7.16

  

Location of Business and Offices

     49   

Section 7.17

  

Properties; Titles, etc.

     49   

Section 7.18

  

Maintenance of Properties

     50   

Section 7.19

  

Gas Imbalances

     51   

Section 7.20

  

Marketing of Production

     51   

Section 7.21

  

Swap Agreements

     51   

Section 7.22

  

Solvency

     51   

Section 7.23

  

Foreign Corrupt Practices

     51   

Section 7.24

  

OFAC

     52    ARTICLE VIII    AFFIRMATIVE COVENANTS   

Section 8.01

  

Financial Statements; Other Information

     52   

Section 8.02

  

Notices of Material Events

     55   

Section 8.03

  

Existence; Conduct of Business

     55   

Section 8.04

  

Payment of Obligations

     55   

Section 8.05

  

Operation and Maintenance of Properties

     55   

Section 8.06

  

Insurance

     56   

Section 8.07

  

Books and Records; Inspection Rights    

     56   

 

-ii-



--------------------------------------------------------------------------------

          Page  

Section 8.08

  

Compliance with Laws

     57   

Section 8.09

  

Environmental Matters

     57   

Section 8.10

  

Further Assurances

     57   

Section 8.11

  

Reserve Reports

     58   

Section 8.12

  

Post-Closing Collateral Actions

     59   

Section 8.13

  

Title Information

     59   

Section 8.14

  

Additional Collateral; Additional Guarantors

     59   

Section 8.15

  

ERISA Compliance

     61   

Section 8.16

  

Unrestricted Subsidiaries

     61   

Section 8.17

  

Use of Proceeds

     62   

Section 8.18

  

Maintenance of Ratings

     62   

Section 8.19

  

Swap Agreements for Acquired Assets

     62    ARTICLE IX    NEGATIVE COVENANTS   

Section 9.01

  

Financial Covenants

     63   

Section 9.02

  

Debt

     63   

Section 9.03

  

Liens

     64   

Section 9.04

  

Restricted Payments

     65   

Section 9.05

  

Investments, Loans and Advances

     66   

Section 9.06

  

Nature of Business; International Operations; Foreign Subsidiaries

     67   

Section 9.07

  

Proceeds of Loans

     67   

Section 9.08

  

ERISA Compliance

     67   

Section 9.09

  

Sale or Discount of Receivables

     69   

Section 9.10

  

Mergers, etc.

     69   

Section 9.11

  

Sale of Properties

     69   

Section 9.12

  

Environmental Matters

     70   

Section 9.13

  

Transactions with Affiliates

     70   

Section 9.14

  

Subsidiaries

     70   

Section 9.15

  

Negative Pledge Agreements; Dividend Restrictions

     70   

Section 9.16

  

Gas Imbalances

     71   

Section 9.17

  

Swap Agreements

     71   

Section 9.18

  

Tax Status as Partnership; Partnership Agreement

     72   

Section 9.19

  

Designation and Conversion of Unrestricted Subsidiaries

     72   

Section 9.20

  

Change in Name, Location or Fiscal Year

     72   

Section 9.21

  

APL General Partner

     73    ARTICLE X    EVENTS OF DEFAULT; REMEDIES   

Section 10.01

  

Events of Default

     73   

Section 10.02

  

Remedies    

     75    ARTICLE XI    THE ADMINISTRATIVE AGENT   

Section 11.01

  

Appointment and Authorization of Administrative Agent; Secured Swap Agreements

     75   

 

-iii-



--------------------------------------------------------------------------------

          Page  

Section 11.02

  

Delegation of Duties

     76   

Section 11.03

  

Default; Collateral

     76   

Section 11.04

  

Liability of Administrative Agent

     78   

Section 11.05

  

Reliance by Administrative Agent

     78   

Section 11.06

  

Notice of Default

     79   

Section 11.07

  

Credit Decision; Disclosure of Information by Administrative Agent

     79   

Section 11.08

  

Indemnification of Agents

     79   

Section 11.09

  

Administrative Agent in its Individual Capacity

     80   

Section 11.10

  

Successor Administrative Agent

     80   

Section 11.11

  

Syndication Agent; Other Agents; Arrangers

     81   

Section 11.12

  

Administrative Agent May File Proof of Claim

     81   

Section 11.13

  

Secured Swap Agreements

     81   

Section 11.14

  

Bank Product Obligations

     82    ARTICLE XII    MISCELLANEOUS   

Section 12.01

  

Notices

     82   

Section 12.02

  

Waivers; Amendments

     83   

Section 12.03

  

Expenses, Indemnity; Damage Waiver

     84   

Section 12.04

  

Successors and Assigns

     86   

Section 12.05

  

Survival; Revival; Reinstatement

     90   

Section 12.06

  

Counterparts; Integration; Effectiveness

     90   

Section 12.07

  

Severability

     91   

Section 12.08

  

Right of Setoff

     91   

Section 12.09

  

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     91   

Section 12.10

  

Headings

     92   

Section 12.11

  

Confidentiality

     92   

Section 12.12

  

Interest Rate Limitation

     93   

Section 12.13

  

No Third Party Beneficiaries

     93   

Section 12.14

  

Collateral Matters; Swap Agreements

     93   

Section 12.15

  

Acknowledgements

     93   

Section 12.16

  

USA Patriot Act Notice

     94   

Section 12.17

  

Intercreditor Agreement

     94    Annexes, Exhibits and Schedules   

Annex I

  

List of Maximum Credit Amounts

  

Exhibit A

  

Form of Note

  

Exhibit B

  

Form of Borrowing Request

  

Exhibit C

  

Form of Interest Election Request

  

Exhibit D

  

Form of Compliance Certificate

  

Exhibit E

  

Security Instruments

  

Exhibit F

  

Form of Assignment and Assumption

  

Exhibit G

  

Form of Reserve Report Certificate

  

Exhibit H

  

Form of Joinder Agreement

  

Exhibit I

  

Form of Perfection Certificate

  

Exhibit J-1

  

Form of U.S. Tax Compliance Certificate (Foreign Lenders; not partnerships)

  

 

-iv-



--------------------------------------------------------------------------------

          Page

Exhibit J-2

  

Form of U.S. Tax Compliance Certificate (Foreign Participants; not partnerships)

Exhibit J-3

  

Form of U.S. Tax Compliance Certificate (Foreign Participants; partnerships)

Exhibit J-4

  

Form of U.S. Tax Compliance Certificate (Foreign Lenders; partnerships)

Exhibit K

  

Form of Intercreditor Agreement

Schedule 7.05

  

Litigation

  

Schedule 7.06

  

Environmental

  

Schedule 7.11

  

ERISA

  

Schedule 7.15

  

Subsidiaries; Unrestricted Subsidiaries.

  

Schedule 7.19

  

Gas Imbalances

  

Schedule 7.20

  

Marketing Contracts

  

Schedule 9.02

  

Existing Debt

  

Schedule 9.03

  

Existing Liens

  

Schedule 9.05

  

Investments

  

 

-v-



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT, dated as of July 31, 2013, is among ATLAS ENERGY, L.P.
(the “Borrower”), a Delaware limited partnership; each of the Lenders from time
to time party hereto; and DEUTSCHE BANK AG NEW YORK BRANCH, as administrative
agent for the Lenders, and as collateral agent for the Secured Creditors (in
such capacities, together with its successors in such capacities, the
“Administrative Agent”).

R E C I T A L S

A. The Borrower and its affiliate, Atlas Resource Partners, L.P. (“ARP”), a
Delaware limited partnership, have agreed to acquire an interest in certain oil
and gas exploration and production assets from EP Energy E&P Company, L.P. and
EPE Nominee Corp. (collectively, the “Seller”), through (a) the direct
acquisition by ARP or one of its subsidiaries of the Acquired Assets (as defined
below, other than the Arkoma Assets (as defined below)) and (b) the acquisition
by the Borrower of the Arkoma Assets, pursuant to that certain Purchase and Sale
Agreement dated as of June 9, 2013 among ARP, the Borrower and the Seller (such
acquisition, the “Acquisition”).

B. The Borrower intends to finance a portion of the Acquisition with the
proceeds of the Loans under this Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and subject to the satisfaction of each
condition precedent contained in Section 6.01 hereof, the parties hereto agree
as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Assets” means certain Oil and Gas Properties of the Sellers evaluated
in that certain reserve report provided by the Borrower to the Arrangers on
February 22, 2013.

“Acquisition” has the meaning provided in the Recitals.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that notwithstanding the
foregoing, for purposes of this Agreement the Adjusted LIBO Rate shall not be
less than 1.00%.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affected Loans” has the meaning set forth in Section 5.06.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliate Lender” has the meaning given such term in
Section 12.04(b)(ii)(D)(1).

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be increased pursuant to Section 2.06 or
reduced or terminated pursuant to Section 3.04.

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50%, and (c) the Adjusted LIBO Rate for a
one-month Interest Period on that day (or if that day is not a Business Day, the
immediately preceding Business Day) plus 1.00%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate, or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate, or the Adjusted
LIBO Rate, respectively.

“APL” means Atlas Pipeline Partners, L.P., a Delaware limited partnership whose
Equity Interests are publicly traded on the New York Stock Exchange.

“APL General Partner” means Atlas Pipeline Partners GP, LLC, a Delaware limited
liability company, and the sole general partner of APL.

“APL Recognized Value Component” means, at any time, an amount equal to the
product of (a) the number of Qualifying APL Units as of such day multiplied by
(b) the APL Unit Price as of such day.

“APL Unit Price” means, as of any date, the closing price for APL Units on the
New York Stock Exchange at 4:00:00 p.m., New York time (or such other time as
the New York Stock Exchange publicly announces is the official close of trading)
as reported by Bloomberg Financial Markets (or such similar reporting service
reasonably selected by the Administrative Agent). If the APL Unit Price cannot
be calculated on a particular date on the foregoing basis, the APL Unit Price on
such date shall be the fair market value as reasonably determined by the
Administrative Agent; provided that if APL Units cease at any time to be listed
and traded on the New York Stock Exchange or another nationally-recognized
market acceptable to the Administrative Agent, then the APL Unit Price shall be
deemed to be zero dollars ($0).

“APL Units” means the common units of APL.

“Applicable Margin” means, for any day, with respect to any ABR Borrowing is
4.50% and with respect to any Eurodollar Borrowing is 5.50%.

“Applicable Percentage” means, with respect to any Lender at any time, prior to
the making of the Loans, the percentage (carried out to the ninth decimal place)
of the aggregate Commitments represented by such Lender’s Maximum Credit Amount
at such time and after the making of the Loans, the percentage (carried out to
the ninth decimal place) of the Loans held by such Lender to the total
outstanding Loans. The initial Applicable Percentage of each Lender in respect
of the Maximum Credit Amount is set forth opposite the name of such Lender on
Annex I or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

-2-



--------------------------------------------------------------------------------

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender, or
(b) any other Person whose long term senior unsecured debt rating at the time of
entry into the applicable Swap Agreement is A-/A3 by S&P or Moody’s (or their
equivalent) or higher.

“Approved Petroleum Engineers” means (a) Ryder Scott Company Petroleum
Consultants, L.P., (b) Netherland Sewell & Associates, Inc., (c) Wright &
Company, (d) Schlumberger Ltd., (e) Cawley Gillespie and Associates, Inc.,
(f) WD Von Gotten, (g) Degolyer and McNaughton, (h) HJ Gruy and Associates,
Inc., (i) Lee Keeling and Associates, (j) Sproule, (k) La Roche, (l) W. Cobb and
Associates and (m) any other independent petroleum engineers reasonably
acceptable to the Administrative Agent.

“Arkoma Assets” means that portion of the Acquired Assets previously identified
to the Arrangers as the “Arkoma Assets”.

“ARP” has the meaning provided in the Recitals.

“ARP General Partner” means Atlas Resource Partners GP, LLC, a Delaware limited
liability company, and the sole general partner of ARP.

“ARP Senior Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of the Effective Date, among the Borrower, Wells Fargo Bank,
National Association as Administrative Agent and the lenders party thereto, as
amended, restated, supplemented, or otherwise modified.

“ARP Recognized Value Component” means, at any time, an amount equal to the
product of (a) the number of Qualifying ARP Units as of such day multiplied by
(b) the ARP Unit Price as of such day.

“ARP Unit Price” means, as of any date, the closing price for ARP Units on the
New York Stock Exchange at 4:00:00 p.m., New York time (or such other time as
the New York Stock Exchange publicly announces is the official close of trading)
as reported by Bloomberg Financial Markets (or such similar reporting service
reasonably selected by the Administrative Agent). If the ARP Unit Price cannot
be calculated on a particular date on the foregoing basis, the ARP Unit Price on
such date shall be the fair market value as reasonably determined by the
Administrative Agent; provided that if ARP Units cease at any time to be listed
and traded on the New York Stock Exchange or another nationally-recognized
market acceptable to the Administrative Agent, then the ARP Unit Price shall be
deemed to be zero dollars ($0).

“ARP Units” means the common units of ARP.

“Arrangers” means Deutsche Bank Securities, Inc. and Wells Fargo Securities,
LLC, in their capacities as joint lead arrangers and joint bookrunners
hereunder.

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.

“Assignee” has the meaning set forth in Section 12.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form reasonably approved by the Administrative Agent.

 

-3-



--------------------------------------------------------------------------------

“ATLS Unit Price” means as of any date, the closing price for ATLS Units on the
New York Stock Exchange at 4:00:00 p.m., New York time (or such other time as
the New York Stock Exchange publicly announces is the official close of trading)
as reported by Bloomberg Financial Markets (or such similar reporting service
reasonably selected by the Administrative Agent). If the ATLS Unit Price cannot
be calculated on a particular date on the foregoing basis, the ATLS Unit Price
on such date shall be the fair market value as reasonably determined by the
Administrative Agent; provided that if ATLS Units cease at any time to be listed
and traded on the New York Stock Exchange or another nationally-recognized
market acceptable to the Administrative Agent, then the ATLS Unit Price shall be
deemed to be zero dollars ($0).

“ATLS Units” means the common units of the Borrower.

“Available Cash” has the meaning ascribed to such term in the limited
partnership agreement of the Borrower as in effect on the Effective Date, with
such amendments thereto as consented to in writing by the Majority Lenders.

“Bank Products” means any of the following bank services: (a) commercial credit
cards, (b) stored value cards, and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Bank Products Provider” means the Administrative Agent, any Lender or Affiliate
of the Administrative Agent or a Lender that provides Bank Products to the
Borrower or any other Loan Party.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York, are authorized or required by law
to remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or a conversion of or
into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower
with respect to any such Borrowing or continuation, payment, prepayment,
conversion or Interest Period, any day which is also a day on which dealings in
dollar deposits are carried out in the London interbank market.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of the Restricted
Subsidiaries having a fair market value in excess of $2,500,000.

“Change of Control” means an event or series of events by which:

(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group of Persons acting in concert as a partnership or
other “group” (within the meaning of the Securities Exchange Act of 1934 and the
rules of the SEC thereunder as in effect on the date hereof) of Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Borrower (or its successor by
merger, consolidation or purchase of all or substantially all of its assets);

 

-4-



--------------------------------------------------------------------------------

(b) the Borrower or another Loan Party ceases to own 100% of the Equity
Interests of the General Partner, the APL General Partner or the ARP General
Partner;

(c) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the General Partner
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;

(d) the General Partner ceases to be the sole general partner of the Borrower or
ceases to maintain Sole Management Control of the Borrower; or

(e) the APL General Partner ceases to be the sole general partner of APL or
ceases to maintain Sole Management Control of APL; or

(f) the ARP General Partner ceases to be the sole general partner of ARP or
ceases to maintain Sole Management Control of ARP.

“Change in Law” means (a) the adoption of any Law after the date of this
Agreement, (b) any change in any Law or in the interpretation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender (or, for purposes of Section 5.01(b), by any
lending office of such Lender or by such Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of Law) of
any Governmental Authority made or issued after the date of this Agreement;
provided however, that notwithstanding anything herein to the contrary the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision or the United States or foreign regulatory authorities, in
each case, pursuant to Basel III) shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Charges” has the meaning set forth in Section 12.12.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral” means any Property in which a Lien is purported to be created by
the Security Instruments.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans; and “Commitments” means the aggregate amount of the Commitments
of all the Lenders. The amount representing each Lender’s Commitment shall at
any time be such Lender’s Maximum Credit Amount. As of the Effective Date, the
aggregate Commitments of the Lenders are $240,000,000.

 

-5-



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided
further that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 5.01, Section 5.02, Section 5.03 or Section 12.03
than the designating Lender would have been entitled to receive in respect of
the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

“Consolidated Net Income” means with respect to the Borrower and the Restricted
Subsidiaries, for any period, the aggregate of the net income (or loss) of the
Borrower and the Restricted Subsidiaries after allowances for taxes for such
period determined on a consolidated basis in accordance with GAAP and subject to
Section 1.05(b); provided that there shall be excluded from such net income (to
the extent otherwise included therein) the following: (a) the net income (but
not loss) during such period of any Restricted Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary to the Borrower or a Restricted Subsidiary is not at the time
permitted by operation of the terms of its charter or any agreement, instrument
or Law applicable to such Restricted Subsidiary or is otherwise restricted or
prohibited, to the extent so restricted or prohibited, in each case determined
in accordance with GAAP; (b) the net income (or loss) of any Person acquired in
a pooling-of-interests transaction for any period prior to the date of such
transaction; (c) any extraordinary gains or losses during such period; and
(d) any gains or losses attributable to write-ups or writedowns of assets,
including writedowns under ASC Topics 350 and 360; provided further that if the
Borrower or any Restricted Subsidiary shall consummate a Material Acquisition or
Material Disposition (other than a disposition permitted under Section 9.11(f)),
then Consolidated Net Income shall be calculated after giving pro forma effect
to such Material Acquisition or Material Disposition as if such Material
Acquisition or Material Disposition had occurred on the first day of the period
consisting of the four consecutive fiscal quarters of the Borrower ending on the
last day of the most recently ending fiscal quarter for which financial
statements are available and otherwise in accordance with Regulation S-X of the
SEC. “Consolidated Net Income” shall include, without duplication, cash
dividends and other cash distributions received during such period by the
Borrower or any Restricted Subsidiary to the extent set forth in
Section 1.05(b).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 5% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued

 

-6-



--------------------------------------------------------------------------------

expenses, liabilities or other obligations of such Person to pay the deferred
purchase price of Property or services; (d) all obligations under Capital
Leases; (e) all obligations under Synthetic Leases; (f) all Debt (as defined in
the other clauses of this definition) of others secured by a Lien on any
Property of such Person, whether or not such Debt is assumed by such Person;
provided, however, that the amount of such Debt of any Person described in this
clause (f) shall, for the purposes of this Agreement, be deemed to be equal to
the lesser of (i) the aggregate unpaid amount of such Debt and (ii) the fair
market value of the Property encumbered, as determined by such Person in good
faith; (g) all Debt (as defined in the other clauses of this definition) of
others guaranteed by such Person or in which such Person otherwise assures a
creditor against loss of the Debt (howsoever such assurance shall be made) to
the extent of the lesser of the amount of such Debt and the maximum stated
amount of such guarantee or assurance against loss; (h) all obligations or
undertakings of such Person to maintain or cause to be maintained the financial
position or covenants of others or to purchase the Debt or Property of others;
(i) obligations to deliver commodities, goods or services, including, without
limitation, Hydrocarbons, in consideration of one or more advance payments for
periods in excess of 120 days prior to the day of delivery, other than sales of
Hydrocarbons and gas balancing arrangements in the ordinary course of business;
(j) obligations to pay for goods or services whether or not such goods or
services are actually received or utilized by such Person; (k) any Debt of a
partnership for which such Person is liable either by agreement, or by Law but
only to the extent of such liability; (l) the liquidation value of Disqualified
Capital Stock of such Person; and (m) the undischarged balance of any dollar
denominated production payment (but not any volumetric production payment)
created by such Person or for the creation of which such Person directly or
indirectly received payment. The Debt of any Person shall include all
obligations of such Person of the character described above to the extent such
Person remains legally liable in respect thereof notwithstanding that any such
obligation is not included as a liability of such Person under GAAP. The Debt of
any Person described in clauses (f), (g) and (h) of this definition shall be
deemed to be the lesser of (i) an amount equal to the stated or determinable
amount of the primary obligation of such other Person and (ii) the maximum
amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Debt, unless such primary obligation and/or the
maximum amount for which such Person may be liable are not stated or
determinable, in which case the amount of such Debt shall be deemed to be equal
to such Person’s maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale leaseback and any issuance or sale of Equity
Interests of a Restricted Subsidiary) of any property by any Person, including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith;
provided that “Disposition” and “Dispose” shall not be deemed to include any
issuance by the Borrower of any of its Equity Interests to another Person.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Final Maturity Date and (b) the date on which there are no Loans or
other obligations outstanding hereunder. Notwithstanding the preceding sentence,
any Equity Interest that would constitute Disqualified Capital Stock solely
because the holders thereof have the right to require the Person to repurchase
such Equity Interests upon the occurrence of a change of control or an asset
sale shall not constitute Disqualified Capital Stock.

 

-7-



--------------------------------------------------------------------------------

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
(i) the United States of America or any state thereof or (ii) the District of
Columbia.

“EBITDA” means, for any period, an amount determined for the Borrower and the
Restricted Subsidiaries on a consolidated basis equal to (i) the sum of
Consolidated Net Income for such period, plus, without duplication and to the
extent deducted from Consolidated Net Income in such period, (a) interest,
income taxes, depreciation, depletion, amortization, goodwill and other
impairment, non-cash compensation on long-term incentive plans, non-cash losses
including non-cash losses resulting from mark to market accounting of Swap
Agreements, (b) reasonable and customary fees and expenses incurred or paid in
connection with the consummation of the Transactions and other acquisition
transactions not prohibited by the terms of this Agreement or the other Loan
Documents, and (c) any net loss from disposed or discontinued operations, minus
(ii) to the extent included in Consolidated Net Income, non-cash gains including
non-cash gains resulting from mark to market accounting of Swap Agreements.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Environmental Claims” means any and all actions, suits, demands, demand
letters, claims, liens, accusations, allegations, notices of noncompliance or
violation, investigations (other than internal reports prepared by any Person in
the ordinary course of business) or proceedings relating in any way to any
actual or alleged violation of or liability under any Environmental Law.

“Environmental Laws” means any and all applicable Laws pertaining in any way to
human health, employee safety, the environment, the preservation or reclamation
of natural resources, or Hazardous Materials, in effect in any and all
jurisdictions in which the Borrower or any Restricted Subsidiary is conducting,
or at any time has conducted, business, or where any Property of the Borrower or
any Restricted Subsidiary is located, including, the Oil Pollution Act of 1990
(“OPA”), as amended, the Clean Air Act, as amended, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980, as amended,
the Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976, as amended, the Safe Drinking Water Act, as amended, the Toxic Substances
Control Act, as amended, the Superfund Amendments and Reauthorization Act of
1986, as amended, the Hazardous Materials Transportation Law, as amended, and
other environmental conservation or protection Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidances promulgated
thereunder.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Restricted Subsidiary would be deemed to
be a “single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.

 

-8-



--------------------------------------------------------------------------------

“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA,
other than a Reportable Event as to which the provisions of 30 days’ notice to
the PBGC is expressly waived under applicable regulations, (b) the withdrawal of
the Borrower, a Restricted Subsidiary or any ERISA Affiliate from a Plan during
a plan year in which it was a “substantial employer” as defined in section
4001(a)(2) of ERISA or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA, (c) the filing of a notice of intent
to terminate a Plan or the treatment of a Plan amendment as a termination under
section 4041 of ERISA, (d) the institution of proceedings to terminate a Plan by
the PBGC, (e) receipt of a notice of withdrawal liability pursuant to
Section 4202 of ERISA, or (f) any other event or condition which would
constitute grounds under section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned such term in Section 10.01.

“Excepted Liens” means: (a) Liens for taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties, each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens which arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any Restricted Subsidiary or materially
impair the value of such Property subject thereto; (e) Liens arising by virtue
of any statutory, common law or contract provision relating to banker’s liens,
rights of set-off or similar rights and remedies and burdening only deposit
accounts or other funds maintained with a creditor depository institution;
provided that no such deposit account is a dedicated cash collateral account or
is subject to restrictions against access by the depositor in excess of those
set forth by regulations promulgated by the Board and no such deposit account is
intended by the Borrower or any of the Restricted Subsidiaries to provide
collateral to the depository institution; (f) easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any
Property of the Borrower or any Restricted Subsidiary for the purpose of roads,
pipelines, transmission lines, transportation lines, distribution lines for the
removal of gas, oil, coal or other minerals or timber, and other like purposes,
or for the joint or common use of real estate, rights of way, facilities and
equipment which in the aggregate do not materially impair the use of such
Property for the purposes of which such Property is held by the Borrower or any
Restricted Subsidiary or materially impair the value

 

-9-



--------------------------------------------------------------------------------

of such Property subject thereto; (g) Liens on cash or securities pledged to
secure performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business; (h) judgment and attachment Liens
not giving rise to an Event of Default, provided that any appropriate legal
proceedings which may have been duly initiated for the review of such judgment
shall not have been finally terminated or the period within which such
proceeding may be initiated shall not have expired and no action to enforce such
Lien has been commenced; (i) Liens arising from Uniform Commercial Code
financing statement filings regarding operating leases entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business
covering only the Property under lease; (j) any obligations (other than Debt) or
duties affecting any of the Property of the Borrower or any Restricted
Subsidiary to any Governmental Authority with respect to any franchise, grant,
license or permit; (k) any interest or title of a lessor under any lease entered
into by the Borrower or any Restricted Subsidiary covering only the assets so
leased; and (l) Liens in favor of the Revolving Loan Agent under the Revolving
Loan Documents not to exceed $50,000,000 in the aggregate at any time
outstanding; provided further that (1) Liens described in clauses (a) through
(d) and (g) shall remain “Excepted Liens” only for so long as no action to
enforce such Lien has been commenced unless such action is being contested in
good faith by appropriate proceedings and for which adequate reserves have been
maintained in accordance with GAAP and (2) no intention to subordinate the Lien
granted in favor of the Administrative Agent and the Secured Creditors is to be
hereby implied or expressed by the permitted existence of any Excepted Lien.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 10.02(c)
hereof and any other “keepwell, support or other agreement” for the benefit of
such Guarantor and any and all guarantees of such Guarantor’s Swap Obligations
by other Loan Parties) at the time the guarantee of such Guarantor, or a grant
by such Guarantor of a security interest, becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a Master Agreement governing
more than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or any Guarantor hereunder or under any other Loan Document,
(a) income or franchise taxes imposed on (or measured by) its net income by a
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the jurisdiction described in clause (a) above, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 5.05), any U.S. Federal withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, immediately prior to
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 5.03(a) or
Section 5.03(b), (d) any withholding tax that is attributable to a Foreign
Lender’s failure to comply with Section 5.03(e), and (e) any U.S. federal
withholding taxes imposed by FATCA.

 

-10-



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the fee letter dated June 9, 2013 among the Borrower,
Deutsche Bank AG New York Branch, Deutsche Bank Securities Inc., Wells Fargo
Securities LLC and Wells Fargo Bank, National Association.

“Final Maturity Date” means the latest of the Maturity Date and any Incremental
Loan Maturity Date applicable to existing Incremental Loans, as of any date of
determination.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such Person. Unless otherwise specified, all references herein to a Financial
Officer means a Financial Officer of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

“General Partner” means Atlas Energy, LLC, a Delaware limited liability company.

“General Partner Recognized Value Component” means, at any time, (a) an amount
equal to the product of (i) the number of issued and outstanding ATLS Units as
of such day multiplied by (ii) the ATLS Unit Price as of such day, minus (b) the
ARP Recognized Value Component, minus (c) the APL Recognized Value Component,
minus (d) the O&G Recognized Value Component, minus (e) an amount equal to the
product of (i) the number of APL Units owned by the Borrower and any Subsidiary
(other than Qualifying APL Units) as of such day multiplied by (ii) the APL Unit
Price as of such day, minus (f) an amount equal to the product of (i) the number
of ARP Units owned by the Borrower and any Subsidiary (other than Qualifying ARP
Units) as of such day multiplied by (ii) the ARP Unit Price as of such day.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower, any Restricted Subsidiary, any of their Properties, the Administrative
Agent or any Lender.

 

-11-



--------------------------------------------------------------------------------

“Guarantors” means the General Partner, Atlas Lightfoot, LLC, a Delaware limited
liability company, ARP General Partner, Atlas Energy Holdings Corp., a Delaware
corporation, Atlas Energy Company, LLC, a Delaware limited liability company,
Atlas Energy Resource Services, Inc., a Delaware corporation, AED Investments,
Inc., a Delaware corporation, Atlas America Mid-Continent, Inc., a Delaware
corporation, ATLS Production Company, LLC, a Delaware limited liability company,
and any other Material Subsidiary of the Borrower that after the Effective Date
guarantees the Indebtedness to the Administrative Agent pursuant to
Section 8.13(b).

“Guaranty Agreement” means the guaranty in form and substance satisfactory to
the Administrative Agent by each of the Guarantors in favor of the
Administrative Agent dated as of the date hereof, as the same may be amended,
modified or supplemented from time to time.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any Environmental Law including: (a) any chemical, compound,
material, product, byproduct, substance or waste defined as or included in the
definition or meaning of “hazardous substance,” “hazardous material,” “hazardous
waste,” “solid waste,” “toxic waste,” “extremely hazardous substance,” “toxic
substance,” “contaminant,” “pollutant,” or words of similar meaning or import
found in any Environmental Law; (b) Hydrocarbons, petroleum products, petroleum
substances, natural gas, oil, oil and gas waste, crude oil, and any components,
fractions, or derivatives thereof; and (c) radioactive materials, explosives,
asbestos or asbestos containing materials, polychlorinated biphenyls, radon,
infectious or medical wastes.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary of the
Borrower that, together with all of the Subsidiaries of such Restricted
Subsidiary, does not own Property with an aggregate fair market value in excess
of $2,5000,000; provided that in no event shall the APL General Partner or the
ARP General Partner be deemed to be an Immaterial Subsidiary.

“Immaterial Title Deficiencies” means, with respect to Oil and Gas Properties,
at any time of determination, defects or clouds on title, discrepancies in net
revenue and working interest ownership percentages and other discrepancies (in
each case, between what is shown on the most recently delivered Reserve Report
and that which is set forth in the title information provided by a Loan Party to
the Administrative Agent hereunder) and other Liens (other than Excepted Liens),
defects, and similar matters which do not, individually or in the aggregate,
affect Oil and Gas Properties in an amount greater than five percent (5%) of the
Recognized Value of all Oil and Gas Properties evaluated in the most recent
Reserve Report delivered under this Agreement.

“Increase Effective Date” has the meaning set forth in Section 2.06(a).

“Increase Joinder” has the meaning set forth in Section 2.06.

“Incremental Commitment” has the meaning set forth in Section 2.06(a).

“Incremental Loans” has the meaning set forth in Section 2.06(c).

 

-12-



--------------------------------------------------------------------------------

“Incremental Loan Maturity Date” has the meaning set forth in
Section 2.06(c)(iii).

“Indebtedness” means any and all amounts owing or to be owing by the Borrower or
any other Loan Party: (a) to the Administrative Agent or any Lender under any
Loan Document including, without limitation, all interest on any of the Loans
(including any interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any Loan Party (or could accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not such interest is
allowed or allowable as a claim in any such case, proceeding or other action);
(b) to any Person under any Secured Swap Agreement; (c) to any Bank Products
Provider in respect of Bank Products; and (d) all renewals, extensions and/or
restatements of any of the above.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information” has the meaning set forth in Section 7.12.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
even date herewith by and among the Administrative Agent, the Revolving Loan
Administrative Agent and the Borrower, as the same may from time to time be
amended, supplemented, restated or otherwise modified.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
business day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three (3) months’ duration, each
day prior to the last day of such Interest Period that occurs at intervals of
three months’ duration after the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months, as the
Borrower may elect; provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) no Interest Period may have a term which would
extend beyond the Maturity Date and (c) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or of assets constituting a business unit or division of any other Person
or any agreement to make any such acquisition (including, without limitation,
capital contributions, any “short sale” or any sale of any securities at a time
when such securities are not owned by the Person entering into such short sale),
(b) the making of any deposit with, or advance, loan or other extension of
credit to, any other Person (including the purchase of Property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such Property to such Person, but excluding any such advance, loan or
extension of credit having a term not exceeding ninety (90) days representing
the purchase price of inventory or supplies sold by such Person in the ordinary
course of business), or (c) the entering into of any guarantee of, or other
contingent obligation with respect to, Debt or other liability of any other
Person.

 

-13-



--------------------------------------------------------------------------------

“Joinder Agreement” means a joinder agreement in the form of Exhibit H or any
other form reasonably approved by the Administrative Agent.

“Law” means (a) a law, statute, ordinance, treaty, permit, rule or regulation of
any Governmental Authority, (b) a court decision, judgment, order, decree,
injunction or ruling, and (c) a regulatory bulletin or guidance, or examination
order or recommendation of a Governmental Authority.

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption; provided that unless the context otherwise requires, each reference
herein to the Lenders shall be deemed to include any Conduit Lender.

“LIBO Rate” means, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period reported by Bloomberg L.P.
in its index of rates as of 11:00 A.M., London time, two (2) Business Days prior
to the beginning of such Interest Period. In the event that such rate does not
appear on such index, the “LIBO Rate” shall be determined by reference to such
other comparable publicly available service for displaying eurodollar rates as
may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered dollar deposits at or about 11:00 A.M., London time, two (2) Business
Days prior to the beginning of such Interest Period in the interbank eurodollar
market where its eurodollar and foreign currency and exchange operations are
then being conducted for delivery on the first day of such Interest Period for
the number of days comprised therein.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and the Restricted Subsidiaries shall
be deemed to be the owner of any Property which it has acquired or holds subject
to a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
“Lien” shall not include the interest of the Borrower or any Restricted
Subsidiary in any Property subject to a Synthetic Lease.

“Loan Documents” means this Agreement, the Notes, if any, the Security
Instruments, the Perfection Certificate, the Intercreditor Agreement and any and
all other material agreements or instruments now or hereafter executed and
delivered by any Loan Party or any other Person (other than Swap Agreements or
agreements regarding the provision of Bank Products with the Administrative
Agent, Lenders or any Affiliate of the Administrative Agent or a Lender or
participation or similar agreements between any lender and any other lender or
creditor with respect to any Indebtedness pursuant to this Agreement) in
connection with the Indebtedness, this Agreement and the transactions
contemplated hereby, as such agreements may be amended, modified, supplemented
or restated from time to time.

“Loan Parties” means the Borrower and each Guarantor.

 

-14-



--------------------------------------------------------------------------------

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, subject to Section 12.04(b)(ii)(D)(4), Lenders holding
greater than 50% of the outstanding aggregate principal amount of the Loans
(without regard to any sale by a Lender of a participation in any Loan under
Section 12.04(c)).

“Master Agreement” has the meaning assigned to such term in the definition of
“Swap Agreement.”

“Material Acquisition” means a transaction or series of transactions comprised
of the acquisition of the Equity Interests of a Person or the acquisition of
assets from a Person, in each case for consideration of at least $5,000,000.

“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
operations, Properties (including the APL Units and the ARP Units) or financial
condition of the Borrower and the Restricted Subsidiaries, taken as a whole,
(b) the ability of the Borrower and the Restricted Subsidiaries, taken as a
whole, to carry out their business as of the Effective Date, (c) the ability of
the Loan Parties, taken as a whole, to perform fully and on a timely basis their
obligations under any of the Loan Documents that are material to the interests
of the Lenders, or (d) the validity or enforceability of any of the Loan
Documents or the material rights and remedies available to the Administrative
Agent or any Lender under any Loan Document.

“Material Disposition” means a transaction or series of transactions comprised
of the sale, lease, assignment, conveyance or transfer of the Equity Interests
of a Person or other Property of a Person, in each case for the consideration of
at least $5,000,000.

“Material Indebtedness” means Debt (other than the Loans), or obligations in
respect of one or more Swap Agreements, of any one or more of the Borrower and
the Restricted Subsidiaries in an aggregate principal amount exceeding
$5,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time, including unpaid amounts in respect of such Swap Agreement.

“Material Subsidiary” means any Restricted Subsidiary other than any Immaterial
Subsidiary.

“Maturity Date” means July 31, 2019.

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”.

“Maximum Rate” has the meaning set forth in Section 12.12.

“Minimum Title Information” means title information in form and substance
reasonably satisfactory to the Administrative Agent as to the Loan Parties’
ownership (whether in fee or by leasehold) of at least 80% of the total value of
all Oil and Gas Properties.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

-15-



--------------------------------------------------------------------------------

“Mortgage” means a mortgage, deed of trust, or similar document in form and
substance reasonably satisfactory to the Administrative Agent on any real
property (including any Hydrocarbon Interests) directly owned (whether in fee or
by leasehold) by a Loan Party where such Loan Party is the mortgagor and the
Administrative Agent is the mortgagee pursuant to which a Lien on the Mortgaged
Property covered thereby is created in favor of the Administrative Agent for the
benefit of the Secured Creditors (as defined therein), as the same may be
amended, modified or supplemented from time to time.

“Mortgaged Property” means any Property directly owned (whether in fee or by
leasehold) by any Loan Party which is subject to a Lien created by the Security
Instruments.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) or 4001(a)(3) of ERISA.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by the Borrower or any
Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the sum
of cash and cash equivalents received in connection with such Disposition or
Casualty Event (including any cash or cash equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Borrower or any
Restricted Subsidiary) over (ii) the sum of (A) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness that is secured
by the asset subject to such Disposition or Casualty Event and that is required
to be repaid (and is timely repaid) in connection with such Disposition or
Casualty Event (other than Indebtedness under the Loan Documents), (B) the
out-of-pocket fees and expenses (including attorneys’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by the Borrower or such Restricted Subsidiary in connection with such
Disposition or Casualty Event, (C) taxes paid or reasonably estimated to be
actually payable in connection therewith, and (D) any reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance
with GAAP and (y) any liabilities associated with such asset or assets and
retained by the Borrower or any Restricted Subsidiary after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or with respect to
any indemnification obligations associated with such transaction, it being
understood that “Net Cash Proceeds” shall include (i) any cash or cash
equivalents received upon the Disposition of any non-cash consideration by the
Borrower or any Restricted Subsidiary in any such Disposition and (ii) upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) above or if such
liabilities have not been satisfied in cash and such reserve is not reversed
within 365 days after such Disposition or Casualty Event, the amount of such
reserve; and

(b) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary, the excess, if any, of (x) the sum of the
cash received in connection with such incurrence or issuance over (y) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses incurred by the Borrower or
such Restricted Subsidiary in connection with such incurrence or issuance.

“Notes” means the promissory notes, if any, of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

 

-16-



--------------------------------------------------------------------------------

“Notice of Reinvestment Election” has the meaning assigned to such term in
Section 3.04(d)(ii)(B).

“NYMEX Pricing” means, as of any date of determination with respect to any month
(i) for crude oil, the closing settlement price for the Light, Sweet Crude Oil
futures contract for each month, and (ii) for natural gas, the closing
settlement price for the Henry Hub Natural Gas futures contract for such month,
in each case as published by New York Mercantile Exchange (NYMEX) on its website
currently located at www.nymex.com, or any successor thereto (as such price may
be corrected or revised from time to time by the NYMEX in accordance with its
rules and regulations). If, with the consent of the Administrative Agent, the
relevant benchmarks used in any Reserve Report change, then NYMEX Pricing shall
refer to such new benchmarks.

“OFAC” means the Office of Foreign Asset Control of the Department of Treasury
of the United States of America.

“OID” has the meaning set forth in Section 2.06(c)(iv).

“O&G Collateral Recognized Value Component” means, at any time, with respect to
any Mortgaged Properties constituting Proved Reserves, the net present value,
discounted at ten percent (10%) per annum, of the future net revenues expected
to accrue to the Borrower’s and the Restricted Subsidiaries’ collective interest
in such Mortgaged Properties during the remaining expected economic lives of
such Mortgaged Properties. Each calculation of such expected future net revenues
shall be made in accordance with SEC guidelines for reporting Proved Reserves,
provided that in any event (a) appropriate deductions shall be made for
severance and ad valorem taxes, and for operating, gathering, transportation and
marketing costs required for the production and sale of such Mortgaged
Properties, (b) the pricing assumptions used in determining the O&G Collateral
Recognized Value Component shall be based upon the Strip Price, adjusted in a
manner reasonably acceptable to Administrative Agent to reflect the Borrower’s
and the Restricted Subsidiaries’ Swap Agreements then in effect and (c) the
cash-flows derived from the pricing assumptions set forth in clause (b) above
shall be further adjusted to account for the historical basis differential in a
manner reasonably acceptable to the Administrative Agent.

“O&G Recognized Value Component” means, at any time, with respect to any Oil and
Gas Properties of the Loan Parties constituting Proved Reserves, the net present
value, discounted at ten percent (10%) per annum, of the future net revenues
expected to accrue to the Loan Parties’ collective interest in such Oil and Gas
Properties during the remaining expected economic lives of such Oil and Gas
Properties. Each calculation of such expected future net revenues shall be made
in accordance with SEC guidelines for reporting Proved Reserves, provided that
in any event (a) appropriate deductions shall be made for severance and ad
valorem taxes, and for operating, gathering, transportation and marketing costs
required for the production and sale of such Oil and Gas Properties, (b) the
pricing assumptions used in determining the O&G Recognized Value Component shall
be based upon the Strip Price, adjusted in a manner reasonably acceptable to
Administrative Agent to reflect the Loan Parties’ Swap Agreements then in effect
and (c) the cash-flows derived from the pricing assumptions set forth in clause
(b) above shall be further adjusted to account for the historical basis
differential in a manner reasonably acceptable to the Administrative Agent.

“Oil and Gas Properties” means each of the following: (a) Hydrocarbon Interests;
(b) the Properties now or hereafter pooled or unitized with Hydrocarbon
Interests; (c) all presently existing or future unitization, pooling agreements
and declarations of pooled units and the units created thereby (including
without limitation all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests; (d) all operating agreements, contracts and other agreements,
including production sharing contracts and agreements, which relate to any of
the

 

-17-



--------------------------------------------------------------------------------

Hydrocarbon Interests or the production, sale, purchase, exchange or processing
of Hydrocarbons from or attributable to such Hydrocarbon Interests; (e) all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, including all oil in tanks, and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests; (f) all tenements, hereditaments, appurtenances and
Properties in any manner appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests; and (g) all Properties, rights, titles, interests and
estates described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

“Participant” has the meaning set forth in Section 12.04(c)(i).

“Participant Register” has the meaning set forth in Section 12.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit I hereto.

“Permitted Business” means the business engaged in by the Loan Parties as of the
Effective Date and any other business related to the production, transportation
or processing of hydrocarbons.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Restricted Subsidiary or an ERISA Affiliate or (b) was at
any time during the six (6) calendar years preceding the date hereof, sponsored,
maintained or contributed to by the Borrower or a Restricted Subsidiary or an
ERISA Affiliate.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Deutsche Bank AG New York Branch as its prime rate in effect at its
principal office in the United States; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective. Such rate is set by Deutsche Bank AG New York Branch as a general
reference rate of interest, taking into account such factors as Deutsche Bank AG
New York Branch may deem appropriate; it being understood that many of Deutsche
Bank AG New York Branch’s commercial or other loans are priced in relation to
such rate, that it is not necessarily the lowest or best rate actually charged
to any customer and that Deutsche Bank AG New York Branch may make various
commercial or other loans at rates of interest having no relationship to such
rate.

 

-18-



--------------------------------------------------------------------------------

“Pro Forma Compliance” means, as of any date of determination for purposes of
(a) calculating compliance with the financial covenants contained in
Section 9.01 on a pro forma basis, (i) calculating Consolidated Net Income and
EBITDA as if the merger or consolidation with any Restricted Subsidiary, the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary or any
Material Acquisition or the making of any Restricted Payment or Investment (each
of the foregoing, a “Subject Transaction”), as applicable, had occurred on the
first day of the period consisting of the four consecutive fiscal quarters of
the Borrower ending on the last day of the fiscal quarter most recently ended
for which financial statements have been delivered pursuant to Section 8.01,
(ii) calculating Total Funded Debt as of the date of the Subject Transaction
(after giving effect to the Subject Transaction and the incurrence of any Debt
in such Subject Transaction, but excluding Debt owed to the Borrower or any
Restricted Subsidiary) and (iii) otherwise making such calculations in
accordance with Regulation S-X of the SEC or (b) calculating whether the
Recognized Value Ratio is greater than or equal to 2.00 to 1.00 as if a Subject
Transaction had occurred on the first day of the period consisting of the four
consecutive fiscal quarters of the Borrower ending on the last day of the fiscal
quarter most recently ended for which financial statements have been delivered
pursuant to Section 8.01, in each case on a pro forma basis.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves (in this paragraph, the “Definitions”) promulgated by the
Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question.

“Purchase Money Debt” means Debt (a) consisting of the deferred purchase price
of property, plant and equipment, conditional sale obligations, obligations
under any title retention agreement and other obligations incurred in connection
with the acquisition, construction or improvement of such asset, in each case
where the amount of such Debt does not exceed the greater of (i) the cost of the
asset being financed and (ii) the fair market value of such asset, and
(b) incurred to finance such acquisition, construction or improvement by the
Borrower or a Restricted Subsidiary of such asset; provided however that such
Debt is incurred within 180 days after such acquisition or the completion of
such construction or improvement.

“Qualifying APL Units” means APL Units that are owned by a Loan Party and
subject to a first priority Lien in favor of the Administrative Agent pursuant
to the Loan Documents, which Lien is perfected by “control” in accordance with
the applicable Uniform Commercial Code including, without limitation,
Section 8.106, 9.106 and 9.314 thereof.

“Qualifying ARP Units” means APL Units that are owned by a Loan Party and
subject to a first priority Lien in favor of the Administrative Agent pursuant
to the Loan Documents, which Lien is perfected by “control” in accordance with
the applicable Uniform Commercial Code including, without limitation,
Section 8.106, 9.106 and 9.314 thereof.

“Recognized Value” means of as any date of determination the sum of (a) the O&G
Collateral Recognized Value Component, (b) the APL Recognized Value Component,
(c) the ARP Recognized Value Component and (d) the General Partner Recognized
Value Component.

“Recognized Value Ratio” means, at any time of determination, the ratio of
Recognized Value to Total Funded Debt at such time.

“Recognized Value Trigger Date” has the meaning assigned such term in
Section 3.04(d)(i).

 

-19-



--------------------------------------------------------------------------------

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance (or the segregation of funds with respect to
any of the foregoing) of such Debt. “Redeem” has the correlative meaning
thereto.

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

“Registration Rights Agreement” means any Registration Rights Agreement entered
into among any Loan Party, any issuer of Equity Interests owned by such Loan
Party and the Administrative Agent, as the same may be amended, modified or
supplemented from time to time.

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned such term in Section 8.09.

“Required Mortgage Value” means, as of any date of determination, an amount
equal to 80% of the aggregate value attributed to all Oil and Gas Properties
directly owned (whether in fee or by leasehold) by the Loan Parties in the
evaluation of such Properties reflected in the most recent Reserve Report.

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each December 31 or June 30
(or such other date in the event of an Interim Redetermination), the oil and gas
reserves attributable to the Oil and Gas Properties of the Loan Parties,
together with a projection of the rate of production and future net income,
taxes, operating expenses and capital expenditures with respect thereto as of
such date, consistent with SEC reporting requirements at the time, together with
a supplement indicating future net income based upon Strip Prices then, in
effect, in each case reflecting Swap Agreements in place with respect to such
production. Each Reserve Report shall include a report on a well by well basis
reflecting the working and revenue interests for the Borrower and each Guarantor
and such other information and in such form as may be reasonably requested by
the Administrative Agent.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
Chief Operating Officer, the President, any Financial Officer or any Vice
President of such Person. Unless otherwise specified, all references to a
Responsible Officer herein shall mean a Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any Person
(including any return of capital), or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests or any option, warrant or other right to acquire
any such Equity Interests.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

“Revolving Credit Agreement” means that certain Amended & Restated Credit
Agreement dated as of the date hereof among the Borrower, the Revolving Loan
Agent and the Revolving Lenders, as amended, restated, supplemented or otherwise
modified or any Refinancing (as defined in the Intercreditor Agreement) thereof,
but only to the extent permitted under the terms of the Intercreditor Agreement.

 

-20-



--------------------------------------------------------------------------------

“Revolving Debt” means the “Indebtedness” as defined in the Revolving Credit
Agreement, subject to the terms of the Intercreditor Agreement.

“Revolving Lenders” means the “Lenders” from time to time party to the Revolving
Credit Agreement.

“Revolving Loan Agent” means the “Administrative Agent” under the Revolving
Credit Agreement.

“Revolving Loan Documents” means the Revolving Credit Agreement and the other
“Loan Documents” as defined in the Revolving Credit Agreement.

“Revolving Loans” means the loans made by the Lenders to the Borrower pursuant
to the Revolving Credit Agreement.

“Rolling Period” means for the fiscal quarter ending on September 30, 2013 and
for each fiscal quarter thereafter, any period of four (4) consecutive fiscal
quarters ending on the last day of such applicable fiscal quarter.

“SEC” means the U.S. Securities and Exchange Commission or any successor
Governmental Authority.

“Secured Creditors” shall have the meaning assigned to such term in the Security
Agreement.

“Secured Swap Agreement” means a Swap Agreement between the Borrower or any
other Loan Party and a Person who was the Administrative Agent, a Lender or an
Affiliate of the Administrative Agent or a Lender at the time that such Swap
Agreement was entered into, but excluding (i) any additional transactions or
confirmations entered into after such Person ceases to be a Lender or an
Affiliate of a Lender and (ii) with respect to any Loan Party, Excluded Swap
Obligations of such Loan Party; provided that any such Swap Agreement shall
cease to be a “Secured Swap Agreement” after assignment by the Administrative
Agent, such Lender or Affiliate of the Administrative Agent or a Lender of such
Swap Agreement to a Person that is not a Lender or an Affiliate of a Lender.

“Security Agreement” means the Security Agreement among the Borrower, the
Guarantors and the Administrative Agent dated as of the date hereof, as the same
may be amended, modified or supplemented from time to time.

“Security Agreement Supplement” means a supplement to the Security Agreement in
the form of Annex 1 to the Security Agreement or any other form reasonably
approved by the Administrative Agent.

“Security Instruments” means the Guaranty Agreement, the Security Agreement, all
Mortgages, all Registration Rights Agreements and other agreements, instruments
or stock certificates described or referred to in Exhibit E, and any and all
other agreements or instruments now or hereafter executed and delivered by any
Loan Party or any other Person (other than Swap Agreements or agreements
regarding the provision of Bank Products with the Administrative Agent, a Lender
or any Affiliate of the Administrative Agent or a Lender) participation or
similar agreements between any Lender and any other lender or creditor with
respect to any Indebtedness pursuant to this Agreement) as security for the
payment or performance of, or to perfect the grant of a Lien to secure
obligations under, the Indebtedness, the Notes, if any, or this Agreement, as
such agreements may be amended, modified, supplemented or restated from time to
time.

 

-21-



--------------------------------------------------------------------------------

“Seller” has the meaning provided in the Recitals.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Sole Management Control” means, with respect to any Person, the ability,
through voting power, by contract or otherwise, to direct all limited
partnership actions of such Person without requiring the approval, consent, or
vote of any other Person to the extent such approval, consent or vote is not
required for such actions as of the Effective Date.

“Solvent” means when used with respect to any Person, means that, as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Strip Price” shall mean, at any time, (a) for the remainder of the current
calendar year, the average NYMEX Pricing for the remaining contracts in the
current calendar year, (b) for each of the succeeding four complete calendar
years, the average NYMEX Pricing for the twelve months in each such calendar
year, and (c) for each calendar year thereafter, the average NYMEX Pricing for
the twelve months in such fourth calendar year.

“Subsidiary” means, with respect to any Person (the “parent”), any other Person
of which at least a majority of the outstanding Equity Interests having by the
terms thereof ordinary voting power to elect a majority of the board of
directors, manager or other governing body of such Person (irrespective of
whether or not at the time Equity Interests of any other class or classes of
such Person shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
the parent and/or one or more of its Subsidiaries. Unless otherwise indicated
herein, each reference to the term “Subsidiary” means a Subsidiary of the
Borrower.

“Super Majority Lenders” means, subject to Section 12.04(b)(ii)(D)(4), Lenders
holding at least 66 2/3% of the outstanding aggregate principal amount of the
Loans (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)).

 

-22-



--------------------------------------------------------------------------------

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including interest, additions to tax and any penalties attributable thereto.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

“Total Funded Debt” means, at any date, all Debt of the Borrower and the
Restricted Subsidiaries on a consolidated basis other than (i) contingent
obligations in respect of Debt described in clause (b) of the definition of
“Debt”, and (ii) Debt described in clauses (c), (j), (k), and (m) of the
definition of “Debt”. For the avoidance of doubt, “Total Funded Debt” shall not
include “asset retirement obligations” as such term is used in ASC Topic 410 to
the extent such term relates to the plugging and abandonment of wells.

“Transactions” means, (i) the consummation of the Acquisition and (ii) with
respect to (a) the Borrower, the execution, delivery and performance by the
Borrower of this Agreement and each other Loan Document to which it is a party,
the borrowing of Loans, the use of the proceeds thereof, and the grant of Liens
by the Borrower on Collateral pursuant to the Security Instruments, (b) each
Guarantor, the execution, delivery and performance by such Guarantor of each
Loan Document, the guaranteeing of the Indebtedness and the other obligations
under the Guaranty Agreement by such Guarantor and such Guarantor’s grant of the
security interests and provision of collateral thereunder, and the grant of
Liens by such Guarantor on Collateral pursuant to the Security Instruments.

 

-23-



--------------------------------------------------------------------------------

“Transferee” means any Assignee or Participant.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Unrestricted Subsidiary” means (a) any Subsidiary designated as such on
Schedule 7.15 or which the Borrower has designated in writing to the
Administrative Agent to be an Unrestricted Subsidiary pursuant to Section 9.19
and (b) any Subsidiary of an Unrestricted Subsidiary.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 5.03(e).

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or by the Borrower and one or more of the
Wholly-Owned Subsidiaries.

“Withholding Agent” means any Loan Party or the Administrative Agent.

Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained herein), (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) with respect to the
determination of any time period, the word “from” means “from and including” and
the word “to” means “to and including,” and (f) any reference herein to
Articles, Sections, Annexes, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement.

Section 1.05 Accounting Terms and Determinations.

(a) Unless otherwise specified herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Majority Lenders

 

-24-



--------------------------------------------------------------------------------

request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

(b) Notwithstanding GAAP or anything in this Agreement to the contrary, for the
purposes of calculating the ratios that are the subject of Section 9.01 hereof
and the components of each of them, all Unrestricted Subsidiaries (including the
assets, liabilities, income, losses, cash flows and elements thereof of each of
the foregoing) shall be excluded, except that any cash dividends or
distributions paid by any Person to Borrower or any Restricted Subsidiary during
any fiscal period and received by it on or prior to the earlier of (i) the date
the financial statements with respect to such fiscal period referred to in
Section 8.01(a) and (b) are delivered by the Borrower to the Administrative
Agent and (ii) the date that is 45 days following the end of such fiscal period,
shall be deemed to be income to the Borrower or such Restricted Subsidiary, as
applicable, for such fiscal period whether or not constituting income in
accordance with GAAP.

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make a Loan to the Borrower on the Effective Date in the
amount of its Maximum Credit Amount. Amounts repaid or prepaid in respect of the
Loans may not be reborrowed.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Minimum Amount; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$1,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $1,000,000. Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of five
(5) Eurodollar Borrowings outstanding. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date or Incremental Loan Maturity Date, as
applicable.

(d) Notes. If a Lender shall make a written request to the Administrative Agent
and the Borrower to have its Loans evidenced by a promissory note, then the
Borrower shall execute and deliver a

 

-25-



--------------------------------------------------------------------------------

single promissory note of the Borrower in substantially the form of Exhibit A,
payable to such Lender in a principal amount equal to its Maximum Credit Amount
as then in effect, and otherwise duly completed. The date, amount, Type,
interest rate and, if applicable, Interest Period of each Loan made by each
Lender, and all payments made on account of the principal thereof, may be
recorded by such Lender on its books for its Note, and, prior to any transfer,
may be endorsed by such Lender on a schedule attached to such Note or any
continuation thereof or on any separate record maintained by such Lender;
provided that the failure to make any such notation or to attach a schedule
shall not affect any Lender’s or the Borrower’s rights or obligations in respect
of such Loans or affect the validity of such transfer by any Lender of its Note.

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone or by written
Borrowing Request in substantially the form of Exhibit B and signed by the
Borrower (a “written Borrowing Request”): (a) in the case of a Eurodollar
Borrowing, not later than 1:00 p.m., New York, New York time, three (3) Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York, New York time, on the date of
the proposed Borrowing. The Borrowing Request shall be irrevocable and if a
telephonic Borrowing Request it shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request. The
Borrowing Request shall specify the following information in compliance with
Section 2.02: the aggregate amount of the requested Borrowing; the date of such
Borrowing, which shall be a Business Day; whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing; in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and the location
and number of the Borrower’s account to which funds are to be disbursed, which
shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.

Promptly following receipt of the Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Interest Elections.

(a) Conversion and Continuance. The Borrowing initially shall be of the Type
specified in the Borrowing Request and, in the case of a Eurodollar Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section 2.04. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone or by a written Interest Election Request in substantially
the form of Exhibit C and signed by the Borrower (a “written Interest Election
Request”) by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each
telephonic and written Interest Election Request shall be irrevocable and each
telephonic Interest Election Request shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent.

 

-26-



--------------------------------------------------------------------------------

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Majority Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing: (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing (and any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective) and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make its Loan on the proposed date
thereof by wire transfer of immediately available funds by 1:00 p.m., New York,
New York time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account designated by the Borrower in
the applicable Borrowing Request.

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of the Borrowing
(or, in the case of any ABR Borrowing,

 

-27-



--------------------------------------------------------------------------------

prior to 12:00 p.m., New York, New York time, on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of the Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. No payment required and made by the Borrower under
this paragraph will be subject to any break-funding payment under Section 5.02.

Section 2.06 Increase in Commitments.

(a) Borrower Request. The Borrower may by written notice to the Administrative
Agent elect to request the establishment of one or more new Commitments (each,
an “Incremental Commitment”) by an amount not in excess of $25,000,000 in the
aggregate and not less than $5,000,000 individually. Each such notice shall
specify (i) the date (each, an “Increase Effective Date”) on which Borrower
proposes that the increased or new Commitments shall be effective, which shall
be a date not less than 10 Business Days after the date on which such notice is
delivered to the Administrative Agent and (ii) the identity of each Assignee to
whom Borrower proposes any portion of such increased or new Commitments be
allocated and the amounts of such allocations; provided that any existing Lender
approached to provide all or a portion of the increased or new Commitments may
elect or decline, in its sole discretion, to provide such increased or new
Commitment.

(b) Conditions. The increased or new Commitments shall become effective, as of
such Increase Effective Date; provided that:

(i) each of the conditions set forth in Section 6.02 shall be satisfied;

(ii) no Default shall have occurred and be continuing or would result from the
borrowings to be made on the Increase Effective Date;

(iii) after giving pro forma effect to the borrowings to be made on the Increase
Effective Date and to any change in EBITDA and any increase in Indebtedness
resulting from the consummation of any acquisitions permitted pursuant to
Section 9.05(l) concurrently with such borrowings as of the date of the most
recent financial statements delivered pursuant to Section 7.01(a) or (b),
Borrower shall be in compliance with the financial covenant set forth in
Section 9.01; and

(iv) Borrower shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by the Administrative Agent in connection with
any such transaction.

(c) Terms of New Loans and Commitments. The terms and provisions of Loans made
pursuant to the new Commitments shall be as follows:

(i) terms and provisions of Loans made pursuant to Incremental Commitments
(“Incremental Loans”) shall be, except as otherwise set forth herein or in the
Increase Joinder, identical to the Loans (it being understood that Incremental
Loans may be a part of the Loans);

 

-28-



--------------------------------------------------------------------------------

(ii) the weighted average life to maturity of any Incremental Loans shall be no
shorter than the weighted average life to maturity of the existing Loans;

(iii) the maturity date of Incremental Loans (the “Incremental Loan Maturity
Date”) shall not be earlier than the Maturity Date;

(iv) the Applicable Margins for the Incremental Loans shall be determined by
Borrower and the Lenders of the Incremental Loans; provided that in the event
that the Applicable Margins for any Incremental Loans are greater than the
Applicable Margins for the Loans, then the Applicable Margins for the Loans
shall be increased to the extent necessary so that the Applicable Margins for
the Incremental Loans are not more than 0.50% greater than the Applicable
Margins for the Loans; provided, further, that in determining the Applicable
Margins applicable to the Loans and the Incremental Loans, (x) original issue
discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID) payable by Borrower to the Lenders of the Loans or the
Incremental Loans in the primary syndication thereof shall be included (with OID
being equated to interest based on an assumed four-year life to maturity),
(y) customary arrangement or commitment fees payable to the Arrangers (or their
affiliates) in connection with the Loans or to one or more arrangers (or their
affiliates) of the Incremental Loans shall be excluded and (z) if the Adjusted
LIBO Rate or Alternate Base Rate “floor” for the Incremental Loans is greater
than the Adjusted LIBO Rate or Alternate Base Rate “floor,” respectively, for
the Loans, the difference between such floor for the Incremental Loans and the
Loans shall be equated to an increase in the Applicable Margin for purposes of
this clause (v); and

(v) to the extent that the terms and provisions of Incremental Loans are not
identical to the Loans (except to the extent permitted by clause (iv) or
(v) above) they shall be reasonably satisfactory to the Administrative Agent.

The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by Borrower, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance
satisfactory to each of them. The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.06. In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Loans shall be deemed, unless the context otherwise requires, to
include references to Incremental Loans that are Loans, made pursuant to this
Agreement.

(d) Making of New Term Loans. On any Increase Effective Date on which new
Commitments for Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such new Commitment shall make a
Loan to Borrower in an amount equal to its new Commitment.

(e) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the guarantees and security interests created by the Security
Instruments, except that the new Loans may be subordinated in right of payment
or the Liens securing the new Loans may be subordinated, in each case, as set
forth in the Increase Joinder. The Loan Parties shall take any

 

-29-



--------------------------------------------------------------------------------

actions reasonably required by the Administrative Agent to ensure and/or
demonstrate that the Lien and security interests granted by the Security
Instruments continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any such Loans or any such new Commitments.

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01 Repayment of Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Lenders on each date set forth below the
principal amount of Loans set forth below opposite such date:

 

Date

   Repayment Amount  

December 31, 2013

   $ 600,000   

March 31, 2014

   $ 600,000   

June 30, 2014

   $ 600,000   

September 30, 2014

   $ 600,000   

December 31, 2014

   $ 600,000   

March 31, 2015

   $ 600,000   

June 30, 2015

   $ 600,000   

September 30, 2015

   $ 600,000   

December 31, 2015

   $ 600,000   

March 31, 2016

   $ 600,000   

June 30, 2016

   $ 600,000   

September 30, 2016

   $ 600,000   

December 31, 2016

   $ 600,000   

March 31, 2017

   $ 600,000   

June 30, 2017

   $ 600,000   

September 30, 2017

   $ 600,000   

December 31, 2017

   $ 600,000   

March 31, 2018

   $ 600,000   

June 30, 2018

   $ 600,000   

September 30, 2018

   $ 600,000   

December 31, 2018

   $ 600,000   

March 31, 2019

   $ 600,000   

June 30, 2019

   $ 600,000   

Maturity Date

   $
 
  226,200,000
or remaining
balance   
  
  

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

(c) Post-Default Rate. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower or any
other Loan Party hereunder or under any

 

-30-



--------------------------------------------------------------------------------

other Loan Document is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to 2.0% plus the rate
applicable to ABR Loans as provided in Section 3.02(a), or if no rate is then
applicable to such amount, at a rate per annum equal to 2.0% plus the highest
rate then applicable to ABR Loans as provided in Section 3.02(a).

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan prior to the Termination Date), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period or
the Administrative Agent is advised by the Majority Lenders that the Adjusted
LIBO Rate or LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

(b) then the Administrative Agent shall give notice thereof to the Borrower and
the Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part without premium (except
in as set forth in Section 3.04(c)), subject to prior notice in accordance with
Section 3.04(b), but each prepayment must be in an amount that is an integral
multiple of $100,000 and not less than $1,000,000.

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 1:00 p.m., New York, New York time, three (3) Business Days before the date
of prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 1:00

 

-31-



--------------------------------------------------------------------------------

p.m., New York, New York time, one Business Day prior to the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing (other than pursuant to Section 3.04(d))
shall be in an amount that would be permitted in the case of an advance of a
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Borrowing shall be applied to the remaining scheduled installments of principal
thereof pursuant to Section 3.01 in a manner determined at the discretion of the
Borrower and specified in the notice of prepayment (and absent such direction,
in direct order of maturity). Prepayments shall be accompanied by accrued
interest to the extent required by Section 3.02. The Borrower shall promptly
compensate any Lender for and hold such Lender harmless from any loss, cost or
expense incurred by such Lender as a result of any prepayment of Eurodollar
Loans on a day prior to the last day of the Interest Period for such Loan
pursuant to Section 5.02(a) hereof.

(c) Prepayment Premium. In the event that, the Borrower makes a prepayment of
the Loans in accordance with Section 3.04(a) or Section 3.04(c) on a date that
is (i) on or prior to one year anniversary of the Effective Date, the Borrower
shall pay to the Administrative Agent for the ratable account of each applicable
Lender a prepayment premium of 2.0% of the amount of the Loans being prepaid and
(ii) after the one year anniversary of the Effective Date but on or before the
two year anniversary of the Effective Date, the Borrower shall pay to the
Administrative Agent, for the ratable account of each applicable Lender a
prepayment premium of 1.0% of the amount of the Loans repaid or (iii) after the
two year anniversary of the Effective Date, no prepayment premium shall be
payable on the amounts of the Loans repaid. In the event that, the Borrower
makes a prepayment of the Loans in accordance with Section 3.04(d)(ii) on a date
that is (i) on or prior to the two year anniversary of the Effective Date, the
Borrower shall pay to the Administrative Agent for the ratable account of each
applicable Lender a prepayment premium of 1.0% of the amount of the Loans being
prepaid or (ii) after the two year anniversary of the Effective Date, no
prepayment premium shall be payable on the amounts of the Loans repaid.

(d) Mandatory Prepayments.

(i) If, at any time, the Recognized Value Ratio is less than 2.00 to 1.00, the
Borrower shall (A) prepay Loans outstanding hereunder and Revolving Loans
outstanding under the Revolving Credit Agreement in an aggregate principal
amount necessary to achieve a Recognized Value Ratio greater than or equal to
2.00 to 1.00 (such prepayment to occur in proportion to the Total Funded Debt
outstanding under this Agreement and under the Revolving Credit Agreement). The
Borrower shall make such prepayment on or prior to the tenth Business Day
immediately following any date on which the Recognized Value is less than 2.00
to 1.00 (any such date, a “Recognized Value Trigger Date”); provided that, in
lieu of such prepayment, the Borrower may, within 30 days following such
Recognized Value Trigger Date, grant to the Administrative Agent as security for
the Indebtedness a valid first-priority Lien (provided that Excepted Liens of
the type described in clauses (a) to (d) and (f) of the definition thereof may
exist, but subject to the provisos at the end of such definition) on additional
Oil and Gas Properties comprised of Proved Reserves to the extent necessary to
cause the Recognized Value Ratio to become greater than or equal to 2.00 to
1.00. If the Borrower elects to cause the Recognized Value Ratio to become
greater than or equal to 2.00 to 1.00 by providing additional Collateral as set
forth in the previous sentence, the Borrower shall deliver to the Administrative
Agent written notice of its election to do so on or prior to the tenth Business
Day immediately following such Recognized Value Trigger Date and,
notwithstanding anything to the contrary contained in this Agreement, any
failure by the Borrower to timely deliver such notice or to timely provide such
additional Collateral shall be deemed to be an Event of Default under
Section 10.01(a) with no notice or grace periods.

 

-32-



--------------------------------------------------------------------------------

(ii) (A) If the Borrower or any Restricted Subsidiary Disposes of all or any
portion of the Arkoma Assets to any Person other than a Loan Party, the Borrower
shall make a mandatory prepayment, in accordance with Section 3.04(d)(ii)(C), of
an aggregate principal amount of Loans equal to 100% of all such Net Cash
Proceeds realized or received from such Disposition; provided that after the two
year anniversary of the Effective Date, no such prepayment shall be required
pursuant to this Section 3.04(d)(ii)(A) with respect to such portion of such Net
Cash Proceeds that the Borrower shall have, on or prior to such date, given
written notice to the Administrative Agent of its intent to reinvest in
accordance with Section 3.04(d)(ii)(B) (which notice may only be provided if no
Event of Default has occurred and is then continuing and the Borrower is in Pro
Forma Compliance with the covenant contained in Section 9.01).

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition of Arkoma Assets following the second anniversary of the
Effective, at the option of the Borrower (as evidenced in a written notice of
reinvestment election (a “Notice of Reinvestment Election”) delivered to the
Administrative Agent within ten (10) Business Days after the date of realization
or receipt of such Net Cash Proceeds), the Borrower may reinvest all or any
portion of such Net Cash Proceeds in assets useful for its business (other than
working capital) within eighteen (18) months following receipt of such Net Cash
Proceeds; provided that (i) so long as an Event of Default shall have occurred
and be continuing, the Borrower shall not be permitted to make any such
reinvestments (other than pursuant to a legally binding commitment that the
Borrower entered into at a time when no Event of Default is continuing) and
(ii) if any Net Cash Proceeds are not so reinvested by the deadline specified
above, or if any such Net Cash Proceeds are no longer intended to be or cannot
be so reinvested at any time after delivery of a Notice of Reinvestment
Election, an amount equal to 100% of such Net Cash Proceeds shall be applied, in
accordance with Section 3.04(d)(ii)(C), to the prepayment of the Term Loans as
set forth in this Section 3.04.

(C) On each occasion that the Borrower must make a prepayment of the Loans
pursuant to this Section 3.04(d)(ii), the Borrower shall, within five
(5) Business Days after the date of realization or receipt of such Net Cash
Proceeds, make a prepayment, in accordance with Section 3.04(d)(v) below, of the
principal amount of Loans in an amount equal to 100% of such Net Cash Proceeds
realized or received.

(iii) (A) Subject to Section 3.04(d)(iii)(B), if (x) the Borrower or any
Restricted Subsidiary Disposes of any property or assets (other than any
Disposition of any property or assets permitted by Section 9.11(a), (d), (e),
(g) or (h) and other than any Disposition of all or any portion of the Arkoma
Assets to any Subsidiary of a Loan Party) or (y) any Casualty Event occurs,
which in the aggregate results in the realization or receipt by the Borrower or
such Restricted Subsidiary of Net Cash Proceeds, the Borrower shall make a
mandatory prepayment, in accordance with Section 3.04(d)(iii)(C), of an
aggregate principal amount of Loans equal to 100% of all such Net Cash Proceeds
realized or received; provided that no such prepayment shall be required
pursuant to this Section 3.04(d)(iii)(A) with respect to such portion of such
Net Cash Proceeds that the Borrower shall have, on or prior to such date, given
written notice to the Administrative Agent of its intent to reinvest in
accordance with Section 3.04(d)(iii)(B) (which notice may only be provided if no
Event of Default has occurred and is then continuing and, in the case of a
Disposition pursuant to clause (x) of this Section 3.04(d)(iii)(A), the Borrower
is in Pro Forma Compliance with the covenant contained in Section 9.01).

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 3.04 (d)(iii)(A)) or any Casualty Event, at the option of
the Borrower (as evidenced in a Notice of Reinvestment Election delivered to the
Administrative Agent within ten (10) Business Days after the date of realization
or receipt of such Net Cash Proceeds), the Borrower may reinvest all or any
portion of such Net Cash Proceeds in assets useful for its business (other than
working capital) within eighteen (18) months following receipt of

 

-33-



--------------------------------------------------------------------------------

such Net Cash Proceeds; provided that (i) so long as an Event of Default shall
have occurred and be continuing, the Borrower shall not be permitted to make any
such reinvestments (other than pursuant to a legally binding commitment that the
Borrower entered into at a time when no Event of Default is continuing) and
(ii) if any Net Cash Proceeds are not so reinvested by the deadline specified
above, or if any such Net Cash Proceeds are no longer intended to be or cannot
be so reinvested at any time after delivery of a Notice of Reinvestment
Election, an amount equal to 100% of such Net Cash Proceeds shall be applied, in
accordance with Section 3.04(d)(iii)(C), to the prepayment of the Term Loans as
set forth in this Section 3.04.

(C) On each occasion that the Borrower must make a prepayment of the Loans
pursuant to this Section 3.04(d)(iii), the Borrower shall, within five
(5) Business Days after the date of realization or receipt of such Net Cash
Proceeds (or, in the case of prepayments required pursuant to
Section 3.04(d)(iii)(B), within five (5) Business Days of the deadline specified
therein, or of the date the Borrower reasonably determines that such Net Cash
Proceeds are no longer intended to be or cannot be so reinvested, as the case
may be), make a prepayment, in accordance with Section 3.04(d)(v) below, of the
principal amount of Loans in an amount equal to 100% of such Net Cash Proceeds
realized or received.

(iv) If the Borrower or any Restricted Subsidiary issues or incurs any
Indebtedness (other than Indebtedness permitted to be incurred pursuant to
Section 10.04 as in effect on the Effective Date), an amount equal to 100% of
the Net Cash Proceeds of the respective incurrence of Indebtedness shall be
applied on such date as a mandatory repayment and/or commitment reduction in
accordance with the requirements of Sections 3.04(d)(v) and (vi).

(v) Each prepayment of Loans pursuant to this Section 3.04(d) shall be applied
ratably to the outstanding installments thereof in direct order of maturity.
Prepayments pursuant to this Section 3.04(d) shall be accompanied by accrued
interest to the extent required by Section 3.02.

(vi) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans required to be made pursuant to clauses (i), (ii),
(iii) and (iv) of this Section 3.04(d) at least five (5) Business Days prior to
1:00 p.m. on the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment. The Administrative Agent will promptly notify each
Lender of the contents of the Borrower’s prepayment notice and of such Lender’s
pro rata share of the prepayment.

(e) No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 3.04(c) and Section 5.02.

Section 3.05 Fees.

The Borrower shall pay to the Administrative Agent for the account of each
Lender fees payable in the amounts and at the times separately agreed upon by
the Borrower and the Administrative Agent in the Fee Letter.

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees, or of amounts
payable under Section 5.01, Section

 

-34-



--------------------------------------------------------------------------------

5.02, Section 5.03 or otherwise) prior to 12:00 noon, New York, New York time,
on the date when due, in immediately available funds, without defense,
deduction, recoupment, set-off or counterclaim. Fees, once paid, shall be fully
earned and shall not be refundable under any circumstances. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices specified in Section 12.01, except that
payments pursuant to Section 5.01, Section 5.02, Section 5.03 and Section 12.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.

(b) Application of Insufficient Payments. If at any time prior the Termination
Date, insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, interest, fees and other amounts
then due hereunder, such funds shall be applied: first, ratably to reimbursement
of expenses and indemnities provided for in this Agreement and the Security
Instruments; second, to accrued interest on the Loans; third, to fees; and
fourth, pro rata to outstanding principal of the Loans; in each case, ratably
among the parties entitled thereto in accordance with the amounts then due to
such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to a Loan Party or Affiliate thereof (as to which the
provisions of this Section 4.01(c) shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law and under this Agreement, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

-35-



--------------------------------------------------------------------------------

Section 4.03 Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant hereto then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid. After
acceleration or maturity of the Loans, all principal will be paid ratably as
provided in Section 10.02(c).

Section 4.04 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the other Loan Parties unto and in favor of
the Administrative Agent for the benefit of the Lenders of all of the Borrower’s
or each other Loan Party’s interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Collateral.
The Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Indebtedness and other obligations described
therein and secured thereby. Notwithstanding the assignment contained in such
Security Instruments, until the occurrence of an Event of Default, the
Administrative Agent and the Lenders agree that they will neither notify the
purchaser or purchasers of such production nor take any other action to cause
such proceeds to be remitted to the Administrative Agent or the Lenders, but the
Lenders will instead permit such proceeds to be paid to the Borrower or any
other applicable Loan Party and the Lenders hereby authorize the Administrative
Agent to take such actions as may be necessary to cause such proceeds to be paid
to the Borrower and/or such Loan Parties.

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

(ii) or impose on any Lender or the London interbank market any other condition
(including, for the avoidance of doubt, any increase in Taxes other than
Excluded Taxes or Indemnified Taxes or Other Taxes covered under Section 5.03)
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), in each
case by an amount deemed by such Lender to be material, then the Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, in each case by an amount deemed by such
Lender to be material, as a consequence of this Agreement or the Loans made by
such Lender, to a level below that which such Lender or such Lender’s holding
company would have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

-36-



--------------------------------------------------------------------------------

(c) Certificates. A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in Section 5.01(a) or (b) and reasonably detailed calculations
therefor shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender to demand compensation pursuant to this Section 5.01
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section 5.01 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, or (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto, or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 5.05, then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.

Section 5.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Taxes unless required by
applicable law; provided that if the applicable withholding agent shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(a) the sum payable by the Borrower or any Guarantor shall be increased as
necessary so that after all required deductions (including deductions applicable
to additional sums payable under this Section 5.03) have been made, the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (b) the
applicable withholding agent shall make such deductions and (c) the applicable
withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

-37-



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder or
with respect to any Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 5.03) and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate of the
Administrative Agent or a Lender as to the amount of such payment or liability
under this Section 5.03) shall be delivered to the Borrower and shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

(ii) Without limiting the generality of the foregoing, (A) any Lender that is a
U.S. Person shall deliver to the Borrower and the Administrative Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax; (B) any Foreign
Lender shall, to the extent it is legally entitled to do so, deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable: (1) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; (2) executed originals of IRS Form W-8ECI; (3) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under

 

-38-



--------------------------------------------------------------------------------

Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit J-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN; or (4) to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner; (C) any Foreign Lender shall,
to the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and (D) if a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine whether such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount, if any, to
deduct and withhold from such payment. Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).

 

-39-



--------------------------------------------------------------------------------

(g) Tax Refunds. If the Administrative Agent or any Lender determines, in its
sole discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or any Guarantor or
with respect to which the Borrower or any Guarantor has paid additional amounts
pursuant to this Section 5.03, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 5.03 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes) of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section 5.03 shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(h) Survival. The agreements in this Section 5.03 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

Section 5.04 Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (a) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and (b) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

Section 5.05 Replacement of Lenders. If (a) any Lender requests compensation
under Section 5.01, (b) the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.03, or (c) any Lender has not approved a proposed waiver or
amendment requiring 100% approval or consent but which has been approved by
Lenders holding 50% or more of the then outstanding Loans, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04(b)), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 5.01 or
payments required to be made pursuant to Section 5.03, such assignment will
result in a reduction in such compensation or payments.

Section 5.06 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such

 

-40-



--------------------------------------------------------------------------------

Lender shall promptly notify the Borrower and the Administrative Agent thereof
and such Lender’s obligation to make such Eurodollar Loans shall be suspended
(the “Affected Loans”) until such time as such Lender may again make and
maintain such Eurodollar Loans and (b) all Affected Loans which would otherwise
be made by such Lender shall be made instead as ABR Loans (and, if such Lender
so requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans; provided that the Borrower shall not
be required to make any payments pursuant to Section 5.02 as a result of the
conversion of any Affected Loans under this Section 5.06.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Effective Date. The obligations of the Lenders to make Loans shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02):

(a) The Administrative Agent, the Arrangers and the Lenders shall have received
all fees and other amounts due and payable on or prior to the Effective Date
pursuant to this Agreement and the Fee Letter, including, to the extent invoiced
to the Borrower at least two (2) Business Days prior to the Effective Date,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

(b) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower and each Guarantor setting forth
(i) resolutions of its board of directors (or other applicable managing Person)
with respect to the authorization of the Borrower or such Guarantor to execute
and deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (ii) the officers of the Borrower
or such Guarantor (A) who are authorized to sign the Loan Documents to which the
Borrower or such Guarantor is a party and (B) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the articles or certificate of incorporation and bylaws (or other
applicable governing documents) of the Borrower and such Guarantor, certified as
being true and complete. The Administrative Agent and the Lenders may
conclusively rely on such certificate until the Administrative Agent receives
notice in writing from the Borrower to the contrary.

(c) The Administrative Agent shall have received recent certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Borrower and each Guarantor.

(d) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(e) The Administrative Agent shall have received duly executed Notes payable to
each Lender requesting a Note in a principal amount equal to its Maximum Credit
Amount dated as of the date hereof.

 

-41-



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments (except for the Mortgages and certain control
agreements in respect of deposit accounts and securities accounts held by the
Borrower which are listed on Exhibit E) and the Uniform Commercial Code
financing statements described on Exhibit E and the Perfection Certificate. In
connection with the execution and delivery of the Security Instruments (except
for the Mortgages and certain control agreements in respect of deposit accounts
and securities accounts held by the Borrower which are listed on Exhibit E), the
Administrative Agent shall:

(i) be reasonably satisfied that such Security Instruments will, when properly
executed and, to the extent applicable, recorded, create perfected Liens with
the priority required by the Intercreditor Agreement (except for Excepted Liens,
but subject to the provisos at the end of such definition and subject to
Immaterial Title Deficiencies) on all Property purported to be pledged as
collateral pursuant to such Security Instruments; and

(ii) have received, or the Revolving Agent as bailee for the Administrative
Agent pursuant to the Intercreditor Agreement shall have received (A) to the
extent the APL Units, the ARP Units and the other Equity Interests (other than
any Excluded Property (as defined in the Security Agreement) of each Borrower
and Subsidiary (other than any Subsidiary of an Unrestricted Subsidiary) are
certificated, certificates, together with undated, blank stock powers (or the
equivalent for Persons that are not corporations) for each certificate,
representing all of the certificated issued and outstanding APL Units and ARP
Units owned by each Loan Party and all such other Equity Interests, (B) to the
extent the APL Units, the ARP Units and such other Equity Interests are not
certificated, any other control agreements, certificates or other documents as
requested by the Administrative Agent so that the Administrative Agent’s Liens
in such APL Units, ARP Units and such other Equity Interests will be perfected
by “control” in accordance with the applicable Uniform Commercial Code
including, without limitation, Section 8.106, 9.106 and 9.314 thereof and (C) to
the extent required by the terms of the Security Instruments, all promissory
notes, together with instruments of transfer.

(g) The Administrative Agent shall have received opinions in form and substance
reasonably acceptable to the Administrative Agent of (i) Ledgewood, special
counsel to the Borrower and the Restricted Subsidiaries, and (ii) local counsel
in each of the following states: Oklahoma.

(h) The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower and the Restricted Subsidiaries evidencing that such
Persons are carrying insurance in accordance with Section 7.13.

(i) [Reserved]

(j) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that the Borrower or another Loan Party has
(i) received all consents and approvals required by Section 7.03, and (ii) no
action, investigation, litigation or proceeding is pending or threatened in any
court or before any Governmental Authority that could reasonably be expected to
have a Material Adverse Effect.

(k) The Administrative Agent shall have received the financial statements
referred to in Section 7.04(a).

 

-42-



--------------------------------------------------------------------------------

(l) The Administrative Agent shall have received appropriate UCC and other Lien
and real property record search certificates from Oklahoma, any additional
jurisdiction of organization of each Loan Party, and any other jurisdiction
reasonably requested by the Administrative Agent and United States Patent and
Trademark Office and United States Copyright Office lien searches, in each case,
as of a recent date, and reflecting no Liens encumbering the Properties of each
Loan Party other than Liens released on or prior to the Effective Date or Liens
permitted by Section 9.03 including, without limitation, Immaterial Title
Deficiencies.

(m) [Reserved]

(n) [Reserved]

(o) The Administrative Agent shall have received a fully executed Intercreditor
Agreement in form and substance satisfactory to the Administrative Agent.

(p) The Lenders shall have received, to the extent requested, all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act.

(q) The Administrative Agent shall have received a Form U-1 with respect to each
Lender that is a bank and a Form G-3 with respect to each Lender that is not a
bank, each duly completed and executed by the Borrower.

(r) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that attached to such certificate is a true
and complete list of all Swap Agreements of the Borrower and each Restricted
Subsidiary in effect as of the Effective Date, if any, and the type, term,
effective date, termination date and notional amounts or volumes and the net
mark to market value thereof, all credit support agreements relating thereto
(including any margin required or supplied) and the counterparty to each such
agreement.

(s) The Administrative Agent shall have received satisfactory evidence that the
Revolving Credit Agreement has been, or substantially simultaneously with the
closing here of will be amended to (i) have aggregate revolving commitments not
to exceed $50.0 million and (ii) permit the Transactions, including this
Agreement.

Without limiting the generality of the provisions of Section 11.05, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date specifying its objection
thereto. All documents executed or submitted pursuant to this Section 6.01 by
and on behalf of the Borrower or any of the other Loan Parties shall be in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel. The Administrative Agent shall notify the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 12.02) at or prior to 2:00 p.m., New
York, New York time, on July 31, 2013 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).

Section 6.02 Additional Conditions. (a) The obligation of each Lender to make
its Loan is subject to the satisfaction of the following additional conditions:

(i) At the time of and immediately after giving effect to such Borrowing no
Default shall have occurred and be continuing and the Recognized Value Ratio
shall be greater than or equal to 2.00 to 1.00.

 

-43-



--------------------------------------------------------------------------------

(ii) The representations and warranties of the Borrower and the Restricted
Subsidiaries set forth in this Agreement and in the other Loan Documents shall
be true and correct on and as of the date of such Borrowing, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the date of such Borrowing, such
representations and warranties shall continue to be true and correct as of such
specified earlier date.

(iii) [Reserved]

(iv) The making of such Loan would not conflict with, or cause any Lender to
violate or exceed, any applicable Law, and no Change in Law shall have occurred,
and no litigation shall be pending or threatened, which does or, with respect to
any threatened litigation, seeks to, enjoin, prohibit or restrain, the making or
repayment of any Loan, or the consummation of the transactions contemplated by
this Agreement or any other Loan Document.

(v) The receipt by the Administrative Agent of the Borrowing Request in
accordance with Section 2.03.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

Subject to Section 6.02(a)(ii), the Borrower represents and warrants to the
Lenders that:

Section 7.01 Organization; Powers. Each of the Borrower and the Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where failure to have
such power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect.

Section 7.02 Authority; Enforceability. The Transactions are within each Loan
Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, member action. Each Loan Document has been duly
executed and delivered by it and constitutes a legal, valid and binding
obligation of each Loan Party party thereto, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person, nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect other than (i) the recording and filing of the Security
Instruments as required by this Agreement and (ii) those third party approvals
or consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be

 

-44-



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect or do not have an adverse effect on
the enforceability of the Loan Documents, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Borrower or any Restricted Subsidiary or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower, any Restricted
Subsidiary or their respective Properties, or give rise to a right thereunder to
require any payment to be made by the Borrower or any Restricted Subsidiary and
(d) will not result in the creation or imposition of any Lien on any Property of
the Borrower or any Restricted Subsidiary (other than the Liens created by the
Loan Documents or permitted under Section 9.03).

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished in accordance with Section 8.01 to the
Lenders (i) the consolidated balance sheets of the Borrower as of December 31,
2012 and 2011, and the related consolidated statements of operations,
comprehensive income, partners’ capital, and cash flows for each of the three
years in the period ended December 31, 2012, certified by its independent public
accountants; and (ii) the consolidated balance sheet of the Borrower as of
March 31, 2013, and the related consolidated statements of operations,
comprehensive income, partners’ capital, and cash flows for the three month
period then ended, certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the combined or
consolidated, as applicable, financial position and results of operations and
cash flows of the Borrower and its consolidated Subsidiaries, as of such dates
and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the unaudited quarterly
financial statements.

(b) Since December 31, 2012, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Borrower and the Restricted
Subsidiaries has been conducted only in the ordinary course consistent with past
business practices, which includes, for the avoidance of doubt, the Acquisition.

(c) Neither the Borrower nor any Restricted Subsidiary has on the date hereof
any material Debt (including Disqualified Capital Stock) or any material
contingent liabilities, off-balance sheet liabilities or partnerships,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in the financial statements referred to in
Section 7.04(a) or as disclosed in this Agreement (including the Schedules
hereto).

Section 7.05 Litigation.

(a) Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or affecting the Borrower or any Restricted Subsidiary
(i) as to which there is a reasonable possibility of an adverse determination
that, if adversely determined, could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect or (ii) that involve any
Loan Document and the Transactions, and to the knowledge of the Borrower, no
such action, suit, investigation or proceeding is threatened.

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed in Schedule 7.05 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

Section 7.06 Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) Neither any Property of the Borrower or any Restricted Subsidiary nor any of
their respective operations violate any order or requirement of any court or
Governmental Authority or any Environmental Laws.

 

-45-



--------------------------------------------------------------------------------

(b) Without limitation of clause (a) above, no Property of the Borrower or any
Restricted Subsidiary nor any of their respective current operations or, to the
best knowledge of the Borrower or any Restricted Subsidiary, any former
operations by any prior owner or operator of such Properties, are subject to any
Environmental Claims.

(c) All notices, permits, licenses or similar authorizations, if any, required
to be obtained or filed in connection with the operation or use of any and all
Property of the Borrower and each Restricted Subsidiary, including without
limitation past or present treatment, storage or Release of any Hazardous
Materials into the environment, have been duly obtained or filed, and the
Borrower and each Restricted Subsidiary are in compliance with the terms and
conditions of all such notices, permits, licenses and similar authorizations.

(d) All Hazardous Materials, if any, generated at any and all Property of the
Borrower or any Restricted Subsidiary have in the past been transported, treated
and disposed of in accordance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and, to the best knowledge of the Borrower and the Restricted
Subsidiaries, all such transport carriers and treatment and disposal facilities
have been and are operating in compliance with Environmental Laws and so as not
to pose an imminent and substantial endangerment to public health or welfare or
the environment, and are not the subject of any Environmental Claims.

(e) The Borrower has taken all steps reasonably necessary to determine and have
determined that no Hazardous Materials have been Released and there has been no
threatened Release of any Hazardous Materials on or to any Property of the
Borrower or any Restricted Subsidiary except in compliance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or welfare or the environment.

(f) All Property of the Borrower and each Restricted Subsidiary currently
satisfies all design, operation, and equipment requirements imposed by the OPA
or scheduled as of the Effective Date to be imposed by OPA during the term of
this Agreement, and the Borrower does not have any reason to believe that such
Property, to the extent subject to OPA, will not be able to maintain compliance
with the OPA requirements during the term of this Agreement. Neither the
Borrower nor any Restricted Subsidiary has any known contingent liability in
connection with any Release or threatened Release of any Hazardous Material into
the environment.

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) Each of the Borrower and each Restricted Subsidiary (i) is in compliance
with all Laws applicable to it or its Property and all agreements and other
instruments binding upon it or its Property, and (ii) possesses all licenses,
permits, franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except in each case where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Neither the Borrower nor any Restricted Subsidiary is in default nor has any
event or circumstance occurred which, but for the expiration of any applicable
grace period or the giving of notice, or both, would constitute a default or
would require the Borrower or a Restricted Subsidiary to Redeem or

 

-46-



--------------------------------------------------------------------------------

make any offer to Redeem under any indenture, note, credit agreement or
instrument pursuant to which any Material Indebtedness is outstanding or by
which the Borrower or any Restricted Subsidiary or any of their Properties is
bound.

(c) No Event of Default has occurred and is continuing.

Section 7.08 Investment Company Act. Neither the Borrower nor any Restricted
Subsidiary is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of, or subject to regulation under, the
Investment Company Act of 1940, as amended.

Section 7.09 No Margin Stock Activities. Neither the Borrower nor any Restricted
Subsidiary is engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board). No part of the proceeds of
any Loan will be used for any purpose which violates the provisions of
Regulations T, U or X of the Board. Neither the Borrower nor any Person acting
on behalf of the Borrower has taken or will take any action which might cause
any of the Loan Documents to violate Regulations T, U or X or any other
regulation of the Board or to violate Section 7 of the Securities Exchange Act
of 1934 or any rule or regulation thereunder, in each case as now in effect or
as the same may hereinafter be in effect.

Section 7.10 Taxes. Each of the Borrower and the Restricted Subsidiaries has
timely filed or caused to be filed all tax returns and reports required to have
been filed and has paid or caused to be paid all taxes required to have been
paid by it, except (a) taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. The charges,
accruals and reserves on the books of the Borrower and the Restricted
Subsidiaries in respect of taxes and other governmental charges are, in the
reasonable opinion of the Borrower, adequate. No tax Lien has been filed and no
claim is being asserted with respect to any such tax or other such governmental
charge.

Section 7.11 ERISA. Except as could not reasonably be expected to result in a
Material Adverse Effect:

(a) The Borrower, the Restricted Subsidiaries and each ERISA Affiliate have
complied with ERISA and, where applicable, the Code regarding each Plan.

(b) Each Plan is, and has been, maintained in compliance with ERISA and, where
applicable, the Code.

(c) No act, omission or transaction has occurred which could result in
imposition on the Borrower, any Restricted Subsidiary or any ERISA Affiliate
(whether directly or indirectly) of (i) either a civil penalty assessed pursuant
to subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed pursuant
to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty
liability damages under section 409 of ERISA.

(d) No Plan (other than a defined contribution plan) or any trust created under
any such Plan has been terminated since September 2, 1974. No liability to the
PBGC (other than for the payment of current premiums which are not past due) by
the Borrower, any Restricted Subsidiary or any ERISA Affiliate has been or is
expected by the Borrower, any Restricted Subsidiary or any ERISA Affiliate to be
incurred with respect to any Plan. No ERISA Event with respect to any Plan has
occurred or is reasonably expected to occur.

 

-47-



--------------------------------------------------------------------------------

(e) Full payment when due has been made of all amounts which the Borrower, the
Restricted Subsidiaries or any ERISA Affiliate is required under the terms of
each Plan or applicable law to have paid as contributions to such Plan as of the
date hereof, and no failure to satisfy the minimum funding standards under
section 302 of ERISA and section 412 of the Code), whether or not waived, has
occurred or is reasonably expected to occur with respect to any Plan.

(f) The actuarial present value of the benefit liabilities under each Plan which
is subject to Title IV of ERISA does not, as of the end of the Borrower’s most
recently ended fiscal year, exceed the current value of the assets (computed on
a plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities. The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.

(g) Neither the Borrower, the Restricted Subsidiaries nor any ERISA Affiliate
sponsors, maintains, or contributes to an employee welfare benefit plan, as
defined in section 3(1) of ERISA, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities, that may
not be terminated by the Borrower, a Restricted Subsidiary or any ERISA
Affiliate in its sole discretion at any time without any liability.

(h) Neither the Borrower, the Restricted Subsidiaries nor any ERISA Affiliate
sponsors, maintains or contributes to, or has at any time in the six-year period
preceding the date hereof sponsored, maintained or contributed to, any
Multiemployer Plan.

(i) Neither the Borrower, the Restricted Subsidiaries nor any ERISA Affiliate is
required to provide security under section 436(f) of the Code with respect to a
Plan.

Section 7.12 Disclosure; No Material Misstatements. The Borrower has disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of the Restricted
Subsidiaries is subject, and all other matters known to it, that in each case,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other written information furnished by or on behalf of the Borrower or any of
the Restricted Subsidiaries to the Administrative Agent or any Lender or any of
their Affiliates in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished, collectively, the
“Information”) contained, as of the date delivered, any material misstatement of
fact or omitted to state, as of the date delivered, any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; and, as of the Effective Date, the Information
does not contain any misstatement of fact or omit to state any fact that would
make the Information, taken as a whole and viewed in the light of the
circumstances under which the Information was prepared, misleading in any
material respect; provided that, with respect to Information consisting of
projected financial information or other forward looking information, the
Borrower represents only that such Information was prepared in good faith based
upon assumptions believed by the Borrower to be reasonable at the time.

Section 7.13 Insurance. The Borrower has, and has caused all the Restricted
Subsidiaries to have, (a) all insurance policies sufficient for the compliance
by each of them with all material Laws and all material agreements and
(b) insurance coverage in at least amounts and against such risk (including,
without limitation, public liability) that are usually insured against by
companies similarly situated and engaged in the same or a similar business for
the assets and operations of the Borrower and the Restricted Subsidiaries. With
respect to insurance policies of the Borrower and the Restricted Subsidiaries,
the Administrative Agent and the Lenders have been named as additional insureds
in respect of such liability insurance policies and the Administrative Agent has
been named as loss payee with respect to Property loss insurance.

 

-48-



--------------------------------------------------------------------------------

Section 7.14 Restriction on Liens. Neither the Borrower nor any of the
Restricted Subsidiaries is a party to any material agreement or arrangement
(other than the Revolving Loan Documents and Capital Leases creating Liens
permitted by Section 9.03(c), but then only on the Property subject of such
Capital Lease), or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to the
Administrative Agent and the Lenders on or in respect of their Properties to
secure the Indebtedness and the Loan Documents.

Section 7.15 Subsidiaries.

(a) Except as set forth on Schedule 7.15 or as disclosed in writing to the
Administrative Agent (which shall promptly furnish a copy to the Lenders), which
shall be a supplement to Schedule 7.15, the Borrower has no Subsidiaries and
each Restricted Subsidiary is a Wholly-Owned Subsidiary. Neither the Borrower
nor any Restricted Subsidiary has any Foreign Subsidiaries (other than any
Subsidiary that is organized under the laws of Canada or any province or
territory thereof). Schedule 7.15 identifies each Unrestricted Subsidiary other
than Subsidiaries of Unrestricted Subsidiaries.

(b) [Reserved]

(c) The amount and type of the authorized Equity Interests of each of the
Persons listed on Schedule 7.15 are accurately described thereon, and all such
Equity Interests that are issued and outstanding have been validly issued and
are fully paid and nonassessable and are owned by and issued to the Person
listed as their owner on Schedule 7.15. The Borrower and each Guarantor have
good and marketable title to all the Equity Interests of the Subsidiaries issued
to it, free and clear of all Liens other than (i) Liens contemplated by the
Security Instruments and (ii) Excepted Liens described in clause (a) or (l) of
the definition thereof, and all such Equity Interests have been duly and validly
issued and are fully paid and nonassessable (except to the extent general
partnership interests are assessable under applicable law).

Section 7.16 Location of Business and Offices. The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of Delaware is Atlas Energy, L.P.; and the organizational identification
number of the Borrower in Delaware is 4078283 (or, in each case, as set forth in
a notice delivered to the Administrative Agent pursuant to Section 8.01(j) in
accordance with Section 12.01). The Borrower’s principal place of business and
chief executive offices are located at the address specified in Section 12.01
(or as set forth in a notice delivered pursuant to Section 8.01(j) and
Section 12.01(c)). Each Restricted Subsidiary’s jurisdiction of organization,
name as listed in the public records of its jurisdiction of organization,
organizational identification number in its jurisdiction of organization, and
the location of its principal place of business and chief executive office is
stated on Schedule 7.15 (or as set forth in a notice delivered pursuant to
Section 8.01(j)).

Section 7.17 Properties; Titles, etc.

(a) Subject to Immaterial Title Deficiencies, each Loan Party specified as the
owner had, as of the date evaluated in the most recently delivered Reserve
Report, direct, good and defensible title as owner of a fee or leasehold
interest to the Oil and Gas Properties evaluated in such Reserve Report free and
clear of Liens except Excepted Liens and Liens securing the Indebtedness. Each
Loan Party has good title to all personal Properties owned by it free and clear
of all Liens except Liens permitted by Section 9.03. After giving full effect to
the Excepted Liens, each Loan Party specified as the owner of Hydrocarbon
Interests in the most recently delivered Reserve Report owned, as of the date
evaluated in such Reserve Report, the net interests in production attributable
to the Hydrocarbon Interests reflected in such

 

-49-



--------------------------------------------------------------------------------

Reserve Report, and the ownership (whether in fee or by leasehold) of such
Properties shall not in any material respect obligate the Borrower or such
Restricted Subsidiary to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount in
excess of the working interest of each Property set forth in such Reserve Report
that is not offset by a corresponding proportionate increase in such Restricted
Subsidiary’s net revenue interest in such Property other than as reflected in
such Reserve Report. All information contained in the most recently delivered
Reserve Report is true and correct in all material respects as of the date to
which such Reserve Report relates.

(b) [Reserved]

(c) All material leases and agreements necessary for the conduct of the business
of the Borrower and the Restricted Subsidiaries are valid and subsisting, in
full force and effect, and there exists no default or event or circumstance
which with the giving of notice or the passage of time or both would give rise
to a default under any such lease or leases, except as in each case could not
reasonably be expected to result in a Material Adverse Effect.

(d) The rights and Properties presently owned, leased or licensed by the
Borrower and the Restricted Subsidiaries including, without limitation, all
easements and rights of way, include all rights and Properties necessary to
permit the Borrower and the Restricted Subsidiaries to conduct their business in
all material respects in the same manner as its business has been conducted
prior to the date hereof.

(e) All of the Properties of the Borrower and the Restricted Subsidiaries which
are reasonably necessary for the material operation of their businesses are in
good working condition and are maintained in accordance with prudent business
standards.

(f) The Borrower and each Restricted Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Restricted Subsidiary does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. The Borrower
and the Restricted Subsidiaries either own or have valid licenses or other
rights to use all databases, geological data, geophysical data, engineering
data, seismic data, maps, interpretations and other technical information used
in their businesses as presently conducted, subject to the limitations contained
in the agreements governing the use of the same, which limitations are customary
for companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.

Section 7.18 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) of the Borrower and the
Restricted Subsidiaries have been maintained, operated and developed in a good
and workmanlike manner and in conformity with all Laws and in conformity with
the provisions of all leases, subleases or other contracts comprising a part of
the Hydrocarbon Interests and other contracts and agreements forming a part of
such Oil and Gas Properties. Specifically in connection with the foregoing,
except for those as could not be reasonably expected to have a Material Adverse
Effect, (a) no Oil and Gas Property owned (whether in fee or by leasehold) by
any Loan Party is subject to having allowable production reduced below the full
and regular allowable (including the maximum permissible tolerance) because of
any overproduction (whether or not the same was permissible at the time) and
(b) none of the wells comprising a part of the Oil and Gas Properties owned
(whether in fee or by leasehold) by any Loan Party (or Properties unitized
therewith) is deviated from the vertical more than the maximum permitted by Law,
and such wells are, in fact, bottomed under and are producing from, and the well
bores are wholly within, such Oil and Gas Properties (or in the case of wells
located on Properties unitized therewith, such unitized Properties). All
pipelines, wells, gas processing plants, platforms and

 

-50-



--------------------------------------------------------------------------------

other material improvements, fixtures and equipment owned in whole or in part by
any Loan Party that are necessary to conduct normal operations are being
maintained in a state adequate to conduct normal operations, and with respect to
such of the foregoing which are operated by any Loan Party, in a manner
consistent with such Loan Party’s past practices (other than those the failure
of which to maintain in accordance with this Section 7.18 could not reasonably
be expect to have a Material Adverse Effect).

Section 7.19 Gas Imbalances. As of the date hereof, except as set forth on
Schedule 7.19, on a net basis there are no gas imbalances or other prepayments
made to the Borrower or any Restricted Subsidiary with respect to the Oil and
Gas Properties evaluated in the Reserve Report that would require the Borrower
or any Restricted Subsidiary to deliver and transfer ownership of at some future
time volumes of Hydrocarbons produced from such Oil and Gas Properties having a
value (based on current prices) of more than $5,000,000 without receiving full
payment therefor at the time of delivery of those Hydrocarbons.

Section 7.20 Marketing of Production. Except for contracts listed on Schedule
7.20, and thereafter disclosed in writing by the Borrower to the Administrative
Agent, in each case as included in the most recently delivered Reserve Report
(with respect to all of which contracts the Borrower represents that it or the
Restricted Subsidiaries are receiving a price for all production sold thereunder
which is computed substantially in accordance with the terms of the relevant
contract and are not having deliveries curtailed substantially below the subject
Property’s delivery capacity except as disclosed in Schedule 7.20 or the most
recently delivered Reserve Report), no agreements exist which are not cancelable
by the Borrower or a Restricted Subsidiary on 60 days’ notice or less without
penalty to the Borrower or a Restricted Subsidiary or detriment for the sale of
production from the Borrower’s or the Restricted Subsidiaries’ Hydrocarbons
(including, without limitation, calls on or other rights to purchase production,
whether or not the same are currently being exercised) that (a) pertain to the
sale of production at a fixed price and (b) have a maturity or expiry date of
longer than six months from the date hereof (in the case of Schedule 7.20) or
the most recently delivered Reserve Report (in the case of each other such
agreement).

Section 7.21 Swap Agreements. Each report required to be delivered by the
Borrower pursuant to Section 8.01(d), sets forth, a true and complete list of
all Swap Agreements of the Borrower, each and Restricted Subsidiary, the type,
term, effective date, termination date and notional amounts or volumes and the
net mark to market value thereof, all credit support agreements relating thereto
(including any margin required or supplied) and the counterparty to each such
agreement.

Section 7.22 Solvency. The Borrower and its Restricted Subsidiaries, taken as a
whole, are, and immediately after giving effect to the Acquisition and the
incurrence of all Debt and obligations being incurred in connection herewith and
under the Revolving Loan Documents, will be Solvent.

Section 7.23 Foreign Corrupt Practices. Neither the Borrower nor any of its
Subsidiaries, nor, to the knowledge of the Borrower, any director, officer,
agent, employee or Affiliate of any of the foregoing is aware of or has taken
any action, directly or indirectly, that would result in a material violation by
such Persons of the FCPA, including without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA. To the knowledge of the
Borrower, the Borrower, the Restricted Subsidiaries and the Unrestricted
Subsidiaries and its and their Affiliates have conducted their business in
material compliance with the FCPA.

 

-51-



--------------------------------------------------------------------------------

Section 7.24 OFAC. Neither the Borrower nor any of its Subsidiaries, nor, to the
knowledge of the Borrower, any director, officer, agent, employee or Affiliate
of any of the foregoing is currently subject to any material United States
sanctions administered by OFAC, and the Borrower will not directly or indirectly
use the proceeds from the Loans or lend, contribute or otherwise make available
such proceeds to any Subsidiary, joint venture partner or other Person, for the
purpose of financing the activities of any Person known to the Borrower to be
currently subject to any United States sanctions administered by OFAC.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until the principal of and interest on each Loan and all fees due and payable
hereunder have been paid in full, and all other amounts due and payable under
the Loan Documents (other than contingent obligations for which no claim has
been made) have been paid in full, the Borrower covenants and agrees with the
Lenders that:

Section 8.01 Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 100 days after the end of
each fiscal year of the Borrower, its audited consolidated balance sheet and
related statements of income, partners’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by independent public accountants
of recognized national standing (with an unqualified opinion as to “going
concern” and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, to be accompanied by management’s
discussion and analysis of financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis for such
fiscal year.

(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 55 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of income, partners’ equity
and cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, to be accompanied by management’s discussion and analysis
of financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis for such fiscal quarter.

(c) Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
compliance certificate of a Financial Officer of the Borrower in substantially
the form of Exhibit D hereto (i) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto and (ii) setting forth
reasonably detailed

 

-52-



--------------------------------------------------------------------------------

calculations (a) demonstrating compliance with Section 9.01 and (b) of the
Recognized Value and the Recognized Value Ratio as of the last day of the fiscal
period covered by such financial statements. Each such certificate (including
the financial statements and calculations delivered with such certificate) shall
include reasonably detailed information regarding all cash dividends and
distributions received by any Restricted Subsidiary from Persons other than
Restricted Subsidiaries which were included in the calculations of the ratios
that are the subject of Section 9.01 hereof (which information shall include a
reconciliation of the Borrower’s calculation of EBITDA versus the calculation of
Consolidated Net Income in accordance with GAAP).

(d) Certificate of Financial Officer – Swap Agreements. Concurrently with the
delivery of financial statements under Section 8.01(a) or Section 8.01(b) if any
Swap Agreements are outstanding, a certificate of a Financial Officer, in form
and substance reasonably satisfactory to the Administrative Agent, setting forth
as of a recent date, a true and complete list of all Swap Agreements of the
Borrower and each Restricted Subsidiary, the material terms thereof, the net
mark-to-market value therefor, any new credit support agreements relating
thereto not listed in the certificate delivered to the Administrative Agent
pursuant to Section 6.01(r), any margin required or supplied under any credit
support document, and the counterparty to each such agreement.

(e) Certificate of Insurer – Insurance Coverage. Within 30 days following the
reasonable request by the Administrative Agent, a certificate of insurance
coverage from each insurer with respect to the insurance required by
Section 8.06, in form and substance reasonably satisfactory to the
Administrative Agent, and, if also reasonably requested by the Administrative
Agent, all copies of the applicable policies.

(f) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Restricted
Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be.
Documents required to be delivered pursuant to Section 8.01(a) and
Section 8.01(b) and this Section 8.01(f) may be delivered electronically and
shall be deemed to have been delivered on the date on which the Borrower posts
such documents to EDGAR (or such other free, publicly-accessible internet
database that may be established and maintained by the SEC as a substitute for
or successor to EDGAR).

(g) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any notice of any breach, default, violation, demand, or any other
material event furnished to or by any Person pursuant to the terms of any
indenture, loan or credit or other similar agreement representing Material
Indebtedness, other than this Agreement and not otherwise required to be
furnished to the Lenders pursuant to any other provision of this Section 8.01.

(h) Lists of Purchasers. Promptly upon written request of the Administrative
Agent, a list of Persons purchasing Hydrocarbons from the Borrower or any
Restricted Subsidiary accounting for at least 85% of the revenues resulting from
the sale of all Hydrocarbons in the one-year period prior to the “as of” date of
such Reserve Report.

(i) Notice of Casualty Events. Prompt written notice, and in any event within
three (3) Business Days, after the Borrower obtains knowledge thereof, of the
occurrence of any Casualty Event or the commencement of any action or proceeding
that could reasonably be expected to result in a Casualty Event.

 

-53-



--------------------------------------------------------------------------------

(j) Information Regarding the Borrower and the Restricted Subsidiaries. Prompt
written notice (and in any event within ten (10) Business Days thereof) of any
change (i) in the Borrower’s or any Restricted Subsidiary’s corporate name or in
any trade name used to identify such Person in the conduct of its business or in
the ownership of its Properties, (ii) in the location of the Borrower’s or any
Restricted Subsidiary’s chief executive office or principal place of business,
(iii) in any Loan Party’s identity or corporate structure or in the jurisdiction
in which such Person is incorporated or formed, (iv) in the Borrower’s or any
Restricted Subsidiary’s jurisdiction of organization or such Person’s
organizational identification number in such jurisdiction of organization, and
(v) in the Borrower’s or any Restricted Subsidiary’s federal taxpayer
identification number.

(k) Production Report and Lease Operating Statements. Promptly upon written
request of the Administrative Agent, a report setting forth, for the current
fiscal year to date, the volume of production and sales attributable to
production (and the prices at which such sales were made and the revenues
derived from such sales) from the Oil and Gas Properties owned (whether in fee
or by leasehold) by any Loan Party and setting forth the related ad valorem,
severance and production taxes and lease operating expenses attributable thereto
and incurred.

(l) Notices of Certain Changes. Except as otherwise provided herein or in the
other Loan Documents, promptly, but in any event within five (5) Business Days
after the execution thereof, copies of any amendment, modification or supplement
to the certificate or articles of incorporation, by-laws, any preferred stock
designation or any other organic document of the Borrower or any Restricted
Subsidiary.

(m) Certificate of Financial Officer – Consolidating Information. If, at any
time, there exist any Unrestricted Subsidiaries of the Borrower, then
concurrently with any delivery of financial statements under Section 8.01(a) and
Section 8.01(b), a certificate of a Financial Officer setting forth
consolidating spreadsheets that show all Unrestricted Subsidiaries and the
eliminating entries, in such form as is reasonably acceptable to the
Administrative Agent.

(n) [Reserved]

(o) [Reserved]

(p) [Reserved]

(q) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower, any Restricted Subsidiary or any ERISA Affiliate
(including, without limitation, any Plan or Multiemployer Plan and any reports
or other information required to be filed under ERISA), or compliance with the
terms of this Agreement or any other Loan Document, as the Administrative Agent
or any Lender may reasonably request.

(r) Quarterly Conference Calls. The Borrower will, within 30 days after the date
of the delivery (or, if later, required delivery) of the quarterly and annual
financial information pursuant to Sections 8.01(a) and (b), hold a conference
call or teleconference, at a time selected by the Borrower and reasonably
acceptable to the Administrative Agent, with all of the Lenders that choose to
participate, to review the financial results of the previous fiscal quarter or
fiscal year, as the case may be, of the Borrower and the financial condition of
the Borrower and the Restricted Subsidiaries on a consolidated basis and the
budgets presented for the current fiscal year of the Borrower. For the avoidance
of doubt, the Borrower may satisfy the requirements of this paragraph by
combining the conference calls required above with the earnings conference calls
of the Borrower that are held on a quarterly basis with equity holders.

 

-54-



--------------------------------------------------------------------------------

Section 8.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following:

(a) the occurrence of any Event of Default.

(b) the filing or commencement of any action, suit, proceeding, investigation or
arbitration by or before any arbitrator or Governmental Authority against the
Borrower or any Restricted Subsidiary thereof not previously disclosed in
writing to the Lenders or any material adverse development in any action, suit,
proceeding, investigation or arbitration previously disclosed to the Lenders
that, if adversely determined, could reasonably be expected to result in
liability in excess of $5,000,000.

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower, the Restricted Subsidiaries or any ERISA Affiliate in
an amount exceeding $2,500,000.

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03 Existence; Conduct of Business. The Borrower will, and will cause
each Restricted Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which the nature of the business conducted by it
requires such qualification, except where the failure to do any of the foregoing
could not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.10.

Section 8.04 Payment of Obligations. The Borrower will, and will cause each
Restricted Subsidiary to, pay its obligations (other than obligations in respect
of Debt or Swap Agreements, as to which Section 10.01(f) shall apply), including
tax liabilities of the Borrower and all of the Restricted Subsidiaries before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Restricted Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect or result in the seizure or levy of any
Property of the Borrower or any Restricted Subsidiary in excess of $5,000,000 in
the aggregate.

Section 8.05 Operation and Maintenance of Properties. The Borrower, at its own
expense, will, and will cause each Restricted Subsidiary to, except to the
extent any failure to do so could not reasonably be expected to result in a
Material Adverse Effect:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner

 

-55-



--------------------------------------------------------------------------------

in accordance with the practices of the industry and in compliance with all
applicable contracts and agreements and in compliance with all Laws, including,
without limitation, applicable pro ration requirements and Environmental Laws,
and all applicable laws, rules and regulations of every other Governmental
Authority from time to time constituted to regulate the development and
operation of its Oil and Gas Properties and the production and sale of
Hydrocarbons and other minerals therefrom.

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
Properties, including, without limitation, all equipment, machinery and
facilities, except to the extent a portion of such Property is no longer capable
of producing Hydrocarbons in economically reasonable amounts; provided that the
foregoing shall not prohibit any sale of any assets permitted by Section 9.11.

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, and expenses
accruing under the leases or other agreements affecting or pertaining to its Oil
and Gas Properties and do all other things necessary to keep unimpaired their
rights with respect thereto and prevent any forfeiture thereof or default
thereunder.

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.

(e) to the extent the Borrower is not the operator of any Property, use
commercially reasonable efforts to cause the operator to comply with this
Section 8.05.

Section 8.06 Insurance. The Borrower will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations. With respect to insurance policies of the
Borrower and the Restricted Subsidiaries, the loss payable clauses or provisions
in said insurance policy or policies insuring any of the Collateral shall be
endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies shall name the Administrative Agent for
the benefit of the Secured Creditors as “additional insured” and loss payee
and/or mortgagee, as the case may be, and provide that the insurer will endeavor
to give at least 30 days prior notice of any cancellation to the Administrative
Agent.

Section 8.07 Books and Records; Inspection Rights. The Borrower will, and will
cause each Restricted Subsidiary to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each Restricted Subsidiary to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its Properties (accompanied by a representative of the Borrower), to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants
(provided that the Borrower shall be given the opportunity to participate in
such discussions), all at such reasonable times during normal business hours and
as often as reasonably requested.

 

-56-



--------------------------------------------------------------------------------

Section 8.08 Compliance with Laws. The Borrower will, and will cause each
Restricted Subsidiary to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 8.09 Environmental Matters.

(a) Except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, the Borrower
shall at its sole expense: (i) comply, and shall cause its Properties and
operations and each Restricted Subsidiary and each Restricted Subsidiary’s
Properties and operations to comply, with all Environmental Laws; (ii) not
Release or threaten to Release, and shall cause each Restricted Subsidiary not
to Release or threaten to Release, any Hazardous Material on, under, about or
from any of the Borrower’s or the Restricted Subsidiaries’ Properties or any
other property offsite the Property to the extent caused by the Borrower’s or
any of the Restricted Subsidiaries’ operations except in compliance with
Environmental Laws; (iii) timely obtain or file, and shall cause each Restricted
Subsidiary to timely obtain or file, all environmental permits, if any, required
under Environmental Laws to be obtained or filed in connection with the
operation or use of the Borrower’s or the Restricted Subsidiaries’ Properties;
(iv) promptly commence and diligently prosecute to completion, and shall cause
each Restricted Subsidiary to promptly commence and diligently prosecute to
completion, any assessment, evaluation, investigation, monitoring, containment,
cleanup, removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
or reasonably necessary under Environmental Laws because of or in connection
with the actual or suspected past, present or future Release or threatened
Release of any Hazardous Material on, under, about or from any of the Borrower’s
or the Restricted Subsidiaries’ Properties; (v) conduct, and cause the
Restricted Subsidiaries to conduct, their respective operations and businesses
in a manner that will not expose any Property or Person to Hazardous Materials
that could reasonably be expected to form the basis for any Environmental Claim;
and (vi) establish and implement, and shall cause each Restricted Subsidiary to
establish and implement, such procedures as may be necessary to continuously
determine and assure that the Borrower’s and the Restricted Subsidiaries’
obligations under this Section 8.09 are timely and fully satisfied.

(b) The Borrower will promptly, but in no event later than five (5) Business
Days after the occurrence of a triggering event, notify the Administrative Agent
and the Lenders in writing of any Environmental Claim against the Borrower or
the Restricted Subsidiaries or their Properties of which the Borrower has
knowledge in connection with any Environmental Laws if the Borrower could
reasonably anticipate that such Environmental Claim will result in liability
(whether individually or in the aggregate) of greater than $5,000,000 in excess
of the amount covered by insurance.

(c) The Borrower will, and will cause each Restricted Subsidiary to, provide
environmental assessments, audits and tests in accordance with the most current
version of the American Society of Testing Materials standards upon request by
the Administrative Agent and the Lenders and no more than once per year in the
absence of any Event of Default (or as otherwise required to be obtained by the
Administrative Agent or the Lenders by any Governmental Authority), in
connection with any future acquisitions of Oil and Gas Properties or other
Properties.

Section 8.10 Further Assurances.

(a) The Borrower at its expense will, and will cause each Restricted Subsidiary
to, promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to comply with, cure any defects or accomplish the conditions precedent,
covenants and agreements of the Borrower or any Restricted Subsidiary, as the
case

 

-57-



--------------------------------------------------------------------------------

may be, in the Loan Documents, including the Notes, if any, or to further
evidence and more fully describe the collateral intended as security for the
Indebtedness, or to correct any omissions in this Agreement or the Security
Instruments, or to state more fully the obligations secured therein, or to
perfect, protect or preserve any Liens created pursuant to this Agreement or any
of the Security Instruments or the priority thereof, or to make any recordings,
file any notices or obtain any consents, all as may be reasonably necessary or
appropriate, in the reasonable discretion of the Administrative Agent, in
connection therewith.

(b) The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral. A carbon, photographic or other reproduction of the
Security Instruments or any financing statement covering the Collateral or any
part thereof shall be sufficient as a financing statement where permitted by
law.

The Borrower shall cause APL and ARP to at all times be party to a Registration
Rights Agreement with respect to the APL Units and ARP Units, respectively, with
the Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent.

Section 8.11 Reserve Reports.

(a) On or before April 1 and October 1 of each year, commencing April 1, 2014,
the Borrower shall furnish to the Administrative Agent and the Lenders a Reserve
Report. The Reserve Report to be delivered on or before April 1 of each year
shall be prepared as of December 31 of the prior year. The Reserve Report to be
delivered on or before October 1 of each year shall be prepared as of June 30 of
that year. The Reserve Report prepared as of December 31 of each year shall be
prepared by one or more Approved Petroleum Engineers. All other Reserve Reports
shall be prepared by or under the supervision of the chief engineer of the
Borrower and substantially in accordance with the procedures used in the
preceding Reserve Report prepared as of December 31. Each Reserve Report
prepared by or under the supervision of the chief engineer of the Borrower shall
be certified by the chief engineer to be true and accurate in all material
respects and to have been prepared substantially in accordance with the
procedures used in the immediately preceding Reserve Report prepared as of
December 31. Each Reserve Report shall identify which Loan Party owns (whether
in fee or by leasehold) each Oil and Gas Property included in such Reserve
Report and no Reserve Report shall evaluate any Oil and Gas Property other than
those directly owned (whether in fee or by leasehold) by a Loan Party.

(b) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate substantially in the form of
Exhibit G from a Responsible Officer certifying that in all material respects,
to the best of such Responsible Officer’s knowledge: (i) the information
contained in the Reserve Report and any other information delivered in
connection therewith is true and correct, except that with respect to the
projections in the Reserve Report, such Responsible Officer only represents that
such projections were prepared in accordance with SEC regulations, (ii) the
representations and warranties contained in Section 7.17(a) remain true and
correct as of the date of such certificate, (iii) except as set forth on an
exhibit to the certificate, on a net basis there are no gas imbalances or other
prepayments made to the Borrower or any Restricted Subsidiary with respect to
the Oil and Gas Properties evaluated in such Reserve Report which would require
the Borrower or any Restricted Subsidiary to deliver and transfer ownership at
some future time volumes of Hydrocarbons produced from such Oil and Gas
Properties having a value (based on current prices) of more than $5,000,000
without receiving full payment therefor at the time of delivery of those
Hydrocarbons, (iv) none of the Oil and Gas Properties of the Loan Parties have
been sold since the date of the last Reserve Report except as set forth on an
exhibit to the certificate, which exhibit shall list all of the Oil and Gas
Properties so sold in such detail as reasonably required by the Administrative
Agent, (v) attached to the certificate is a list of all marketing agreements
entered into subsequent to the later of the date hereof or the most recently
delivered

 

-58-



--------------------------------------------------------------------------------

Reserve Report which the Borrower would have been obligated to list on Schedule
7.20 had such agreement been in effect on the date hereof and (vi) attached to
the certificate is a schedule of the Oil and Gas Properties evaluated by such
Reserve Report that are Mortgaged Properties and demonstrating the percentage of
the value of all Oil and Gas Properties evaluated in such Reserve Report as of
the date of the certificate that the value of such Mortgaged Properties
represent.

Section 8.12 Post-Closing Collateral Actions. Within ninety (90) days following
the Effective Date (or such longer period as the Administrative Agent may agree
in its sole discretion) the Borrower and the Restricted Subsidiaries shall
provide the Administrative Agent with (i) counterparts of properly executed and
recorded Mortgages on at least the Required Mortgage Value of Oil and Gas
Properties and (ii) counterparts of properly executed account control agreements
in respect of certain deposit accounts and securities accounts held by the
Borrower which are listed on Exhibit E hereto.

Section 8.13 Title Information.

(a) The Borrower shall, at all times during the term of this Agreement, make
available for review by the Administrative Agent and the Lenders at the chief
executive office of the Borrower (or such other location as the Borrower may
reasonably select) during normal business hours upon reasonable advance notice
to the Borrower, other information reasonably requested by the Administrative
Agent covering the Oil and Gas Properties evaluated in the most recently
delivered Reserve Report.

(b) In connection with the delivery of each Reserve Report required by
Section 8.11(a), the Borrower shall take all commercially reasonable efforts to
ensure that the Administrative Agent shall have received or have been provided
reasonable access to, on or prior to the date such Reserve Report is required to
be delivered pursuant to Section 8.11(a), title information (reasonably
satisfactory to the Administrative Agent) as the Administrative Agent may
reasonably require with respect to any Oil and Gas Properties evaluated in such
Reserve Report so that the Administrative Agent shall have received, together
with title information previously reviewed by the Administrative Agent, the
Minimum Title Information.

(c) If the Borrower has provided or made reasonably available title information
for Properties under Section 8.13(a) or Section 8.13(b), the Borrower shall,
within 90 days of notice from the Administrative Agent that the Administrative
Agent has reasonably determined that title defects, exceptions or omissions
(other than Excepted Liens (subject to the provisos at the end of such
definition) and Immaterial Title Deficiencies) exist with respect to such
Properties, either (i) cure any such title defects, exceptions or omissions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03, (ii) substitute Mortgaged Properties with no title defects,
exceptions or omissions except for Immaterial Title Deficiencies and Excepted
Liens (subject to the provisos at the end of such definition) having at least an
equivalent value as determined in the most recent Reserve Report, or
(iii) deliver title information in form and substance reasonably satisfactory to
the Administrative Agent with respect to other Oil and Gas Properties so that
the Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, the Minimum Title Information
with respect to Oil and Gas Properties evaluated in the most recently delivered
Reserve Report (and other Oil and Gas Properties submitted as Mortgaged
Properties under the foregoing clause (ii)) free from such title defects,
exceptions or omissions (other than Excepted Liens (subject to the provisos at
the end of such definition) and Immaterial Title Deficiencies).

Section 8.14 Additional Collateral; Additional Guarantors.

(a) In connection with each delivery of a Reserve Report hereunder, the Borrower
shall review such Reserve Report and the Oil and Gas Properties subject to a
Mortgage as of the date of such Reserve

 

-59-



--------------------------------------------------------------------------------

Report. If the aggregate value of the Oil and Gas Properties subject to a valid
and perfected Mortgage with the priority required by the Intercreditor Agreement
is less than the Required Mortgage Value, then the Borrower shall, and shall
cause the Restricted Subsidiaries to, grant within 30 days of the delivery of
the most recent Reserve Report to the Administrative Agent as security for the
Indebtedness a valid and perfected Lien with the priority required by the
Intercreditor Agreement (provided that Excepted Liens of the type described in
clauses (a) to (d), (f) and (l) of the definition thereof may exist, but subject
to the provisos at the end of such definition) on additional Oil and Gas
Properties to the extent necessary to cause the aggregate value of the Oil and
Gas Properties subject to a valid and perfected Mortgage with the priority
required by the Intercreditor Agreement to equal or exceed the Required Mortgage
Value. All such Liens will be created and perfected by and in accordance with
the provisions of Mortgages or other Security Instruments, all in form and
substance reasonably satisfactory to the Administrative Agent. Any Restricted
Subsidiary that creates a Lien on its Oil and Gas Properties shall become a
Guarantor in accordance with Section 8.14(c).

(b) The Borrower shall promptly cause each Material Subsidiary formed or
acquired after the Effective Date to guarantee the Indebtedness pursuant to the
Guaranty Agreement. In connection with any such guaranty, the Borrower shall
(i) cause such Material Subsidiary to (A) execute and deliver a Joinder
Agreement pursuant to which such Material Subsidiary becomes a party to the
Guaranty Agreement and becomes a Guarantor, and (B) execute and deliver a
Joinder Agreement pursuant to which such Material Subsidiary becomes a party to
the Security Agreement and grants a valid and perfected security interest with
the priority required by the Intercreditor Agreement (provided that Excepted
Liens of the type described in clause (l) of the definition thereof may exist)
in substantially all of its personal Property to the extent required by the
Security Agreement and each other applicable Security Instrument (including the
filing of financing statements), and (ii) execute and deliver (or, if the direct
parent of such Material Subsidiary is not the Borrower, cause such Material
Subsidiary’s direct parent to execute and deliver) a Security Agreement
Supplement pursuant to which the applicable Loan Party will grant a valid and
perfected security interest with the priority required by the Intercreditor
Agreement (provided that Excepted Liens of the type described in clause (l) of
the definition thereof may exist) in all of the Equity Interests in such
Material Subsidiary (and will, without limitation, deliver original certificates
(if any) evidencing the Equity Interests of such Material Subsidiary, together
with undated stock powers (or the equivalent for any such Material Subsidiary
that is not a corporation) for each certificate duly executed in blank by the
registered owner thereof) to the Administrative Agent or the Revolving Loan
Agent as bailee for the Administrative Agent pursuant to the Intercreditor
Agreement.

(c) [Reserved]

(d) In the event that any Loan Party acquires any material Property (other than
any Oil and Gas Property and any Property in which a security interest is
created under the Security Agreement) after the Effective Date, the Borrower
shall, or shall cause such other Loan Party to give the Administrative Agent
prompt written notice thereof and execute and deliver any Security Instruments
reasonably required by the Administrative Agent in order to create a valid and
perfected security interest and Lien therein with the priority required by the
Intercreditor Agreement (provided that Excepted Liens of the type described in
clause (l) of the definition thereof may exist) in such Property to the extent
required by the applicable Security Instruments.

(e) [Reserved]

(f) [Reserved]

(g) In furtherance of the foregoing in this Section 8.14, each Loan Party
(including any newly created or acquired Material Subsidiary) shall execute and
deliver (or otherwise provide, as applicable)

 

-60-



--------------------------------------------------------------------------------

to the Administrative Agent such other additional Security Instruments,
documents, certificates, legal opinions, title insurance policies, surveys,
abstracts, appraisals, environmental assessments, flood information and/or flood
insurance policies, in each case as may be reasonably requested by the
Administrative Agent and as reasonably satisfactory to the Administrative Agent.

(h) The Borrower agrees that it will not, and will not permit any Guarantor to,
grant a Lien on any Property to secure the Revolving Debt without
contemporaneously granting to the Administrative Agent, as security for the
Indebtedness, an equal priority, perfected Lien (provided that Excepted Liens of
the type described in clauses (a) to (d), (f) and (l) of the definition thereof
may exist, but subject to the provisos at the end of such definition) on the
same Property pursuant to Security Instruments in form and substance reasonably
satisfactory to the Administrative Agent.

(i) The Borrower will cause any Subsidiary guaranteeing the Revolving Debt that
is not guaranteeing the Indebtedness to contemporaneously become a Guarantor by
executing and delivering a Joinder Agreement.

Section 8.15 ERISA Compliance. The Borrower will promptly furnish and will cause
the Restricted Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent (a) promptly after the filing thereof with the United
States Secretary of Labor, the Internal Revenue Service or the PBGC, copies of
each annual and other report with respect to each Plan or any trust created
thereunder, (b) promptly upon becoming aware of the occurrence of any ERISA
Event or of any “prohibited transaction,” as described in section 406 of ERISA
or in section 4975 of the Code, in connection with any Plan or any trust created
thereunder, a written notice signed by the President or the principal Financial
Officer, the Restricted Subsidiary or the ERISA Affiliate, as the case may be,
specifying the nature thereof, what action the Borrower, the Restricted
Subsidiary or the ERISA Affiliate is taking or proposes to take with respect
thereto, and, when known, any action taken or proposed by the Internal Revenue
Service, the Department of Labor or the PBGC with respect thereto, and
(c) promptly upon receipt thereof, copies of any notice of the PBGC’s intention
to terminate or to have a trustee appointed to administer any Plan. With respect
to each Plan (other than a Multiemployer Plan), the Borrower will, and will
cause each Restricted Subsidiary and ERISA Affiliate to, except to the extent
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect, (i) satisfy in full and in a timely manner, without incurring
any late payment or underpayment charge or penalty and without giving rise to
any lien, all of the contribution and funding requirements of section 412 of the
Code and of section 302 of ERISA, and (ii) pay, or cause to be paid, to the PBGC
in a timely manner, without incurring any late payment or underpayment charge or
penalty, all premiums required pursuant to sections 4006 and 4007 of ERISA.

Section 8.16 Unrestricted Subsidiaries. The Borrower:

(a) will cause the management, business and affairs of each of the Borrower and
its Subsidiaries to be conducted in such a manner (including, without
limitation, by keeping separate books of account) so that each Unrestricted
Subsidiary that is a corporation will be treated as a corporate entity separate
and distinct from Borrower and the Restricted Subsidiaries; provided that the
foregoing will not prohibit payments under expense sharing agreements with such
Unrestricted Subsidiaries which are consistent with past practices and/or
required by any applicable Governmental Authority.

(b) will not, and will not permit any of the Restricted Subsidiaries to, assume,
guarantee or be or become liable for any Debt of any of the Unrestricted
Subsidiaries except in accordance with Section 9.05(g).

(c) will not permit any Unrestricted Subsidiary to hold any Equity Interest in
the Borrower or any Restricted Subsidiary, ARP or APL.

 

-61-



--------------------------------------------------------------------------------

Section 8.17 Use of Proceeds. The Borrower shall use the proceeds of the Loans
only (i) for working capital and general corporate purposes of the Borrower and
the Subsidiaries and (ii) to make Investments permitted under Section 9.05 and
(iii) to pay the fees, expenses and other transaction costs of the Transactions
and the Acquisition. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that would violate any of the
regulations of the Board, including Regulations T, U and X. If requested by the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of Form U-1, Form G-3 or such other form referred to in Regulations
T, U and X of the Board, as the case may be.

Section 8.18 Maintenance of Ratings. The Borrower and its Restricted
Subsidiaries shall use commercially reasonable efforts to maintain (i) a public
corporate credit rating from S&P and a public corporate family rating from
Moody’s in respect of the Borrower and (ii) a credit rating in respect of the
Loans from each of S&P and Moody’s (it being understood that there shall be no
requirement to maintain any specific credit rating).

Section 8.19 Swap Agreements for Acquired Assets. The Borrower or the Guarantors
shall, or shall cause ARP or the subsidiaries of ARP that are guarantors under
the ARP Senior Credit Agreement to, enter into incremental Swap Agreements (in
the form of swaps) following the date hereof within the deadlines set forth in
the table below reasonably satisfactory to the Administrative Agent with respect
to production from the Acquired Assets to hedge notional volumes in aggregate
amounts not less than the percentages set forth in the table below for each
month during the applicable time periods set forth in the table below, in each
case of the reasonably anticipated production of natural gas from proved,
developed and producing Oil and Gas Properties comprising the Acquired Assets:

 

Time Period (relative to Effective Date)    Within 15 days after the
Effective Date     Within 30 days after the
Effective Date     Within 45 days after the
Effective Date  

Months 1-12

     50 %      75 %      75 % 

Months 13-24

     25 %      75 %      75 % 

Months 25-36

     0 %      25 %      75 % 

Months 37-60

     0 %      0 %      25 % 

 

-62-



--------------------------------------------------------------------------------

ARTICLE IX

NEGATIVE COVENANTS

Until the principal of and interest on the Loans and all fees due and payable
hereunder have been paid in full, and all other amounts due and payable under
the Loan Documents (other than contingent obligations for which no claim has
been made) have been paid in full, the Borrower covenants and agrees with the
Lenders that:

Section 9.01 Financial Covenants.

The Borrower will not permit as of the last day of any Rolling Period, the ratio
of Total Funded Debt as of such day to EBITDA for the Rolling Period ending on
such day to be greater than (i) as of the last day of the Rolling Periods ending
on or prior to September 30, 2014, 4.50:1.0, (ii) as of the last day of the
Rolling Periods ending after September 30, 2014 but on or prior to September 30,
2015, 4.00:1.0, and (iii) as of the last day of each Rolling Period ending
thereafter 3.50:1.0.

Section 9.02 Debt.

The Borrower will not, and will not permit any Restricted Subsidiary to, incur,
create, assume or suffer to exist any Debt, except:

(a) the Indebtedness arising under the Loan Documents or any guaranty of or
suretyship arrangement for the Indebtedness arising under the Loan Documents.

(b) Debt of the Borrower and the Restricted Subsidiaries existing on the date
hereof that is reflected on Schedule 9.02 and any refinancings, refundings,
replacements, renewals and extensions thereof that do not increase the then
outstanding principal amount thereof (other than any increase not exceeding the
amount of any fees, premium, if any, and financing costs relating to such
refinancing).

(c) accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than 90 days
past the date of invoice or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP.

(d) Debt under Capital Leases or Purchase Money Debt not to exceed $5,000,000 in
the aggregate at any time outstanding.

(e) Debt associated with worker’s compensation claims, performance, bid, appeal,
surety or similar bonds or surety obligations required by Law or third parties
in connection with the operation of the Loan Parties’ Properties and otherwise
in the ordinary course of business.

(f) intercompany Debt between the Borrower and any Restricted Subsidiary or
between Restricted Subsidiaries to the extent permitted by Section 9.05(g);
provided that such Debt is not held, assigned, transferred, negotiated or
pledged to any Person other than the Borrower or one of its Wholly-Owned
Subsidiaries except pursuant to the Loan Documents, and, provided further, that
any such Debt owed by either the Borrower or a Guarantor shall be subordinated
to the Indebtedness on terms set forth in the Guaranty Agreement.

(g) Debt resulting from the endorsement of negotiable instruments in the
ordinary course of business or arising from the honoring of a check, draft or
similar instrument presented by the Borrower or any Restricted Subsidiary in the
ordinary course of business against insufficient funds.

(h) Debt (other than Debt for borrowed money) arising from judgments or orders
in circumstances not constituting an Event of Default.

 

-63-



--------------------------------------------------------------------------------

(i) Debt of any Person at the time such Person becomes a Restricted Subsidiary
of the Borrower or any Restricted Subsidiary, or is merged or consolidated with
or into the Borrower or any Restricted Subsidiary, in a transaction permitted by
this Agreement, and extensions, renewals, refinancings, refundings and
replacements of any such Debt that do not increase the outstanding principal
amount thereof (other than any increase not exceeding the amount of any fees,
premium, if any, and financing costs relating to such refinancing), provided
that (i) such Debt (other than any such extension, renewal, refinancing,
refunding or replacement) exists at the time such Person becomes a Restricted
Subsidiary and is not created in contemplation of such event, (ii) neither the
Borrower nor any of the Restricted Subsidiaries shall be liable for such Debt,
(iii) the Borrower is in Pro Forma Compliance with the covenant contained in
Section 9.01, (iv) the principal amount of such Debt does not exceed $1,000,000
in the aggregate at any time outstanding, and (v) any such Debt has a maturity
date not sooner than 180 days after the Maturity Date.

(j) Debt incurred by the entering into of any guarantee of, or into another
contingent obligation with respect to, other Debt or other liability of any
other Person (other than another Loan Party) to the extent such Debt is
permitted under Section 9.05.

(k) Revolving Debt not to exceed $50,000,000 in the aggregate at any time
outstanding.

(l) other unsecured Debt incurred after the Effective Date not to exceed
$15,000,000 in the aggregate at any time outstanding.

Notwithstanding anything contained in Section 9.02 to the contrary, in no event
shall the Borrower permit the APL General Partner to incur, create, assume or
suffer to exist any Debt other than Debt that is incidental to its performance
as general partner of APL.

Section 9.03 Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except:

(a) Liens securing the payment of any Indebtedness.

(b) Excepted Liens and Immaterial Title Deficiencies.

(c) Liens securing Capital Leases and Purchase Money Debt permitted by
Section 9.02(d) but only on the Property that is the subject of such Capital
Lease or Purchase Money Debt and on other Property reasonably related thereto.

(d) Liens in existence on the date hereof listed on Schedule 9.03, securing Debt
permitted by Section 9.02(b) or other obligations (not constituting Debt) of the
Borrower and the Restricted Subsidiaries, provided that (i) no such Lien is
spread to cover any additional property after the Effective Date (other than
after acquired title in or on such property and proceeds of the existing
collateral in accordance with the instrument creating such Lien (without any
modification thereof after the Effective Date)) and (ii) to the extent such
Liens secure Debt, the amount of Debt secured thereby is not increased except
(A) as permitted by Section 9.02(b) and (B) pursuant to the instrument creating
such Lien (without any modification thereof after the Effective Date).

(e) Liens existing on any asset of any Person at the time such asset is acquired
or at the time such Person becomes a Restricted Subsidiary, or is merged or
consolidated with or into the Borrower or any Restricted Subsidiary, in a
transaction permitted by this Agreement, provided

 

-64-



--------------------------------------------------------------------------------

that (i) such Liens shall not be created in contemplation of such event,
(ii) such Liens do not at any time encumber any property other than such asset
and (iii) such Liens may secure extensions, renewals, refinancings, refundings
and replacements of any Debt of such Person permitted under Section 9.02(i).

(f) Liens on Property (and proceeds thereof) securing (A) the Borrower’s or any
Restricted Subsidiary’s obligations in respect of bankers’ acceptances issued or
created for the account of the Borrower or such Restricted Subsidiary, as
applicable, to facilitate the purchase, shipment or storage of Property or
(B) reimbursement obligations in respect of trade letters of credit issued to
ensure payment of the purchase price for Property; provided that the aggregate
amount of obligations secured by Liens permitted under this Section 9.03(f)
shall not exceed $1,000,000 at any time outstanding.

(g) Liens on Collateral securing Revolving Debt incurred pursuant to
Section 9.02(k) which Liens shall at all times be subject to the Intercreditor
Agreement

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 9.03 (other than Liens securing the Indebtedness, Immaterial Title
Deficiencies and Liens) may at any time attach (x) to any APL Units or ARP Units
owned by the Borrower or any Restricted Subsidiary or (y) any Oil and Gas
Properties directly owned (whether in fee or by leasehold) by the Borrower or
any Restricted Subsidiary and evaluated in the most recently delivered Reserve
Report.

Section 9.04 Restricted Payments. The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except as follows:

(a) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock).

(b) the Borrower may make Restricted Payments (including, without limitation,
the declaration and payment of cash distributions to its Equity Interest
holders) up to the amount of Available Cash so long as (i) no Default or Event
of Default has occurred and is continuing or would result therefrom and
(ii) after giving effect to such Restricted Payment, the Borrower is in Pro
Forma Compliance with Section 9.01.

(c) Restricted Subsidiaries may declare and pay dividends ratably with respect
to their Equity Interests.

(d) any Restricted Subsidiary may make Restricted Payments to the Borrower or
any other Loan Party.

(e) the Borrower may make Restricted Payments pursuant to and in connection with
stock option plans or other benefit plans or arrangements for directors,
management, employees or consultants of the Borrower and the Restricted
Subsidiaries; provided that the amount of Restricted Payments in cash under this
clause (v) shall not exceed $5,000,000 during any fiscal year.

(f) the Borrower and the Restricted Subsidiaries may make Restricted Payments
constituting purchases by the Borrower or any Restricted Subsidiary of any other
Restricted Subsidiary’s capital stock pursuant to a transaction expressly
permitted by Section 9.05.

 

-65-



--------------------------------------------------------------------------------

Section 9.05 Investments, Loans and Advances. The Borrower will not, and will
not permit any Restricted Subsidiary to, make or permit to remain outstanding
any Investments in or to any Person, except that the foregoing restriction shall
not apply to:

(a) Investments reflected in the financial statements referred to in
Section 7.04(a) or which are disclosed to the Lenders in Schedule 9.05.

(b) accounts receivable and extensions of trade credit arising in the ordinary
course of business.

(c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.

(d) commercial paper maturing within one year from the date of creation thereof
rated no lower than A-2 or P-2 by S&P or Moody’s, respectively.

(e) deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports), and has a short term deposit
rating of no lower than A-2 or P-2, as such rating is set forth from time to
time, by S&P or Moody’s, respectively.

(f) purchases of the securities of money market funds investing exclusively in
Investments described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).

(g) Investments made after the Effective Date (i) by the Borrower in any
Restricted Subsidiary of the Borrower which is a Guarantor, (ii) by any
Restricted Subsidiary in the Borrower or any Guarantor, (iii) by the Borrower or
any Restricted Subsidiary in Immaterial Subsidiaries in an aggregate amount at
any time outstanding not to exceed $5,000,000 or (iv) by the Borrower or any
Restricted Subsidiary in Unrestricted Subsidiaries in an aggregate amount at any
time outstanding not to exceed $5,000,000.

(h) Investments in APL, other than those permitted by clause (p) below, and/or
ARP, so long as (i) no Default or Event of Default has occurred and is
continuing or would result therefrom, (ii) after giving effect to such
Investment, the Borrower is in Pro Forma Compliance with Section 9.01, (iii) any
additional APL Units or ARP Units acquired by any Loan Party in connection with
such Investment become Qualifying APL Units or Qualifying ARP Units, as
applicable, on the date of such Investment.

(i) other Investments made after the Effective Date in an aggregate amount at
any time outstanding not to exceed $15,000,000.

(j) Loans or advances to employees, consultants, officers or directors of the
Borrower or any of the Restricted Subsidiaries, in each case in the ordinary
course of business and consistent with past practices, so long as such
Investments do not exceed $1,000,000 at any time outstanding.

 

-66-



--------------------------------------------------------------------------------

(k) Investments in stock, obligations or securities received upon the
enforcement of any Lien in favor of the Borrower or any of the Restricted
Subsidiaries.

(l) Non-hostile acquisitions of Equity Interests or assets constituting a
business unit of any Person or any Investment in or to any other Person,
provided that: (i) immediately prior to and after giving effect to such
acquisition, no Default or Event of Default exists or would result therefrom;
(ii) such Person is principally engaged in a Permitted Business; (iii) after
giving effect to such acquisition, the Borrower shall be in Pro Forma Compliance
with the covenant set forth in Section 9.01; (iv) the aggregate amount of all
such Investments made after the Effective Date shall not exceed $10,000,000 at
any one time outstanding; and (v) a first priority perfected Lien shall be
granted to the Administrative Agent for the benefit of the Lenders in such
acquired assets or Equity Interests except to the extent such assets are subject
to Liens permitted by Section 9.03(e).

(m) Investments permitted by Section 9.04.

(n) capital stock, promissory notes and other similar non-cash consideration
received by the Borrower or any Restricted Subsidiary in connection with any
transaction permitted by Section 9.11.

(o) Investments in Swap Agreements relating to the business and finances of the
Borrower or any Restricted Subsidiary and not for purposes of speculation.

(p) Investments (including debt obligations and capital stock) received in
connection with the bankruptcy or reorganization, or in settlement of delinquent
obligations, of, and other disputes with, customers, suppliers and other Persons
obligated to the Borrower or any Restricted Subsidiary.

(q) Investments in APL General Partner to the extent (i) such Investment
proceeds are used by APL General Partner to maintain a 2.0% general partnership
interest in APL and (ii) no Default or Event of Default has occurred and is
continuing or would result from such Investment.

(r) Investments made from net proceeds from the sale of Equity Interests so long
as (i) any such Investment is made within 135 days after the receipt of such net
proceeds and (ii) no Default or Event of Default has occurred and is continuing
or would result from such Investment.

Section 9.06 Nature of Business; International Operations; Foreign Subsidiaries.
Neither the Borrower nor any Restricted Subsidiary will engage in any business
other than any Permitted Business. From and after the date hereof, the Borrower
and the Restricted Subsidiaries will not acquire or make any other expenditure
(whether such expenditure is capital, operating or otherwise) in or related to,
any Oil and Gas Properties not located within the geographical boundaries of the
United States and Canada.

Section 9.07 Proceeds of Loans. The Borrower will not permit the proceeds of the
Loans to be used for any purpose other than those permitted by Section 8.17.

Section 9.08 ERISA Compliance. The Borrower and the Restricted Subsidiaries will
not at any time:

(a) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, a Restricted Subsidiary or any ERISA
Affiliate could be subjected

 

-67-



--------------------------------------------------------------------------------

to either a civil penalty assessed pursuant to subsections (c), (i) or (l) of
section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D of the Code if
either of which would have a Material Adverse Effect.

(b) terminate, or permit any ERISA Affiliate to terminate, any Plan in a manner,
or take any other action with respect to any Plan, which could reasonably be
expected to result in any material liability of the Borrower, a Restricted
Subsidiary or any ERISA Affiliate to the PBGC.

(c) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Restricted Subsidiary or any
ERISA Affiliate is required to pay as contributions thereto if such failure
could reasonably be expected to have a Material Adverse Effect.

(d) permit to occur, or allow any ERISA Affiliate to permit to occur, any
failure to satisfy the minimum funding standards within the meaning of section
302 of ERISA or section 412 of the Code, whether or not waived, with respect to
any Plan in an amount which exceeds $5,000,000.

(e) permit, or allow any ERISA Affiliate to permit, the actuarial present value
of the benefit liabilities under any Plan maintained by the Borrower, a
Restricted Subsidiary or any ERISA Affiliate which is regulated under Title IV
of ERISA to exceed the current value of the assets (computed on an ongoing basis
in accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities by more than $5,000,000. The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.

(f) contribute to or assume a material obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume a material obligation to
contribute to, any Multiemployer Plan.

(g) acquire, or permit any ERISA Affiliate to acquire, an interest in any Person
that causes such Person to become an ERISA Affiliate with respect to the
Borrower or a Restricted Subsidiary or with respect to any ERISA Affiliate of
the Borrower or a Restricted Subsidiary if such Person sponsors, maintains or
contributes to, or at any time in the six-year period preceding such acquisition
has sponsored, maintained, or contributed to, (i) any Multiemployer Plan, or
(ii) any other Plan that is subject to Title IV of ERISA under which the
actuarial present value of the benefit liabilities under such Plan exceeds the
current value of the assets (computed on an ongoing basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities by any
amount in excess of $5,000,000.

(h) incur, or permit any ERISA Affiliate to incur, a liability to or on account
of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA.

(i) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability.

(j) amend, or permit any ERISA Affiliate to amend, a Plan resulting in a
material increase in current liability such that the Borrower, a Restricted
Subsidiary or any ERISA Affiliate is required to provide security to such Plan
under section 436(f) of the Code.

 

-68-



--------------------------------------------------------------------------------

Section 9.09 Sale or Discount of Receivables. Except for receivables acquired or
otherwise obtained by the Borrower or any Restricted Subsidiary out of the
ordinary course of business or the settlement of joint interest billing accounts
in the ordinary course of business or discounts granted to settle collection of
accounts receivable or the sale of defaulted accounts arising in the ordinary
course of business in connection with the compromise or collection thereof and
not in connection with any financing transaction, neither the Borrower nor any
Restricted Subsidiary will discount or sell (with or without recourse) to any
other Person that is not the Borrower or a Guarantor any of its notes receivable
or accounts receivable.

Section 9.10 Mergers, etc. Neither the Borrower nor any Restricted Subsidiary
will merge into or with or consolidate with any other Person, or sell, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Property to any other Person (any such
transaction, a “consolidation”); provided that:

(a) any Restricted Subsidiary may participate in a consolidation with the
Borrower (provided that the Borrower shall be the continuing or surviving
Person).

(b) any Restricted Subsidiary of the Borrower may participate in a consolidation
with any other Restricted Subsidiary (provided that if a party to such
consolidation is a Guarantor or the surviving Person is a Material Subsidiary,
then the survivor is either a Guarantor or becomes a Guarantor in accordance
with Section 8.10(a), and if one of such Restricted Subsidiaries party to such
consolidation is a Wholly-Owned Subsidiary, then the surviving Person shall be a
Wholly-Owned Subsidiary).

(c) any Restricted Subsidiary may dispose of any or all of its assets (i) to the
Borrower or any other Loan Party or (ii) pursuant to a disposition permitted by
Section 9.11.

(d) any Investment expressly permitted by Section 9.05 or disposition expressly
permitted by Section 9.11 may be structured as a consolidation (provided that if
any such consolidation involves the Borrower, the Borrower shall be the
continuing or surviving Person).

Section 9.11 Sale of Properties. The Borrower will not, and will not permit any
Restricted Subsidiary to, sell, assign, farm-out, convey or otherwise transfer
any Property except for:

(a) the sale or transfer of equipment that is no longer necessary for the
business of the Borrower or such Restricted Subsidiary or is replaced by
equipment of similar value and use.

(b) the sale, contribution or issuance of any Equity Interests in any Restricted
Subsidiary to the Borrower or any other Loan Party.

(c) the sale or disposition of the assets of, or any Equity Interest in, any
Immaterial Subsidiary that is not a Guarantor.

(d) dispositions permitted by Section 9.09 and Section 9.10.

(e) dispositions of Investments made pursuant to Section 9.05(c),
Section 9.05(d), Section 9.05(e), Section 9.05(f) and Section 9.05(n)

 

-69-



--------------------------------------------------------------------------------

(f) dispositions of Property in connection with a sale-leaseback transaction as
long as the Debt incurred in connection therewith is permitted by
Section 9.02(d).

(g) sales or dispositions of less than all or substantially all of the APL Units
or ARP Units owned by the Borrower or the Restricted Subsidiaries that are
expressly consented to in writing by the Administrative Agent and the Super
Majority Lenders.

(h) the termination or other monetization of Swap Agreements in respect of
commodities; provided that (i) the consideration received in respect of such
Swap Agreement which is the subject of such termination or other monetization
shall be equal to or greater than the fair market value thereof as reasonably
determined by the Borrower (if requested by the Administrative Agent, the
Borrower shall deliver a certificate of a Responsible Officer certifying to that
effect), and (ii) no Default or Event of Default has occurred and is continuing
or would result from such sale, disposition or termination, as applicable.

(i) other sales and dispositions of Properties (other than APL Units and ARP
Units and other than the Equity Interests in the APL General Partner and the ARP
General Partner) having an aggregate fair market value not greater than
$10,000,000 during any 6-month period.

(j) Dispositions of Property (including, without limitation, APL Units and ARP
Units and Equity Interests in the APL General Partner and the ARP General
Partner) to Persons other than Loan Parties not otherwise permitted under this
Section 9.11; provided that (i) such Disposition is made for Fair Market Value
and (ii) the Borrower or such Restricted Subsidiary shall receive not less than
75% of such consideration in the form of cash or cash equivalents.

Section 9.12 Environmental Matters. The Borrower will not, and will not permit
any Restricted Subsidiary to, cause or permit any of its Property to be in
violation of, or do anything or permit anything to be done which will subject
any such Property to a Release or threatened Release of Hazardous Materials,
exposure to any Hazardous Materials, or to any Remedial Work under any
Environmental Laws, assuming disclosure to the applicable Governmental Authority
of all relevant facts, conditions and circumstances, if any, pertaining to such
Property if such violations, Release or threatened Release, exposure or Remedial
Work could reasonably be expected to have a Material Adverse Effect.

Section 9.13 Transactions with Affiliates. The Borrower will not, and will not
permit any Restricted Subsidiary to, enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property or the
rendering of any service, with any Affiliate (other than the Guarantors and
Wholly-Owned Subsidiaries of the Borrower) unless such transactions are
otherwise permitted under this Agreement or are upon fair and reasonable terms
no less favorable to it than it would obtain in a comparable arm’s length
transaction with a Person not an Affiliate.

Section 9.14 Subsidiaries. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, create or acquire any additional Subsidiary or
designate or redesignate a Restricted Subsidiary as an Unrestricted Subsidiary
unless the Borrower gives written notice to the Administrative Agent of such
creation or acquisition and complies with Section 8.10(a). The Borrower shall
not, and shall not permit any Restricted Subsidiary to, sell, assign or
otherwise dispose of any Equity Interests in any Subsidiary except in compliance
with Section 9.11. Neither the Borrower nor any Restricted Subsidiary shall have
any Foreign Subsidiaries (other than any Subsidiary that is organized under the
laws of Canada or any province or territory thereof).

Section 9.15 Negative Pledge Agreements; Dividend Restrictions. The Borrower
will not, and will not permit any Restricted Subsidiary to, create, incur,
assume or suffer to exist any contract, agreement

 

-70-



--------------------------------------------------------------------------------

or understanding which prohibits or restricts the granting, conveying, creation
or imposition of any Lien on any of its Property in favor of the Administrative
Agent and the Lenders or restricts any Restricted Subsidiary from paying
dividends or making distributions to the Borrower or any other Restricted
Subsidiary, or which requires the consent of other Persons in connection
therewith; provided, however, that the preceding restrictions will not apply to
encumbrances or restrictions arising under or by reason of (a) this Agreement or
the Security Instruments, (b) any leases or licenses or similar contracts as
they affect any Property or Lien, (c) any restriction with respect to a
Restricted Subsidiary imposed pursuant to an agreement entered into for the
direct or indirect sale or disposition of all or substantially all the Equity
Interests or Property of such Restricted Subsidiary pending the closing of such
sale or disposition, (d) customary provisions with respect to the distribution
of Property in joint venture agreements, (e) any agreements with respect to any
Restricted Subsidiary acquired in a transaction permitted by Section 9.05 (in
which case, any prohibition or limitation shall only be effective against the
Property of such Restricted Subsidiary) and (f) any agreements governing Debt
permitted by Section 9.02 incurred by the Borrower or any Restricted Subsidiary.

Section 9.16 Gas Imbalances. The Borrower shall not, nor shall it permit any of
the Restricted Subsidiaries to, allow on a net basis, gas imbalances or other
prepayments or other prepayments made to the Borrower or any Restricted
Subsidiary with respect to the Oil and Gas Properties of the Borrower or any
Restricted Subsidiary that would require the Borrower or any Restricted
Subsidiary to deliver and transfer ownership at some future time volumes of
their respective Hydrocarbons produced from such Oil and Gas Properties having a
value (based on current prices) of more than $5,000,000 without receiving full
payment therefore at the time of delivery of those Hydrocarbons.

Section 9.17 Swap Agreements. The Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Swap Agreements with any Person other
than:

(a) Swap Agreements listed in the certificate delivered pursuant to
Section 6.01(r) and other Swap Agreements (other than purchase options) in
respect of commodities entered into by the Borrower fixing prices on oil and/or
gas expected to be produced by the Borrower and the Restricted Subsidiaries,
provided that such Swap Agreements meet the following criteria:

(i) each such Swap Agreement shall be with an Approved Counterparty.

(ii) no such Swap Agreement shall be entered into by the Borrower for the
benefit of another Person other than any Restricted Subsidiary.

(iii) each such Swap Agreement shall have a term not to exceed 60 months.

(iv) the notional volumes for each such Swap Agreement (when aggregated with
other commodity Swap Agreements then in effect other than basis differential
swaps on volumes already hedged pursuant to other Swap Agreements) shall not
exceed, as of the date such Swap Agreement is executed, 85% of the reasonably
anticipated projected production from the Borrower’s and the other Loan Parties’
proved oil and gas reserves.

(b) Swap Agreements in respect of interest rates with an Approved Counterparty,
as follows: (i) Swap Agreements effectively converting interest rates from fixed
to floating, the notional amounts of which (when aggregated with all other Swap
Agreements of the Borrower and the Restricted Subsidiaries then in effect
effectively converting interest rates from fixed to floating) do not exceed 50%
of the then outstanding principal amount of the Borrower’s Debt for borrowed
money which bears interest at a fixed rate and (ii) Swap Agreements effectively
converting interest rates from floating to fixed, the notional amounts of which
(when aggregated with all other

 

-71-



--------------------------------------------------------------------------------

Swap Agreements of the Borrower and the Restricted Subsidiaries then in effect
effectively converting interest rates from floating to fixed) do not exceed 75%
of the then outstanding principal amount of the Borrower’s Debt for borrowed
money which bears interest at a floating rate.

(c) In no event shall any Swap Agreement contain any requirement, agreement or
covenant for the Borrower or any Restricted Subsidiary to post collateral or
margin to secure their obligations under such Swap Agreement or to cover market
exposures (except that Secured Swap Agreements may be secured by the Collateral
pursuant to the Security Instruments).

Section 9.18 Tax Status as Partnership; Partnership Agreement. The Borrower
shall not alter its status as a partnership for purposes of United States
federal income taxes. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, amend or modify any provision of any organizational
document, or any agreements with Affiliates of the type referred to in
Section 9.13, if such amendment or modification could reasonably be expected to
have a Material Adverse Effect.

Section 9.19 Designation and Conversion of Unrestricted Subsidiaries.

(a) No Person shall become an Unrestricted Subsidiary hereunder unless
designated as an Unrestricted Subsidiary on Schedule 7.15 as of the date hereof
or thereafter, in accordance with Section 9.19(b). Each Unrestricted Subsidiary
as of the Effective Date is set forth on Schedule 7.15.

(b) After the Effective Date, the Borrower may designate, by written notice to
the Administrative Agent, any Restricted Subsidiary (other than the APL General
Partner and the ARP General Partner) as an Unrestricted Subsidiary if (i) prior,
and after giving effect, to such designation, no Default exists or would exist
and (ii) at the time of such designation it would be permitted to make an
Investment in an Unrestricted Subsidiary under Section 9.05 in an amount equal
to the fair market value as of the date of such designation of the Borrower’s
direct and indirect ownership interest in such Subsidiary. Except as provided in
this Section 9.19(b), no Restricted Subsidiary may be redesignated as an
Unrestricted Subsidiary.

(c) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, the representations and
warranties of the Borrower and the Restricted Subsidiaries contained in each of
the Loan Documents are true and correct on and as of such date as if made on and
as of the date of such designation (or, if stated to have been made expressly as
of an earlier date, were true and correct as of such date), no Default would
exist and the Borrower complies with the requirements of Section 8.14,
Section 8.16 and Section 9.14. Any such designation shall be treated as a cash
dividend in an amount equal to the lesser of the fair market value of the
Borrower’s direct and indirect ownership interest in such Subsidiary or the
amount of the Borrower’s cash investment previously made for purposes of the
limitation on Investments under Section 9.05(g).

Section 9.20 Change in Name, Location or Fiscal Year. Borrower shall not, and
shall not permit any other Loan Party to, (a) change its name as it appears in
official filings in the state of its incorporation or organization, (b) change
its chief executive office, principal place of business, mailing address,
corporate offices or warehouses or locations at which Collateral is held or
stored (other than locations where the Borrower or such Restricted Subsidiary is
a lessee with respect to any oil and gas lease), or the location of its records
concerning the Collateral as set forth in the Security Agreement, (c) change the
type of entity that it is, (d) change its organization identification number, if
any, issued by its state of incorporation or other organization, or (e) change
its state of incorporation or organization, in each case, unless the
Administrative Agent shall have received at least five (5) Business Days prior
written notice of such change and any reasonable action requested by the
Administrative Agent in connection therewith has been, or will be
contemporaneously therewith, completed or taken (including any action to
continue the

 

-72-



--------------------------------------------------------------------------------

perfection of any Liens in favor of the Administrative Agent, on behalf of the
Lenders, in any Collateral), provided that, any new location shall be in the
United States or Canada. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, change its fiscal year which currently ends on
December 31.

Section 9.21 APL General Partner. The Borrower shall (a) not permit the APL
General Partner to engage in any business other than to act as the general
partner of APL, undertake any activities, or incur any debts or liabilities
other than those that are incidental to its performance as general partner of
APL and (b) cause the APL General Partner to distribute to the Borrower,
promptly following the APL General Partner’s receipt thereof, any distributions
(including, without limitation, any distributions in respect of incentive
distribution rights) received by the APL General Partner from APL.

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for payment or prepayment thereof or otherwise.

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of (i) in the case of
interest and fees payable under Section 3.02 and Section 3.05, respectively,
five (5) Business Days, and (ii) in the case of any other fees, interest or
other amounts (other than an amount referred to in Section 10.01(a)), five
(5) Business Days after the earlier of (A) the day on which a Financial Officer
first obtains knowledge of such failure and (B) the day on which written notice
of such failure shall have been given to the Borrower by the Administrative
Agent.

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with any Loan Document
or any amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
when made or deemed.

(d) the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in Section 8.02(a), Section 8.17
or in Article IX.

(e) the Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in Section 10.01(a), Section 10.01(b) and Section 10.01(d)) or
any other Loan Document, and such failure shall continue unremedied for a period
of 30 days after the earlier to occur of (i) written notice thereof from the
Administrative Agent to the Borrower or (ii) a Responsible Officer of the
Borrower otherwise becoming aware of such default.

(f) the Borrower or any Restricted Subsidiary (i) fails to pay any principal in
respect of any Debt or any amount owing under any Swap Agreement after the same
have become due

 

-73-



--------------------------------------------------------------------------------

and payable and the aggregate amount remaining unpaid at any time exceeds
$5,000,000 or (ii) fails to observe or perform (after applicable grace periods,
if any) any other term, covenant, condition or agreement contained in any
agreement or instrument evidencing or governing any such Debt or such Swap
Agreement if the effect of any failure referred to in this clause (ii) is to
cause, or to permit the holder or holders of such Debt or a counterparty of the
Borrower or any Restricted Subsidiary in respect of such Swap Agreement or a
trustee on its or their behalf (with or without the giving of notice, the lapse
of time or both) to cause, principal of such Debt and amounts owing under such
Swap Agreement exceeding $5,000,000 in the aggregate to become immediately due
and payable.

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Restricted Subsidiary or any of their debts, or
of a substantial part of any of their assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Restricted Subsidiary or for a
substantial part of any of their assets, and, in any such case, such proceeding
or petition shall continue undismissed for 90 days or an order or decree
approving or ordering any of the foregoing shall be entered.

(h) the Borrower or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(g), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of any of their assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing.

(i) the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability, or fail generally to pay its debts as they become due.

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 shall be rendered against the Borrower, any of the
Restricted Subsidiaries, or any combination thereof, and all such judgments
shall not have been vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof.

(k) any provision of the Loan Documents (including the Intercreditor Agreement)
material to the rights and interests of the Administrative Agent, the Lenders or
any other Secured Creditor shall for any reason, except to the extent permitted
by the terms thereof, cease to be in full force and effect and valid, binding
and enforceable in accordance with their terms against the Borrower or any
Restricted Subsidiary, or, in the case of the Intercreditor Agreement, against
any other party thereto, or any provision of the Loan Documents shall be
repudiated, or cease to create a valid and perfected Lien of the priority
required thereby on any portion of the collateral purported to be covered
thereby that is material to the rights and interests of the Administrative
Agent, the Lenders or any other Secured Creditor except to the extent permitted
by the terms of this Agreement, or the Borrower or any Restricted Subsidiary
shall so state in writing.

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower, the Restricted Subsidiaries and their ERISA
Affiliates in an aggregate amount exceeding $5,000,000.

(m) a Change of Control shall occur; provided that a Change of Control shall
only constitute an Event of Default to the extent such Change of Control results
in a ratings downgrade from either Moody’s or S&P.

 

-74-



--------------------------------------------------------------------------------

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in
Section 10.01(g), Section 10.01(h) or Section 10.01(i), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
or at the direction of the Majority Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately and (ii) declare the Notes and the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Loan
Parties accrued hereunder and under the Notes and the other Loan Documents shall
become due and payable immediately, without presentment, demand, protest, notice
of intent to accelerate, notice of acceleration or other notice of any kind, all
of which are hereby waived by each Loan Party; and in case of an Event of
Default described in Section 10.01(g), Section 10.01(h) or Section 10.01(i), the
Commitments shall automatically terminate and the Notes and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
the other obligations of the Borrower and the Guarantors accrued hereunder and
under the Notes and the other Loan Documents shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by each Loan Party.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and each Lender will have all other rights and remedies available to it or
them at law and equity.

(c) All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after the Termination Date, whether by
acceleration or otherwise, shall be applied: first, to reimbursement of expenses
and indemnities provided for in this Agreement and the Security Instruments;
second, to accrued interest on the Loans; third, to fees; fourth, pro rata to
outstanding principal of the Loans; and fifth, to any other Indebtedness; and
any excess shall be paid to the Borrower or as otherwise required by any Law.
Notwithstanding the foregoing, Excluded Swap Obligations with respect to any
Guarantor shall not be paid with amounts received from such Guarantor or its
assets, but appropriate adjustments shall be made with respect to payments from
other Loan Parties to preserve the allocation set forth in the preceding
sentence.

ARTICLE XI

THE ADMINISTRATIVE AGENT

Section 11.01 Appointment and Authorization of Administrative Agent; Secured
Swap Agreements. Each Lender hereby irrevocably (subject to Section 11.10)
appoints, designates and authorizes the Administrative Agent to take such action
on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Each Lender
hereby consents to the terms of, and authorizes the Administrative Agent to
enter into the form of intercreditor agreement that is substantially in the form
attached hereto as

 

-75-



--------------------------------------------------------------------------------

Exhibit K, and each Lender agrees that the terms of such intercreditor agreement
shall be binding on such Lender and its successors and assigns, as if it were a
party thereto. Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Loan Document, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, nor
shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent, any syndication agent or documentation
agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

Section 11.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
sub-agents, employees or attorneys in fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects in the
absence of gross negligence or willful misconduct.

Section 11.03 Default; Collateral.

(a) Upon the occurrence and continuance of a Default or Event of Default, the
Lenders agree to promptly confer in order that the Majority Lenders or the
Lenders, as the case may be, may agree upon a course of action for the
enforcement of the rights of the Lenders; and the Administrative Agent shall be
entitled to refrain from taking any action (without incurring any liability to
any Person for so refraining) unless and until the Administrative Agent shall
have received instructions from the Majority Lenders or the Lenders, as the case
may be. All rights of action under the Loan Documents and all right to the
Collateral, if any, hereunder may be enforced by the Administrative Agent and
any suit or proceeding instituted by the Administrative Agent in furtherance of
such enforcement shall be brought in its name as the Administrative Agent
without the necessity of joining as plaintiffs or defendants any other Lender,
and the recovery of any judgment shall be for the benefit of the Lenders (and,
with respect to the Secured Swap Agreements and Bank Products, Affiliates, if
applicable) subject to the expenses of the Administrative Agent. In actions with
respect to any Property of the Borrower or any Restricted Subsidiary, the
Administrative Agent is acting for the ratable benefit of each Lender (and, with
respect to the Secured Swap Agreements and Bank Products, Affiliates, if
applicable). Any and all agreements to subordinate (whether made heretofore or
hereafter) other indebtedness or obligations of Borrower to the Indebtedness
shall be construed as being for the ratable benefit of each Lender (and, with
respect to the Secured Swap Agreements and Bank Products, Affiliates, if
applicable).

(b) Each Lender authorizes and directs the Administrative Agent to enter into
the Security Instruments on behalf of and for the benefit of the Lenders (and,
with respect to the Secured Swap Agreements and Bank Products, Affiliates, if
applicable) (or if previously entered into, hereby ratifies the Administrative
Agent’s (or any predecessor administrative agent’s) previously entering into
such agreements and Security Instruments).

(c) Except to the extent unanimity (or other percentage set forth in
Section 12.02) is required hereunder, each Lender agrees that any action taken
by the Majority Lenders in accordance with the provisions of the Loan Documents,
and the exercise by the Majority Lenders of the power set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.

 

-76-



--------------------------------------------------------------------------------

(d) The Administrative Agent is hereby authorized on behalf of the Lenders,
without the necessity of any notice to or further consent from any Lender, from
time to time to take any action with respect to any Collateral or Security
Instruments which may be necessary to perfect and maintain perfected the Liens
upon the Collateral granted pursuant to the Security Instruments.

(e) The Administrative Agent shall not have any obligation whatsoever to any
Lender or to any other Person to assure that the Collateral exists or is owned
(whether in fee or by leasehold) by the Person purporting to own it or is cared
for, protected, or insured or has been encumbered or that the Liens granted to
the Administrative Agent (or any predecessor administrative agent) herein or
pursuant thereto have been properly or sufficiently or lawfully created,
perfected, protected, or enforced, or are entitled to any particular priority,
or to exercise at all or in any particular manner or under any duty of care,
disclosure, or fidelity, or to continue exercising, any of the rights granted or
available to the Administrative Agent in this Section 11.03 or in any of the
Security Instruments; IT BEING UNDERSTOOD AND AGREED THAT IN RESPECT OF THE
COLLATERAL, OR ANY ACT, OMISSION, OR EVENT RELATED THERETO, THE ADMINISTRATIVE
AGENT MAY ACT IN ANY MANNER IT MAY DEEM APPROPRIATE, IN ITS SOLE DISCRETION,
GIVEN THE ADMINISTRATIVE AGENT’S OWN INTEREST IN THE COLLATERAL AS ONE OF THE
LENDERS AND THAT THE ADMINISTRATIVE AGENT SHALL HAVE NO DUTY OR LIABILITY
WHATSOEVER TO ANY LENDER (AND, WITH RESPECT TO SECURED SWAP AGREEMENTS AND BANK
PRODUCTS, AFFILIATES), OTHER THAN TO ACT WITHOUT GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(f) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral: (A) upon the payment in full of the
Indebtedness (other than inchoate or contingent or reimbursable obligations for
which no claim has been asserted); (B) constituting property being sold or
disposed of to a Person that is not a Loan Party if any Loan Party certifies in
a certificate of a Responsible Officer of such Loan Party to the Administrative
Agent that the sale or disposition is made in compliance with this Agreement
(and the Administrative Agent may rely conclusively on any such certificate,
without further inquiry); (C) constituting “Excluded Property” as defined in the
Security Agreement; (D) constituting property in which neither Borrower nor any
Restricted Subsidiary owned an interest at the time the Lien was granted or at
any time thereafter; (E) constituting property leased to the Borrower or a
Restricted Subsidiary under a lease which has expired or been terminated in a
transaction permitted under the Loan Documents or is about to expire and which
has not been, and is not intended by the Borrower or such Restricted Subsidiary
to be, renewed; or (F) consisting of an instrument or other possessory
collateral evidencing Debt or other obligations pledged to the Administrative
Agent (for the benefit of the Secured Creditors), if the Debt or obligations
evidenced thereby has been paid in full or otherwise superseded. In addition,
the Lenders irrevocably authorize the Administrative Agent to release Liens upon
Collateral as contemplated herein and in the other Loan Documents, or if
approved, authorized, or ratified in writing by the requisite Lenders. Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant to this Section 11.03.

(g) In furtherance of the authorizations set forth in this Section 11.03, each
Lender hereby irrevocably appoints the Administrative Agent as its
attorney-in-fact, with full power of substitution, for and on behalf of and in
the name of each such Lender (i) to enter into Security Instruments (including,
without limitation, any appointments of substitute trustees under any Security
Instruments), (ii) to take action with respect to the Collateral and Security
Instruments to perfect, maintain, and preserve the Lenders’ Liens, and (iii) to
execute instruments of release or to take other action necessary to release
Liens upon any Collateral to the extent authorized herein or in the other Loan
Documents. This power of attorney shall be liberally, not restrictively,
construed so as to give the greatest latitude to the Administrative

 

-77-



--------------------------------------------------------------------------------

Agent’s power, as attorney, relative to the Collateral matters described in this
Section 11.03. The powers and authorities herein conferred on the Administrative
Agent may be exercised by the Administrative Agent through any Person who, at
the time of the execution of a particular instrument, is an officer of the
Administrative Agent (or any Person acting on behalf of the Administrative Agent
pursuant to a valid power of attorney). The power of attorney conferred by this
Section 11.03(g) to the Administrative Agent is granted for valuable
consideration and is coupled with an interest and is irrevocable so long as the
Indebtedness, or any part thereof, shall remain unpaid or the Lenders are
obligated to make any Loan under the Loan Documents.

Section 11.04 Liability of Administrative Agent. NO RELATED PARTY OF THE
ADMINISTRATIVE AGENT SHALL (A) BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE
TAKEN BY ANY OF THEM UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (EXCEPT FOR ITS OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT IN CONNECTION WITH ITS DUTIES EXPRESSLY SET
FORTH HEREIN), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by the Borrower or
any Restricted Subsidiary or any officer thereof, contained herein or in any
other Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for the creation, perfection or priority of any
Liens purported to be created by any of the Loan Documents, or the validity,
genuineness, enforceability, existence, value or sufficiency of any collateral
security, or to make any inquiry respecting the performance by the Borrower of
its obligations hereunder or under any other Loan Document, or for any failure
of the Borrower or any Restricted Subsidiary or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Related Party of
the Administrative Agent shall be under any obligation to any Lender or
Participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of the
Borrower or any Restricted Subsidiary or any Affiliate thereof.

Section 11.05 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, electronic mail, or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to the Borrower or any Restricted Subsidiary),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Majority Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Majority Lenders or all the Lenders, if required hereunder, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and Participants. Where this Agreement expressly
permits or prohibits an action unless the Majority Lenders or Super Majority
Lenders otherwise determine, the Administrative Agent shall, and in all other
instances, the Administrative Agent may, but shall not be required to, initiate
any solicitation for the consent or a vote of the requisite Lenders.

 

-78-



--------------------------------------------------------------------------------

(b) For purposes of determining compliance with the conditions specified in
Section 6.01, each Lender that has funded its Applicable Percentage of the Loan
on the Effective Date (or, if there is no Loan made on such date, each Lender
other than the Lenders who gave written objection to the Administrative Agent
prior to such date) shall be deemed to have consented to, approved or accepted,
or to be satisfied with, each document or other matter either sent by the
Administrative Agent to such Lender (or otherwise made available for such Lender
on SyndTrak Online, DXSyndicate™ or any similar website) for consent, approval,
acceptance or satisfaction, or required hereunder to be consented to or approved
by or acceptable or satisfactory to a Lender.

Section 11.06 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders,
unless the Administrative Agent shall have received written notice from a Lender
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Majority Lenders in accordance with
this Agreement; provided, however, that unless and until the Administrative
Agent has received any such direction, the Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable or in the
best interest of the Lenders.

Section 11.07 Credit Decision; Disclosure of Information by Administrative
Agent. Each Lender acknowledges that no Related Party of the Administrative
Agent has made any representation or warranty to it, and that no act by the
Administrative Agent hereinafter taken, including any consent to and acceptance
of any assignment or review of the affairs of the Borrower or any Restricted
Subsidiary or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Related Party of the Administrative Agent to
any Lender as to any matter, including whether Related Parties of the
Administrative Agent have disclosed material information in their possession.
Each Lender represents to the Administrative Agent that it has, independently
and without reliance upon any Related Party of the Administrative Agent and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower,
any Guarantor and their respective Subsidiaries, and all applicable bank or
other regulatory laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to the
Borrower hereunder. Each Lender also represents that it will, independently and
without reliance upon any Related Party of the Administrative Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. In this regard,
each Lender acknowledges that Cahill Gordon & Reindel LLP is acting in this
transaction as counsel to the Administrative Agent. Each other party hereto will
consult with its own legal counsel to the extent that it deems necessary in
connection with the Loan Documents and the matters contemplated therein. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent herein, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any of the Loan Parties or
any of their respective Affiliates which may come into the possession of any
Related Party of the Administrative Agent.

Section 11.08 Indemnification of Agents. WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, THE LENDERS SHALL INDEMNIFY UPON

 

-79-



--------------------------------------------------------------------------------

DEMAND EACH RELATED PARTY OF THE ADMINISTRATIVE AGENT (TO THE EXTENT NOT
REIMBURSED BY OR ON BEHALF OF THE BORROWER AND WITHOUT LIMITING THE OBLIGATION
OF THE BORROWER TO DO SO), IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE
PERCENTAGES, AND HOLD HARMLESS EACH RELATED PARTY OF THE ADMINISTRATIVE AGENT
FROM AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES INCURRED BY IT (INCLUDING
SUCH RELATED PARTY OF THE ADMINISTRATIVE AGENT’S OWN NEGLIGENCE); PROVIDED,
HOWEVER, THAT NO LENDER SHALL BE LIABLE FOR THE PAYMENT TO ANY RELATED PARTY OF
THE ADMINISTRATIVE AGENT OF ANY PORTION OF SUCH INDEMNIFIED LIABILITIES
RESULTING FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; provided,
however, that no action taken in accordance with the directions of the Majority
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section 11.08. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section 11.08 shall survive termination of the
Commitments, the payment of all Indebtedness hereunder and the resignation or
replacement of the Administrative Agent.

Section 11.09 Administrative Agent in its Individual Capacity. Wells Fargo and
its Affiliates may make loans to, accept deposits from, acquire equity interests
in and generally engage in any kind of banking, trust, financial advisory,
underwriting or other business with the Borrower and its Affiliates as though
Wells Fargo were not the Administrative Agent hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Wells Fargo or its Affiliates may receive information regarding the
Borrower or its Affiliates (including information that may be subject to
confidentiality obligations in favor of the Borrower or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, Wells Fargo shall
have the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent,
and the terms “Lender” and “Lenders” include Wells Fargo in its individual
capacity.

Section 11.10 Successor Administrative Agent. The Administrative Agent may
resign at any time upon 30 days’ notice to the Lenders with a copy of such
notice to the Borrower. If the Administrative Agent resigns under this
Agreement, the Majority Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders which successor administrative agent shall
be consented to by the Borrower at all times other than during the existence of
an Event of Default (which consent of the Borrower shall not be unreasonably
withheld, delayed or conditioned). If no successor administrative agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and, so long as no Event of Default has occurred which is continuing, upon
written approval of the Borrower (which approval of the Borrower shall not be
unreasonably withheld, delayed or conditioned), a successor administrative agent
from among the Lenders. Upon the acceptance of its appointment as successor
administrative agent hereunder, such successor administrative agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent” shall mean such successor
administrative agent and the retiring Administrative Agent’s appointment, powers
and duties as Administrative Agent shall be terminated. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XI and Sections 12.03 and 12.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor administrative agent
has accepted appointment as Administrative Agent by the date which is 30 days
following a retiring

 

-80-



--------------------------------------------------------------------------------

Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Majority Lenders appoint a successor agent as
provided for above; provided that in the case of any security held by the
Administrative Agent on behalf of the Lenders under the Loan Documents, the
retiring Administrative Agent shall continue to hold such security until such
time as a successor administrative agent is appointed.

Section 11.11 Syndication Agent; Other Agents; Arrangers. None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” as a “documentation agent,” any other type of agent
(other than the Administrative Agent), “arranger,” or “bookrunner” shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders so identified shall have or be deemed to have
any fiduciary relationship with any Lender. Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders so identified in deciding
to enter into this Agreement or in taking or not taking action hereunder.

Section 11.12 Administrative Agent May File Proof of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any Restricted Subsidiary, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans and all
other Indebtedness that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 12.03) allowed in such judicial
proceeding; and (b) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;

(c) and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

Section 11.13 Secured Swap Agreements. To the extent any Affiliate of a Lender
is a party to a Secured Swap Agreement with the Borrower or any of the
Restricted Subsidiaries and thereby becomes a beneficiary of the Liens pursuant
to any Security Instrument, such Affiliate of a Lender shall be deemed to
appoint the Administrative Agent its nominee and agent to act for and on behalf
of such Affiliate in connection with such Security Instruments and to be bound
by the terms of this Article XI and the other provisions of this Agreement.

 

-81-



--------------------------------------------------------------------------------

Section 11.14 Bank Product Obligations. To the extent any Affiliate of a Lender
provides any Bank Products and thereby becomes a beneficiary of the Liens
pursuant to any Security Instrument, such Affiliate of a Lender shall be deemed
to appoint the Administrative Agent its nominee and agent to act for and on
behalf of such Affiliate in connection with such Security Instruments and to be
bound by the terms of this Article XI and the other provisions of this
Agreement.

ARTICLE XII

MISCELLANEOUS

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or e-mail, as follows: if to the Borrower,
to it at:

Atlas Energy, L.P.

1845 Walnut Street, 10th Floor

Philadelphia, Pennsylvania 19118

Attn: Sean P. McGrath

Fax: (215) 405-3882

Email: SMcGrath@atlasenergy.com

if to Administrative Agent, to it at:

Deutsche Bank AG New York Branch

60 Wall Street

New York, New York 10005

Attn: Michael Getz

Phone: (212) 250 2640

if to any other Lender, in its capacity as such, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, Article III, Article IV and Article V unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address, telecopy number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

-82-



--------------------------------------------------------------------------------

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent or any Lender to exercise
and no delay in exercising, and no course of dealing with respect to, any right,
power or privilege, or any abandonment or discontinuance of steps to enforce
such right, power or privilege, under any of the Loan Documents shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege under any of the Loan Documents preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by Section 12.02(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Subject to Section 12.04(b)(ii)(D)(4), neither this Agreement nor any
provision hereof nor any Security Instrument nor any provision thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Loan Parties party thereto and the Majority Lenders
or by the Borrower and the Administrative Agent with the consent of the Majority
Lenders; provided that no such agreement shall

(i) increase the Maximum Credit Amount of any Lender without the written consent
of such Lender,

(ii) [Reserved],

(iii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly and adversely affected thereby; provided that the consent
of an Affiliate Lender for any such reduction shall not be required if such
reduction is proportionately applicable to each Lender (including such Affiliate
Lender),

(iv) postpone the scheduled date of payment of the principal amount of any Loan,
or any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone or extend the Termination Date
without the written consent of each Lender directly and adversely affected
thereby; provided that the consent of an Affiliate Lender for any such
postponement, reduction, extension or waiver shall not be required if such
postponement, reduction, extension or waiver is proportionately applicable to
each Lender (including such Affiliate Lender),

(v) change Section 4.01(b) or Section 4.01(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender adversely affected thereby, release any Guarantor (except as set
forth in the Guaranty Agreement); provided that the consent of an Affiliate
Lender for any such change shall not be required if such change is
proportionately applicable to each Lender (including such Affiliate Lender),

(vi) release any Guarantor (except as set forth in the Guaranty Agreement) or
release all or substantially all of the Collateral, or reduce the percentage set
forth in the definition of Required Mortgage Value to less than 80%, without the
written consent of each Lender (other than any Affiliate Lender), or

 

-83-



--------------------------------------------------------------------------------

(vii) change any of the provisions of this Section 12.02(b) or the definitions
of “Super Majority Lenders” or “Majority Lenders” or Section 9.11(g) or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or under any other Loan Documents
or make any determination or grant any consent hereunder or any other Loan
Documents, without the written consent of each Lender directly and adversely
affected thereby;

provided further, that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent.
Notwithstanding the foregoing, any supplement to Schedule 7.15 (Subsidiaries)
shall be effective simply by delivering to the Administrative Agent a
supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.

(c) Without the consent of any other person, the applicable Loan Party or Loan
Parties and the Administrative Agent may (in its or their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment or waiver of any Loan Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Creditors, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Creditors, in any property or so that the security interests therein
comply with applicable law.

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including,
without limitation, the reasonable fees, charges and disbursements of counsel
and other outside consultants for the Administrative Agent, the reasonable
travel, photocopy, mailing, courier, telephone and other similar expenses, and
the cost of environmental audits and surveys and appraisals, in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration (both before and after the
execution hereof and including advice of counsel to the Administrative Agent as
to the rights and duties of the Administrative Agent and the Lenders with
respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable and documented out-of-pocket
costs, expenses, taxes, assessments and other charges incurred by the
Administrative Agent or any Lender in connection with any filing, registration,
recording or perfection of any security interest contemplated by this Agreement
or any Security Instrument or any other document referred to therein, and
(iii) all out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement or any other Loan
Document, including its rights under this Section 12.03, or in connection with
the Loans made hereunder, including, without limitation, all such out-of-pocket
expenses incurred during any workout, restructuring or similar negotiations in
respect of such Loans.

(b) THE BORROWER SHALL INDEMNIFY THE ARRANGERS, THE ADMINISTRATIVE AGENT AND
EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, DEFEND AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF

 

-84-



--------------------------------------------------------------------------------

ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (1) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY ANY OTHER LOAN DOCUMENT, (2) THE FAILURE OF THE BORROWER OR ANY
RESTRICTED SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING
THIS AGREEMENT, OR WITH ANY LAW, (3) ANY INACCURACY OF ANY REPRESENTATION OR ANY
BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN
ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS
DELIVERED IN CONNECTION THEREWITH, (4) ANY LOAN OR THE USE OF THE PROCEEDS
THEREFROM, (5) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (6) THE OPERATIONS OF THE
BUSINESS OF THE BORROWER AND THE RESTRICTED SUBSIDIARIES, (7) ANY ASSERTION THAT
THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS, (8) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR
ANY RESTRICTED SUBSIDIARY OR ANY OF THEIR PROPERTIES, INCLUDING WITHOUT
LIMITATION, THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE,
TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF HAZARDOUS MATERIALS
ON ANY OF THEIR PROPERTIES, (9) THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR
ANY RESTRICTED SUBSIDIARY WITH ANY ENVIRONMENTAL LAW, (10) THE PAST OWNERSHIP BY
THE BORROWER OR ANY RESTRICTED SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST
ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE
AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (11) THE PRESENCE, USE, RELEASE,
STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT,
ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS ON
OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY RESTRICTED
SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS
ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF THE
RESTRICTED SUBSIDIARIES, (12) ANY ENVIRONMENTAL CLAIM RELATED IN ANY WAY TO THE
BORROWER OR ANY OF THE RESTRICTED SUBSIDIARIES, (13) ANY OTHER ENVIRONMENTAL,
HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (14) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES HAVE RESULTED FROM (X) THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH

 

-85-



--------------------------------------------------------------------------------

INDEMNITEE (AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION), (Y) A MATERIAL BREACH IN BAD FAITH OF THE MATERIAL
OBLIGATIONS OF SUCH INDEMNITEE UNDER THE LOAN DOCUMENTS (AS DETERMINED BY A
FINAL NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION) OR (Z) ANY
PROCEEDING NOT INVOLVING ANY ACT OR OMISSION BY THE BORROWER OR ITS AFFILIATES
THAT IS SOLELY AMONG INDEMNITEES (OTHER THAN ANY PROCEEDING AGAINST THE
ADMINISTRATIVE AGENT OR ANY ARRANGER, IN THEIR CAPACITY AS SUCH.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under Section 12.03(a) or Section 12.03(b),
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or the use of the proceeds
thereof.

(e) All amounts due under this Section 12.03 shall be payable promptly after
written demand therefor.

Section 12.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent of:

(A) the Borrower (such consent not to be unreasonably withheld, conditioned or
delayed), provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund (as defined
below) or, if an Event of Default has occurred and is continuing, any other
Person; and

(B) the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed), provided that no consent of the Administrative Agent
shall be required for an assignment to a Lender, an Affiliate of a Lender, or an
Approved Fund.

 

-86-



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 or, if smaller, the
entire remaining amount of the assigning Lender’s Maximum Credit Amount, unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing and (2) such amounts shall be aggregated
in respect of each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment (other than assignments to an Affiliate of a
Lender or an Approved Fund) shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500 unless such fee is waived by the Administrative Agent;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(D) any Lender assign all or a portion of its rights and obligations under this
Agreement to an Affiliate of the Borrower, subject to the following limitations:

(1) each Affiliate of the Borrower that is an Assignee (each, an “Affiliate
Lender”) shall represent and warrant as of the date of any such purchase and
assignment, that neither such Affiliate Lender or any of its Affiliates nor any
of their respective directors or officers has any material non-public
information with respect to the Borrower or any of its Subsidiaries or
securities that has not been disclosed to the assigning Lender (other than
because such assigning Lender does not wish to receive material non-public
information with respect to the Borrower and its Subsidiaries or securities)
prior to such date to the extent such information could reasonably be expected
to have a material effect upon, or otherwise be material, to a Lender’s decision
to assign rights and obligations hereunder to such Affiliate Lender;

(2) each Affiliate Lender will not be entitled to receive, and will not receive,
information provided solely to the Lenders that are not Affiliate Lenders by the
Administrative Agent or any Lender that is not an Affiliate Lender and will not
be permitted to attend or participate in, and will not attend or participate in,
meetings or conference calls solely among the Lenders that are not Affiliate
Lenders and the Administrative Agent;

(3) the aggregate percentage of the Aggregate Maximum Credit Amounts or of the
outstanding aggregate principal amount of the Loans (if there are Loans
outstanding at such time) held at any one time by all Affiliate Lenders may not
exceed 10% of the Aggregate Maximum Credit Amounts or of the principal amount of
the Loans, in each case outstanding at such time under this Agreement;

(4) Notwithstanding anything in this Agreement to the contrary, for purposes of
determining whether the Majority Lenders, the Super Majority Lenders or all
Lenders have (x) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure

 

-87-



--------------------------------------------------------------------------------

by any Loan Party therefrom, or any plan of reorganization pursuant to the U.S.
Bankruptcy Code, (y) otherwise acted on any matter related to any Loan Document,
or (z) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, all Loans (or Maximum Credit Amounts, as applicable) held by any
Affiliate Lender shall be deemed to be not outstanding for all purposes of
calculating whether the Majority Lenders, the Super Majority Lenders or all
Lenders have taken any actions; and

(5) borrowings of Loans shall not be made to directly or indirectly fund the
purchase or assignment.

For the purposes of this Section 12.04, “Approved Fund” means a Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) a Person or an Affiliate of a Person that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04(b) shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 12.04(c).

(iv) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount of, and principal amount
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b), and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b).

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
other than to the Borrower or any Affiliate of the Borrower (each a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain

 

-88-



--------------------------------------------------------------------------------

solely responsible to the other parties hereto for the performance of such
obligations, and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to Section 12.02(b) and (2) directly affects such Participant. Subject
to paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Section 5.01, Section 5.02, and
Section 5.03 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.04(b). To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.08 as
though it were a Lender, provided such Participant shall be subject to
Section 4.01 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld or delayed). Any
Participant that is a Foreign Lender shall not be entitled to the benefits of
Section 5.03 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 5.03(e).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) Notwithstanding the foregoing, any Lender may grant to a Conduit Lender the
option to provide to the Borrower all or any part of any Loan that a Lender
would be required to make, and any Conduit Lender may assign any or all of the
Loans it may have funded hereunder to its designating Lender, in each case,
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 12.04(b). Each of the Borrower,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that

 

-89-



--------------------------------------------------------------------------------

each Lender designating any Conduit Lender hereby agrees to indemnify, save and
hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the
Borrower herein and by the Restricted Subsidiaries in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans regardless of any investigation made by any such
other party or on its behalf and notwithstanding that the Administrative Agent
or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and Article XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement, any other Loan Document or any
provision hereof or thereof.

(b) To the extent any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, and such payment or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or any Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any
bankruptcy or other laws for the relief of debtors or otherwise, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made.

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. This Agreement and the other
Loan Documents represent the final agreement among the parties hereto and
thereto and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties.

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by email (in.pdf or similar format) or
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

-90-



--------------------------------------------------------------------------------

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. If an Event of Default under Section 10.01(a) or
Section 10.01(b) shall have occurred and be continuing, each Lender and each of
its Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations (of whatsoever kind, including, without limitations
obligations under Swap Agreements) at any time owing by such Lender or Affiliate
to or for the credit or the account of the Borrower or any Restricted Subsidiary
against any of and all the obligations of the Borrower or any Restricted
Subsidiary owed to such Lender now or hereafter existing under this Agreement or
any other Loan Document, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations may be unmatured. Such Lender shall promptly notify the
Borrower after any such set off and application made by such Lender, but the
failure to give such notice will not affect the validity of such set off and
application. The rights of each Lender under this Section 12.08 are in addition
to other rights and remedies (including other rights of setoff) which such
Lender or its Affiliates may have.

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH
RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND
DOES NOT PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY
COURT OTHERWISE HAVING JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF A
PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY
IN ANY OTHER JURISDICTION.

 

-91-



--------------------------------------------------------------------------------

(d) EACH PARTY HEREBY (I) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (II) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY INDIRECT,
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR
IN ADDITION TO, ACTUAL DAMAGES WITHOUT LIMITING OR OTHERWISE IMPAIRING THE
BORROWER’S OBLIGATIONS UNDER SECTION 12.03(B); (III) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE, AGENT OR COUNSEL OF ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (IV)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement, and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by the
Borrower or any of the Restricted Subsidiaries, the Administrative Agent or any
Lender pursuant to or in connection with this Agreement that is designated by
the provider thereof as confidential; provided that nothing herein shall prevent
the Administrative Agent or any Lender from disclosing any such information
(a) to the Administrative Agent, any other Lender or any affiliate thereof
(subject, in the case of such disclosure to any affiliate of the Administrative
Agent or a Lender, to the Administrative Agent or such Lender, as applicable,
being responsible for compliance by such affiliate with the provisions of this
Section 12.11), (b) subject to an agreement to comply with the provisions of
this Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advice to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (d) upon the request or demand of any Governmental
Authority or self-regulatory bodies that claim oversight over the Administrative
Agent, any Arranger or their respective Affiliates or businesses, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Law, (f) if requested or required to do so
in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed, (h) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, or (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 

-92-



--------------------------------------------------------------------------------

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

Section 12.13 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans hereunder are solely
for the benefit of the Borrower, and no other Person (including, without
limitation, any Restricted Subsidiary, any obligor, contractor, subcontractor,
supplier or materialman) shall have any rights, claims, remedies or privileges
hereunder or under any other Loan Document against the Administrative Agent or
any Lender for any reason whatsoever. There are no third party beneficiaries.

Section 12.14 Collateral Matters; Swap Agreements. The benefit of the Security
Instruments and of the provisions of this Agreement relating to any collateral
securing the Indebtedness shall also extend to and be available to the
Administrative Agent and those Lenders or their respective Affiliates which are
counterparties to any Secured Swap Agreement with the Borrower or any of the
Restricted Subsidiaries on a pro rata basis in respect of any obligations of the
Borrower or any of the Restricted Subsidiaries which arise under any such
Secured Swap Agreement while such Person or its Affiliate is a Lender. For the
avoidance of doubt, the obligations under any such Secured Swap Agreement will
continue to be secured if the Person that is a counterparty to such Secured Swap
Agreement ceases to be the Administrative Agent, a Lender or an Affiliate of the
Administrative Agent or a Lender, subject to the limitations set forth in the
definition of “Secured Swap Agreement.” None of the Administrative Agent, a
Lender or any Affiliate of the Administrative Agent or a Lender shall have any
voting rights under any Loan Document as a result of the existence of
obligations owed to it under any Swap Agreements.

Section 12.15 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

-93-



--------------------------------------------------------------------------------

Section 12.16 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

Section 12.17 Intercreditor Agreement. Reference is made to the Intercreditor
Agreement dated as of July 31, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among the
Borrower, Wells Fargo Bank, N.A., as Revolving Facility Administrative Agent (as
defined therein), and Deutsche Bank AG New York Branch, as Term Loan
Administrative Agent (as defined therein). Each Lender hereunder
(a) acknowledges that it has received a copy of the Intercreditor Agreement,
(b) consents to the priority of Liens on the Collateral provided for in the
Intercreditor Agreement, (c) agrees that it will be bound by and will take no
actions contrary to the provisions of the Intercreditor Agreement as if it were
a signatory thereto and (d) authorizes and instructs the Administrative Agent to
enter into the Intercreditor Agreement as Administrative Agent and on behalf of
such Lender. The foregoing provisions are intended as an inducement to the
Revolving Lenders (as defined in the Intercreditor Agreement) to permit the
incurrence of Indebtedness under this Agreement and to extend credit to the
Borrower and such lenders are intended third party beneficiaries of such
provisions.

[SIGNATURES BEGIN NEXT PAGE]

 

-94-



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:    

ATLAS ENERGY, L.P.

    By:   Atlas Energy GP, LLC,      

its general partner

    By:  

/s/ Sean McGrath

      Name:   Sean McGrath       Title:   Chief Financial Officer

 

-95-



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title: DEUTSCHE BANK AG NEW YORK BRANCH, as Lender By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

-96-



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender

   Applicable
Percentage     Maximum
Credit
Amount  

Deutsche Bank AG New York Branch

     100 %    $ 240,000,000   

Total

     100 %    $ 240,000,000   



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

$[        ]    [            ], 201[    ]

FOR VALUE RECEIVED, Atlas Energy, L.P., a Delaware limited partnership (the
“Borrower”), hereby promises to pay to the order of [                    ] (the
“Lender”), at the office of Deutsche Bank AG New York Branch (the
“Administrative Agent”), at 60 Wall Street, New York, New York 10005, Attention:
[                    ], the principal sum of [                    ] Dollars
($[        ]) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans made by the Lender to the Borrower under the
Credit Agreement (as hereinafter defined)), in lawful money of the United States
of America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Loan, at such office, in like money and funds, for
the period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate and, if applicable, Interest Period of
each Loan made by the Lender to the Borrower, and each payment made on account
of the principal thereof, shall be recorded by the Lender on its books and,
prior to any transfer of this Note, may be endorsed by the Lender on the
schedules attached hereto or any continuation thereof or on any separate record
maintained by the Lender. Failure to make any such notation or to attach a
schedule shall not affect the Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by the Lender
of this Note.

This Note is one of the Notes referred to in the Credit Agreement, dated as of
July 31, 2013, among the Borrower, the Administrative Agent, and the other
lenders from time to time party thereto (including the Lender), and evidences
Loans made by the Lender thereunder (such Credit Agreement as the same may be
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”). Unless otherwise defined herein, capitalized terms used in
this Note have the respective meanings assigned to them in the Credit Agreement.

This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the other Loan Documents. The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events, for prepayments of Loans upon the terms and
conditions specified therein and other provisions relevant to this Note.

 

A-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

ATLAS ENERGY, L.P.

By: Atlas Energy GP, LLC,

its general partner

By:  

 

Name:  

 

Title:  

 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

[            ], 201[    ]

Atlas Energy, L.P., a Delaware limited partnership (the “Borrower”), pursuant to
Section 2.03 of the Credit Agreement dated as of July 31, 2013 (together with
all amendments, restatements, supplements or other modifications thereto, the
“Credit Agreement”), among the Borrower, Deutsche Bank AG New York Branch, as
Administrative Agent, and the other lenders (the “Lenders”) from time to time
party thereto (unless otherwise defined herein, each capitalized term used
herein is defined in the Credit Agreement), hereby requests a Borrowing as
follows:

(i) The aggregate amount of the requested Borrowing is $[        ];

(ii) The date1 of such Borrowing is [            ], 201[    ];

(iii) The requested Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing];

(iv) [In the case of a Eurodollar Borrowing, the initial Interest Period2
applicable thereto is [one] [three] [six] months]; and

(v) The location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:

[                     ]

[                     ]

[                     ]

[                     ]

[                     ]

 

1  The date shall be a Business Day.

2  The initial Interest Period shall be a period contemplated by the definition
of the term “Interest Period” in the Credit Agreement.

 

B-1



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of each
of them. The undersigned further certifies, represents and warrants on behalf of
the Borrower that the Borrower is entitled to receive the requested Borrowing
under the terms and conditions of the Credit Agreement.

 

ATLAS ENERGY, L.P.

By: Atlas Energy GP, LLC,

its general partner

By:  

 

Name:  

 

Title:  

 

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

[            ], 201[    ]

Atlas Energy, L.P., a Delaware limited partnership (the “Borrower”), pursuant to
Section 2.04 of the Credit Agreement dated as of July 31, 2013 (together with
all amendments, restatements, supplements or other modifications thereto, the
“Credit Agreement”), among the Borrower, Deutsche Bank AG New York Branch, as
Administrative Agent, and the lenders (the “Lenders”) from time to time party
thereto (unless otherwise defined herein, each capitalized term used herein is
defined in the Credit Agreement), hereby makes an Interest Election Request as
follows:

(i) The Borrowing to which this Interest Election Request applies1 is
[                    ];

(ii) The effective date2 of the election made pursuant to this Interest Election
Request is [                    ], 201[    ]; [and]

(iii) The resulting Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing][; and

(iv) [If the resulting Borrowing is a Eurodollar Borrowing, the Interest Period3
applicable to the resulting Borrowing after giving effect to such election is
[one] [three] [six] months].

 

1  If different options are being elected with respect to different portions of
the Borrowing, indicate the portions thereof to be allocated to each resulting
Borrowing (in which case, specify the information in paragraphs (iii) and
(iv) for each resulting Borrowing).

2  The effective date must be a Business Day.

3  The initial Interest Period must be a period contemplated by the definition
of the term “Interest Period” in the Credit Agreement.

 

C-1



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of each
of them. The undersigned further certifies, represents and warrants on behalf of
the Borrower that the Borrower is entitled to receive the requested continuation
or conversion under the terms and conditions of the Credit Agreement.

 

ATLAS ENERGY, L.P.

By: Atlas Energy GP, LLC,

its general partner

By:  

 

Name:  

 

Title:  

 

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

The undersigned, a Financial Officer of the Borrower, hereby certifies that
he/she is the [                    ] of Atlas Energy, L.P., a Delaware limited
partnership (the “Borrower”), and that as such he/she is authorized to execute
this certificate on behalf of the Borrower. With reference to the Credit
Agreement dated as of July 31, 2013 (together with all amendments, restatements,
supplements or other modifications thereto being the “Agreement”), among the
Borrower, Deutsche Bank AG New York Branch, as Administrative Agent, and the
lenders (the “Lenders”) from time to time party thereto, the undersigned
represents and warrants as follows (each capitalized term used herein having the
same meaning given to it in the Agreement unless otherwise specified):

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
(the “Financial Statements”) required by Section 8.01(a) of the Agreement for
the fiscal year of the Borrower ended as of December 31, 201[    ] (the
“Reporting Date”), together with the report and opinion of an independent
certified public accountant required by such section, including to the effect
that such Financial Statements present fairly, in all material respects, the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements (the
“Financial Statements”) required by Section 8.01(b) of the Agreement for the
fiscal quarter of the Borrower ended as of                     , 201[    ] (the
“Reporting Date”). Such Financial Statements present fairly, in all material
respects, the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis [in accordance with GAAP]
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

2. No Default has occurred as the date hereof.1

3. The representations and warranties of the Borrower and the Guarantors set
forth in the Agreement and in the other Loan Documents are true and correct on
and as of the date hereof except, in each case, to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date hereof, such representations and warranties
are true and correct as of such specified earlier date [other than
                    ].

4. Attached hereto as Schedule 2 are reasonably detailed calculations showing
the Borrower’s compliance as of the Reporting Date with the requirements of
Section 9.01 of the Agreement.

 

1  If a Default has occurred, the Borrower shall specify the details thereof and
any action taken or proposed to be taken with respect thereto.

 

D-1



--------------------------------------------------------------------------------

5. Attached hereto as Schedule 3 is the Borrower’s calculation as of Reporting
Date of the Recognized Value and the Recognized Value Ratio.

6. Attached hereto as Schedule 4 is reasonably detailed information regarding
all cash dividends and distributions received by any Restricted Subsidiary from
Persons other than Restricted Subsidiaries which were included in the
calculations of the ratios that are the subject of Section 9.01 of the
Agreement, including a reconciliation of the Borrower’s calculation of EBITDA
versus the calculation of Consolidated Net Income in accordance with GAAP.

 

D-2



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED this      day of [            ], 20[    ].

 

ATLAS ENERGY, L.P.

By: Atlas Energy GP, LLC,

its general partner

By:  

 

Name:  

 

Title:  

 

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

SECURITY INSTRUMENTS

1. Guaranty dated as of July 31, 2013 by each Guarantor in favor of the
Administrative Agent.

2. Security Agreement dated as of July 31, 2013 among the Borrower, the
Guarantors and the Administrative Agent.

3. Membership interest certificate and blank membership interest power for Atlas
Energy GP, LLC.

4. Stock certificate and blank stock power for Atlas Energy Holdings Corp.

5. Membership interest certificate and blank membership interest power for Atlas
Pipeline Partners GP, LLC.

6. Stock certificate and blank stock power for Atlas Energy Resource Services,
Inc.

7. Stock certificate and blank stock power for AED Investments, Inc.

8. Stock certificate and blank stock power Atlas America Mid-Continent, Inc.

9. Stock/Equity Interest certificates and blank stock powers for Atlas Pipeline
Partners, L.P.

10. Securities Account Control Agreement dated as of July 31, 2013 among the
Administrative Agent, America Stock Transfer & Trust Company, the Borrower and
Atlas Resource Partners, L.P.

11. Registration Rights Agreement dated as of July 31, 2013 between Atlas
Resource Partners, L.P. and the Administrative Agent.

12. Registration Rights Agreement dated as of July 31, 2013 between Atlas
Pipeline Partners, L.P. and the Administrative Agent.

13. Trademark Security Agreement between the Borrower and the Administrative
Agent.

15. Deposit Account Control Agreements to be entered into within 90 days of the
Effective Date in respect of any Deposit Account (other than any Excluded
Deposit Account) which has a closing balance as of any date on or after the
Effective Date exceeding $1,000,000.

16. Open-End Mortgages, Security Agreements, Financing Statements, Fixture
Filings, Assignment of As-Extracted Collateral and Assignments of Production to
be entered into within 90 days of the Effective Date in respect of 80% of the
aggregate value attributed to all Oil and Gas Properties directly owned (whether
in fee or by leasehold) by the Loan Parties.

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below (the “Effective Date”) and is entered into by
and between [Insert name of Assignor] (the “Assignor”) and [Insert name of
Assignee] (the “Assignee”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby agreed
to and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, as contemplated hereby, subject to and in accordance with the
Standard Terms and Conditions and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor:   

 

   2. Assignee:   

 

      [and is an Affiliate of [a [identify Lender] / an Approved Fund]1
3. Borrower:    Atlas Energy, L.P.

4. Administrative Agent: Deutsche Bank AG New York Branch, as the administrative
agent under the Credit Agreement

 

1  Select as applicable.

 

F-1



--------------------------------------------------------------------------------

5. Credit Agreement: The Credit Agreement, dated as of July 31, 2013 among Atlas
Energy, L.P., as Borrower, each of the Lenders from time to time party thereto,
and Deutsche Bank AG New York Branch, as Administrative Agent

6. Assigned Interest:

 

Commitment Assigned

   Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of Commitment/
Loans Assigned      Percentage Assigned of
Commitment/Loans2      $         $                %     $         $          
     %     $         $                % 

Effective Date:                  , 20[    ] [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

The undersigned hereby consent to the within assignment:3

 

DEUTSCHE BANK AG NEW YORK BRANCH By:  

 

Name:  

 

Title:  

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3  Consents to be included to the extent required by Section 12.04(b) of the
Credit Agreement.

 

F-2



--------------------------------------------------------------------------------

ATLAS ENERGY, L.P.

By: Atlas Energy GP, LLC,

its general partner

By:  

 

Name:  

 

Title:  

 

 

F-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Non-US Lender, attached
to the Assignment and Assumption is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by the Assignee, (vi) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (vii) if it is not
already a Lender under the Credit Agreement, attached to the Assignment and
Assumption Agreement is a completed Administrative Questionnaire in the form
provided by the Administrative Agent and (viii) subject to
Section 12.04(b)(ii)(B) of the Credit Agreement, together with this Assignment
and Assumption Agreement, the parties hereto have delivered to the
Administrative Agent a processing and recordation fee of $3,500; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

F-4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

F-5



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF RESERVE REPORT CERTIFICATE

[September]/[March] [30]/[31], 201[    ]

This Reserve Report Certificate (“Certificate”) is executed and delivered
pursuant to Section 8.11(b) of that certain Credit Agreement, dated as of
July 31, 2013 (as amended, restated, supplemented or otherwise modified from
time to time (the “Credit Agreement”) among Atlas Energy, L.P. (the “Borrower”),
Deutsche Bank AG New York Branch, as administrative agent (the “Administrative
Agent”) and the Lenders from time to time party thereto. Unless otherwise
defined herein, all capitalized terms have the meanings set forth in the Credit
Agreement.

The undersigned, a Responsible Officer of the Borrower, hereby certifies to the
Administrative Agent and Lenders that in all material respects, to the best of
the Responsible Officer’s knowledge:

(i) the information contained in the Reserve Report attached hereto as
Attachment 1 to this Certificate (“Reserve Report”) and any other information
delivered in connection therewith is true and correct, except that with respect
to the projections in the Reserve Report, the Responsible Officer only
represents that such projections were prepared in accordance with SEC
regulations;

(ii) the representations and warranties contained in Section 7.17(a) of the
Credit Agreement remain true and correct as of the date hereof;

(iii) except as set forth in Attachment 2 to this Certificate, on a net basis
there are no gas imbalances or other prepayments made to the Borrower or any
Restricted Subsidiary with respect to the Oil and Gas Properties evaluated in
such Reserve Report which would require the Borrower or any Restricted
Subsidiary to deliver and transfer ownership at some future time volumes of
Hydrocarbons produced from such Oil and Gas Properties having a value (based on
current prices) of more than $5,000,000 without receiving full payment therefor
at the time of delivery of those Hydrocarbons;

(iv) except as listed in Attachment 3 to this Certificate, none of the Oil and
Gas Properties of the Loan Parties have been sold since the date of the last
Reserve Report;

(v) attached hereto as Attachment 4 to this Certificate is a list of all
marketing agreements entered into subsequent to the later of the Effective Date
or the most recently delivered Reserve Report which the Borrower would have been
obligated to list on Schedule 7.20 of the Credit Agreement had such agreement
been in effect on the Effective Date; and

(vi) attached hereto as Attachment 5 to this Certificate is a schedule of the
Oil and Gas Properties evaluated by the Reserve Report that are Mortgaged
Properties demonstrating the percentage of the value of all Oil and Gas
Properties evaluated in the Reserve Report (other than Designated Partnership
Properties) as of the date hereof that the value of such Mortgaged Properties
represents.

 

G-1



--------------------------------------------------------------------------------

EXHIBIT G

 

IN WITNESS WHEREOF, I have hereunto signed this Certificate as of the      day
of [Month], 201[    ].

 

ATLAS ENERGY, L.P. By: Atlas Energy GP, LLC, its general partner By:  

 

Name:  

 

Title:  

 

 

G-2



--------------------------------------------------------------------------------

EXHIBIT G

 

ATTACHMENT 1

RESERVE REPORT

 

G-3



--------------------------------------------------------------------------------

EXHIBIT G

 

ATTACHMENT 2

GAS IMBALANCES, TAKE OR PAY, OR OTHER PREPAYMENTS

 

G-4



--------------------------------------------------------------------------------

EXHIBIT G

 

ATTACHMENT 3

OIL & GAS PROPERTIES SOLD

 

G-5



--------------------------------------------------------------------------------

EXHIBIT G

 

ATTACHMENT 4

MARKETING AGREEMENTS ENTERED INTO SUBSEQUENT TO [date]

 

G-6



--------------------------------------------------------------------------------

EXHIBIT G

 

ATTACHMENT 5

OIL & GAS PROPERTIES that are MORTGAGED PROPERTIES

 

Mortgaged Property Name

   Percentage of the Borrowing Base that the
value of Mortgaged  Property represents      

 

G-7



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF JOINDER AGREEMENT

This Joinder Agreement dated as of [                    ] (this “Agreement”), is
between [                    ], a [                    ] (the “New Guarantor”),
and Deutsche Bank AG New York Branch, in its capacity as administrative agent
under the Credit Agreement (defined below) (in such capacity, the
“Administrative Agent”). Capitalized terms used in this Agreement without
definition have the meanings assigned to those terms in the Guaranty, the
Security Agreement, and the Credit Agreement.

RECITALS

A. Pursuant to a Credit Agreement dated as of July 31, 2013 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Atlas Energy, L.P., a Delaware limited partnership (the
“Borrower”), the lenders party thereto from time to time (the “Lenders”), and
the Administrative Agent, the Lenders agreed to make loans and other extensions
of credit to the Borrower in an aggregate principal amount of up to the Maximum
Credit Amounts.

B. The Borrower and/or one or more of its Subsidiaries may at any time and from
time to time enter into one or more Secured Swap Agreements with one or more
Secured Swap Providers (as defined in the Security Agreement, defined below).

C. The Borrower and/or one or more of its Subsidiaries may at any time and from
time to time enter into an agreement in respect of Bank Products with a Bank
Products Provider.

D. Pursuant to a Guaranty dated as of July 31, 2013 (as amended, restated or
otherwise modified from time to time, the “Guaranty”) made by the Subsidiaries
of the Borrower party thereto from time to time (the “Guarantors”) in favor of
the Administrative Agent for the benefit of the Secured Creditors (as defined in
the Guaranty), the Guarantors have guaranteed the payment of the Indebtedness,
and pursuant to a Security Agreement dated as of July 31, 2013 (as amended,
restated or otherwise modified from time to time, the “Security Agreement”) made
by the Borrower, the Subsidiaries of Borrower party thereto from time to time
(together with the Borrower, the “Grantors”), and the Agent for the benefit of
the Secured Creditors (as defined in the Security Agreement), the Grantors have
granted security interests in the collateral described therein as security for
the Indebtedness.

E. Section 4.14 of the Guaranty and Section 9.13 of the Security Agreement
provide that additional Material Subsidiaries of the Borrower may become
Guarantors under the Guaranty and Grantors under the Security Agreement by
execution and delivery of an instrument in the form of this Agreement. The New
Guarantor is executing this Agreement in accordance with the requirements of the
Credit Agreement to become a Guarantor under the Guaranty and a Grantor under
the Security Agreement.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

1. In accordance with Section 4.14 of the Guaranty, the New Guarantor by its
signature below becomes a Guarantor under the Guaranty with the same force and
effect as if originally

 

H-1



--------------------------------------------------------------------------------

named as a Guarantor in the Guaranty, and the New Guarantor hereby (a) ratifies,
as of the date hereof, and agrees to all the terms and provisions of the
Guaranty applicable to it as a Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct on and as of the date hereof. Each reference to
a “Guarantor” in the Guaranty will be deemed to include the New Guarantor.

2. In accordance with Section 9.13 of the Security Agreement, the New Guarantor
by its signature below becomes a Grantor under the Security Agreement with the
same force and effect as if originally named therein as a Grantor, and the New
Guarantor hereby (a) ratifies, as of the date hereof, and agrees to all the
terms and provisions of the Security Agreement applicable to it as a Grantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct in all
material respects on and as of the date hereof. The Schedules to the Security
Agreement are hereby supplemented by the Schedules attached hereto with respect
to the New Guarantor. In furtherance of the foregoing, the New Guarantor, as
security for the payment and performance in full of the Secured Obligations (as
defined in the Security Agreement), hereby grants to the Administrative Agent,
for the ratable benefit of the Secured Creditors, a security interest in all of
the New Guarantor’s right, title and interest in, to and under the Collateral
(as defined in the Security Agreement) of the New Guarantor. Each reference to a
“Grantor” in the Security Agreement will be deemed to include the New Guarantor.

3. If required, the New Guarantor is, simultaneously with the execution of this
Agreement, executing and delivering such Security Instruments (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

4. The New Guarantor represents and warrants to the Administrative Agent that:

(a) an executed (or conformed) copy of each of the Loan Documents has been made
available to a Responsible Officer of the New Guarantor and such Responsible
Officer has a duty to and has read these documents, and has full notice and
knowledge of the terms, conditions and effects thereof. The New Guarantor has,
independently and without reliance upon any Secured Creditor or any information
received from the Secured Creditors, and based upon such documents and
information as the New Guarantor has deemed appropriate, made its own analysis
of the transactions contemplated hereby and the Borrower, the Borrower’s
business, assets, operations, prospects and condition, financial or otherwise,
and any circumstances which may bear upon such transactions, the Borrower or the
obligations and risks undertaken herein with respect to the Indebtedness, and
decision to enter into the Guaranty. The New Guarantor has received the advice
of its attorney in entering into the Guaranty and the other Loan Documents to
which it is a party. The New Guarantor has not relied and will not rely upon any
representations or warranties of the Administrative Agent not embodied in the
Guaranty or any acts heretofore or hereafter taken by the Administrative Agent
(including but not limited to any review by the Administrative Agent of the
affairs of Borrower). The New Guarantor has adequate means to obtain from the
Borrower on a continuing basis information concerning the financial condition
and assets of the Borrower, and the New Guarantor is not relying upon any
Secured Creditor to provide (and no Secured Creditor will have a duty to
provide) any such information to any Guarantor either now or in the future; and

 

H-2



--------------------------------------------------------------------------------

(b) the representations and warranties set forth in Article VII of the Credit
Agreement are incorporated herein by reference, the same as if stated verbatim
herein as representations and warranties made by the New Guarantor, and the New
Guarantor, jointly and severally represents and warrants that each of such
representations and warranties are true and correct (which representations and
warranties shall be deemed to have been renewed at the time of each Loan under
the Credit Agreement); provided that each reference in each such representation
and warranty to the Borrower’s knowledge shall, for the purposes of
Section 4(b), be deemed to be a reference to such New Guarantor’s knowledge.

5. This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which will constitute an original,
but all of which when taken together will constitute a single contract.

6. Except as expressly supplemented by this Agreement, the Guaranty and the
Security Agreement remain in full force and effect.

7. THIS AGREEMENT IS GOVERNED BY, AND WILL BE CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

8. This Agreement is a Loan Document for all purposes of the Credit Agreement
and the other Loan Documents.

9. The New Guarantor agrees to execute, acknowledge, deliver, file and record
such further certificates, instruments and documents, and to do all other acts
and things as may be requested by the Administrative Agent as necessary or
advisable to carry out the intents and purposes of this Agreement, the Security
Instruments and the Credit Agreement.

10. All communications and notices to the New Guarantor under the Guaranty and
the Security Agreement must be in writing and given as provided in Section 4.1
of the Guaranty to the address for the New Guarantor set forth under its
signature below.

11. The New Guarantor shall reimburse the Administrative Agent for its
reasonable documented out of-pocket expenses in connection with this Agreement,
including reasonable fees and documented expenses for legal services.

 

H-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Joinder Agreement as of the day and year first above written.

 

[NAME OF NEW GUARANTOR] By:  

 

Name:  

 

Title:  

 

Address:  

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

H-4



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF PERFECTION CERTIFICATE

[To be attached.]

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 31, 2013
(together with all amendments, restatements, supplements or modifications
thereto, the “Credit Agreement”), among Atlas Energy, L.P., as Borrower,
Deutsche Bank AG New York Branch, as Administrative Agent, and the lenders (the
“Lenders”) from time to time party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By: Name: Title: Date:                  , 20[    ]

 

J-1



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 31, 2013
(together with all amendments, restatements, supplements or modifications
thereto, the “Credit Agreement”), among Atlas Energy, L.P., as Borrower,
Deutsche Bank AG New York Branch, as Administrative Agent, and the lenders (the
“Lenders”) from time to time party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By: Name: Title: Date:                  , 20[    ]

 

J-2



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 31, 2013
(together with all amendments, restatements, supplements or modifications
thereto, the “Credit Agreement”), among Atlas Energy, L.P., as Borrower,
Deutsche Bank AG New York Branch, as Administrative Agent, and the lenders (the
“Lenders”) from time to time party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
applicable partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its applicable partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
applicable partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its applicable
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By: Name: Title: Date:                  , 20[    ]

 

J-3



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of July 31, 2013
(together with all amendments, restatements, supplements or modifications
thereto, the “Credit Agreement”), among Atlas Energy, L.P., as Borrower,
Deutsche Bank AG New York Branch, as Administrative Agent, and the lenders (the
“Lenders”) from time to time party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its applicable partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
applicable partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its applicable
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By: Name: Title: Date:                  , 20[    ]

 

J-4



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF INTERCREDITOR AGREEMENT

[See attached]

 

K-1